Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement ”) is made and entered into as of
the date of the last signature to this Agreement (the “Effective Date”), by and
among LMP AUTOMOTIVE HOLDINGS, INC., a Delaware corporation with a mailing
address of c/o Sam Tawfik, 601 North State Road 7, Plantation, Florida 33317 and
an email address of sam@lmpmotors.com, and or its assigns (“Purchaser”); BECKLEY
BUICK-GMC AUTO MALL, INC., a West Virginia corporation with a mailing address of
334 Old Grandview Road Beaver, West Virginia 25813, and an email address of
ldavis@beckleyautomall.com (“BBGAM”), KING COAL CHEVROLET CO., a West Virginia
corporation with a mailing address of 334 Old Grandview Road Beaver, West
Virginia 25813, and an email address of ldavis@beckleyautomall.com (“KCC”), and
HOMETOWN PREOWNED VEHICLES, INC., a West Virginia corporation with a mailing
address of 334 Old Grandview Road Beaver, West Virginia 25813, and an email
address of ldavis@beckleyautomall.com (“HPV ” and, together with BBGAM and KCC,
collectively, the “Seller”). The Purchaser and Seller may each be referred to
herein as a “Party” or collectively as the “Parties.” ERNEST B. DAVIS, JR., an
individual resident of West Virginia with a mailing address of 334 Old Grandview
Road Beaver, West Virginia 25813, and an email address of
erniedavis@hometownsubaru.com (“EBD”), LORI A. DAVIS, an individual resident of
West Virginia with a mailing address of 334 Old Grandview Road Beaver, West
Virginia 25813, and an email address of ldavis@beckleyautomall.com (“ LAD”),
TRACY W. HYLTON, II, an individual resident of West Virginia with a mailing
address of P.O Box 1109 Beckley, West Virginia 25802, and an email address of
jerry@wrminc.com (“TWH” and, together with EBD and LAD, the “Shareholder ”), E &
W, LLC, a West Virginia limited liability company (“ E & W”), and THE MEG RENTAL
CORPORATION, a West Virginia corporation (“MEG”), each join in this Agreement
for the purposes set forth in the attached joinder.

 

WITNESSETH

 

WHEREAS, the Seller owns certain assets used or useful in the operation of the
Buick, GMC, Chevrolet, Hyundai, Kia, and Subaru motor vehicle sales and service
dealerships set forth on Exhibit A (collectively, the “Franchised Dealerships”);
and

 

WHEREAS, the Seller owns certain assets used or useful in the operation of 5
used motor vehicle dealerships, as set forth on Exhibit B (collectively, the
“Ancillary Dealerships” and, together with the Franchised Dealerships, the
“Business”); and

 

WHEREAS, the Franchised Dealerships and the Ancillary Dealerships are operated
from the addresses set forth on Exhibit C (collectively, the “Dealership
Premises”);

 

WHEREAS, the Shareholder owns, directly or indirectly, all of the outstanding
and issued shares of stock in the Seller; and

 

WHEREAS, subject to, and in accordance with, the terms and conditions of this
Agreement the Purchaser desires to purchase substantially all of the Dealership
Assets from the Seller; and the Purchaser desires to secure dealer sales and
service agreements from the Manufacturers appointing the Purchaser as an
authorized Buick GMC, Chevrolet, Hyundai, Kia, and Subaru dealer at the Beckley
BG Premises, the Oak Hill Chevrolet Premises, the Beckley Hyundai Premises, the
Mt. Hope Kia Premises, and the Mt. Hope Subaru Premises, respectively; and

 

WHEREAS, the Seller desires to sell to the Purchaser substantially all of the
Dealership Assets, subject to, and in accordance with, the terms and conditions
of this Agreement; and

 



1

 



 



WHEREAS, in connection with the Purchaser’s acquisition of the Dealership
Assets, the Purchaser has entered into (a) a real estate purchase agreement with
MEG, an Affiliate of the Seller, for the sale and purchase of the Beckley BG
Premises (the “Beckley BG REPA”); and (b) a real estate purchase agreement with
E & W, an Affiliate of the Seller, for the sale and purchase of the Oak Hill
Chevrolet Premises (the “Oak Hill Chevrolet REPA”); and

 

WHEREAS, in connection with the Purchaser’s acquisition of the Dealership
Assets, the Purchaser or its assigns, as tenant, and MEG, as landlord, will
enter into a lease agreement at the Closing for the use and occupancy of the
Beckley Hyundai Premises, the Mt. Hope Kia Premises, the Mt. Hope Subaru
Premises, and the Lewisburg Premises (the “MEG Lease Agreement”). The form of
the MEG Lease Agreement shall be agreed upon by the Purchaser and MEG during the
OA Prep Period; and

 

WHEREAS, in connection with the Purchaser’s acquisition of the Dealership
Assets, the Purchaser or its assigns, as tenant, and E & W, as landlord, will
enter into a lease agreement at the Closing for the use and occupancy of the Oak
Hill Used Premises (the “E & W Lease Agreement”). The form of the E & W Lease
Agreement shall be agreed upon by the Purchaser and E & W during the OA Prep
Period; and

 

WHEREAS, in connection with the Purchaser’s acquisition of the Dealership
Assets, the Parties will seek the consent of the Princeton Landlord, the
Summersville Landlord, and the Beaver Landlord to permit the assignment of the
Princeton Premises Lease, the Summersville Premises Lease, and the Beaver
Premises Lease, respectively, to the Purchaser or its assigns.

 

NOW, THEREFORE, in consideration of the Parties’ execution of this Agreement,
and the premises, mutual covenants and promises hereinafter set forth, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. DEFINITIONS

 

1.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

(a) “Affiliate” of a Person shall mean a Person that, directly or indirectly,
controls, is controlled by or is under common control with the first Person.

 

(b) “Applicable Law” shall mean all applicable provisions of any federal, state,
local, municipal, statute, law, common law, permit, ordinance, code, rule,
regulation, decision, order, decree, treaty or judgment enacted, promulgated or
issued by any Governmental Authority in effect on the Closing Date.

 

(c) “Applicable Rate” means 8% per annum, computed on the basis of a 360-day
year or, with respect to any amount that an Indemnifying Party has been finally
adjudicated as liable to an Indemnifying Party pursuant to Section 6, such
higher post-judgment interest as may be imposed by any court of competent
jurisdiction

 

(d) “Assumed Liability Credits” shall mean the credits due Purchaser as set
forth under Section 3.1(i) and (j)

 

(e) “Basis” shall mean any past or present fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act or transaction that forms or could form the basis for any
specified consequence.

 



2

 



 



(f) “Beaver Landlord” shall mean Little General Store, Inc., a West Virginia
corporation.

 

(g) “Beaver Premises Lease” shall mean that certain Lease Agreement dated May 1,
2019, by and between HPV and the Beaver Landlord, pursuant to which HPV is
leasing the Beaver Premises from the Beaver Landlord.

 

(h) “Business Day” shall mean any day excluding Saturday, Sunday, and any day on
which commercial banks are by law closed in the State of West Virginia.

 

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(j) “Consent” shall mean all consents, approvals, authorizations, stipulations,
ratifications, waivers, exemption or order of, registration, certificate,
declaration or filing with, or report or notice to, any Person, including any
Governmental Authority.

 

(k) “Contract” or “Contracts” shall mean all agreements, contracts, commitments,
orders, licenses, leases and other instruments, arrangements and understandings
(whether written or oral) to which a Person is a party, or by which any of its
assets or properties are bound.

 

(l) “Control” (including the terms “controlled by” and “under common control
with”) means the possession of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

(m) “Current Financials” shall mean the internally prepared, un-audited
financial statements of the Seller in the form required by the Manufacturers,
for the fiscal years ending 2017, 2018, 2019, and year-to-date 2020.

 

(n) “Cut-Off Date” shall mean the date that is 180 days after the Effective
Date.

 

(o) “Davis HoldCo” shall mean the entity formed by EBD and LAD to own an
interest in LMP Beckley Holdings, LLC, a Delaware limited liability company.

 

(p) “DMS” shall mean a dealership management system.

 

(q) “EEOC” shall mean the U.S. Equal Employment Opportunity Commission.

 

(r) “EIN” shall mean Employer’s Innovative Network, LLC.

 

(s) “EIN Contract” shall mean collectively, the following contracts for
providing employees to Seller: (a) contract between EIN and KCC, dated December
3, 2013; (b) contract between EIN and BBGAM dated September 17, 2013, and (c)
contract between EIN and HPV dated September 17, 2013.

 



3

 



 

(t) “Employee Benefit Plan” shall mean any (i) employee benefit plan within the
meaning of Section 3(3) of ERISA, (ii) profit sharing, bonus, compensation,
stock purchase, stock option, employment, termination, severance, retention or
other similar plan, agreement or arrangement, and (iii) hospitalization,
medical, life, or supplemental unemployment benefits plan, program, agreement or
arrangement, which are or have been sponsored, maintained or contributed to or
required to be contributed to by the Seller, any of its subsidiaries or any
ERISA Affiliate for the benefit of any former or current consultant, employee,
officer or director of the Seller, any of its subsidiaries or any ERISA
Affiliate, whether formal or informal and whether legally binding or not.

 

(u) “Encumbrance” shall mean any charge, claim, community property interest,
equitable interest, lien, option, pledge, security interest, right of first
option, right of first refusal or similar restriction, including any restriction
on use, voting (in the case of any security or equity interest), transfer, or
exercise of any other attribute of ownership that is imposed by agreement,
understanding, Applicable Law or otherwise, whether of record or otherwise.

 

(v) “Environmental, Health and Safety Liabilities” shall mean any Losses,
natural resource damages, Encumbrances, orders, and consulting fees, (i) which
are incurred as a result of (A) the existence or alleged existence of Hazardous
Substances in, on, under, at or emanating from the Dealership Premises, (B) the
actual or alleged offsite transportation, treatment, storage or disposal of
Hazardous Substances generated by the Seller or at the Dealership Premises or
(C) the violation or alleged violation of any Environmental Laws or (ii) which
arise under the Environmental Laws.

 

(w) “Environmental Laws” shall mean all Applicable Laws pertaining to the injury
to, or the pollution or protection of human health and safety and the
environment, including the regulation, control, clean-up, generation, use,
collection, treatment, storage, transportation, recovery, removal, discharge or
disposal of Hazardous Substances.

 

(x) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

(y) “ERISA Affiliate” shall mean any trade or business, whether or not
incorporated, that together with the Seller or any of its subsidiaries would be
deemed a "single employer" within the meaning of Section 4001(b)(1) of ERISA.

 

(z) “Escrow Agent” shall mean Bass Sox Mercer, 2822 Remington Green Circle,
Tallahassee, Florida 32308.

 

(aa) “Existing Leases” shall mean any lease agreements or arrangements existing
prior to the Closing Date and related to the Beckley Hyundai Premises, the Mt.
Hope Kia Premises, the Mt. Hope Subaru Premises, the Lewisburg Premises, or the
Oak Hill Used Premises.

 

(bb) “GM” shall mean General Motors LLC.

 

(cc) “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising legislative, executive,
judicial, quasi-judicial, regulatory or administrative functions of or
pertaining to government, or any tribunal or arbitrators of competent
jurisdiction.

 

(dd) “Hazardous Substances” shall mean any chemical, material, substance,
constituent, contaminant, waste or pollutant regulated under any Environmental
Law, including:

 

(i) any toxic or hazardous wastes, materials, pollutants or substances,
including petroleum products and by-products, flammable explosives, radioactive
materials, asbestos, polychlorinated byphenyls, pesticides, herbicides,
pesticide or herbicide containers, untreated sewage, industrial process sludge;

 



4

 

 





(ii) any substances defined as “hazardous substances” or “toxic substances” or
similarly identified under CERCLA (42 U.S.C. § 9601 et seq., as amended);

 

(iii) “hazardous materials” as identified under the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., as amended;

 

(iv) any chemical substance or mixture regulated under the Toxic Substance
Control Act of 1976, 15 U.S.C. § 2601 et seq., as amended;

 

(v) any “toxic pollutant” under the Clean Water Act, 33 U.S.C. § 466 et seq., as
amended, any hazardous air pollutant under the Clean Air Act, 42 U.S.C. § 7401
et seq., as amended; or

 

(vi) any toxic or hazardous wastes, materials, pollutants or substances
regulated under any other Environmental Law including any so-called “Super Fund”
or “Super Lien” legislation, now existing, pertaining to hazardous materials,
pollutants or wastes.

 

(ee) “HMA” shall mean Hyundai Motor America, LLC.

 

(ff) “IRCA” shall mean the Immigration Reform and Control Act of 1986, as
amended, and all regulations promulgated thereunder.

 

(gg) “KMA” shall mean Kia Motors America, Inc.

 

(hh) “Knowledge” means the actual knowledge of EBD or LAD, and Seller will be
deemed to have “Knowledge” of a particular fact or other matter if the foregoing
named individuals are actually aware of such fact or other matter, or if a
reasonable person in his position would have been aware of such fact or matter.

 

(ii) “Liability” or “Liabilities” shall mean with respect to any Person, any
liability or obligation of such Person of any kind, character or description,
whether known or unknown, absolute or contingent, accrued or unaccrued, disputed
or undisputed, liquidated or unliquidated, secured or unsecured, joint or
several, due or to become due, vested or unvested, executory, determined,
determinable or otherwise and whether or not the same is required to be accrued
on the financial statements of such Person.

 

(jj) “Licenses” shall mean all licenses, grants, franchises, permits, approvals,
Consents and other authorizations issued to or maintained by the Seller in
connection with its ownership, possession, use, occupancy or operation of any of
the Dealership Assets, or its operation of the Business.

 

(kk) “LMP HoldCo” shall mean LMP Automotive Holdings, LLC, a Delaware limited
liability company.

 

(ll) “Losses” shall mean any and all damages (including punitive damages and
consequential damages awarded to a third party by a court of competent
jurisdiction in respect of a third-party claim), losses, charges, liabilities,
claims, demands, Proceedings, payments, judgments, settlements, assessments,
obligations, deficiencies, Taxes, interest, penalties, costs, and expenses
(including reasonable attorneys’ fees).

 

(mm) “Manufacturer” shall mean either GM, KMA, SA, or HMA, as the case may be.

 

(nn) “Manufacturers” shall collectively mean GM, KMA, SA, and HMA.

 



5

 



 



(oo) “Manufacturer Parts Inventory” shall mean all of the Seller’s inventories
of new, current, returnable, and non-obsolete Manufacturer parts and accessories
in their original, unbroken packages, which are located on or in transit to the
Seller as of the Closing Date, and which are listed in a applicable
Manufacturer’s current parts and accessories price book/catalogues, with
supplements in effect on the inventory date described in Section 3.2.
Notwithstanding the foregoing, Manufacturer Parts shall not include any
“Obsolete” parts, defined as parts (a) not being listed in the current
Manufacturer’s Master Parts Price List/Suggested List Prices and Dealer Prices
(or other applicable similar Manufacturer price lists, with supplements or the
equivalent in effect as of the Inventory date, the “Master Price List”), as
returnable to the applicable Manufacturer at not less than the value reflected
in the Master Price List, or (b) that have been in the Seller’s inventory longer
than 15 months prior to Closing Date.

 

(pp) “Material Adverse Change” shall mean any change in, or effect on, the
Seller (including the business thereof) which is, or could reasonably be
expected to be, materially adverse to the business, operations, assets,
condition (financial or otherwise) or prospects of the Seller.

 

(qq) “Miscellaneous Inventory” shall mean all miscellaneous inventory of the
Seller located at the Dealership Premises on the Closing Date and consisting of
non-Manufacturer Parts, batteries, tires, and paint, gas, oil and grease, etc.,
each of which is less than 1 year old, and all of which (in the case of fluids
and paint) shall be in unopened containers and usable.

 

(rr) “OA Prep Period” shall mean a period of 30 days following the Effective
Date.

 

(ss) “Operating Agreement” means that certain operating agreement by and between
LMP HoldCo, Davis HoldCo, and the Purchaser, a form of which shall be agreed
upon by the Parties during the OA Prep Period.

 

(tt) “Other Agreements” shall mean collectively, the Bill of Sale and
Assignment, the Non-Competition and Non-Solicitation Agreement, and any other
agreements, instruments, certificates, and documents executed by the Parties in
connection herewith or therewith.

 

(uu) “Parts” shall mean collectively, the Manufacturer Parts and the
Non-Manufacturer Parts.

 

(vv) “Permitted Encumbrances” shall mean (i) Encumbrances securing indebtedness
or other monetary obligations that constitute an Assumed Liability and (ii)
statutory Encumbrances securing real and personal property taxes assessed in
West Virginia, prorated on a calendar year basis, to the extent that such
property taxes are not yet due and payable as of the Closing Date.

 

(ww) “Person” shall mean any natural person, firm, partnership, association,
corporation, company, limited liability company, trust, business trust,
Governmental Authority, or other entity (foreign or domestic).

 

(xx) “Princeton Landlord” shall mean Mitchem Enterprises, Inc. a Virginia
corporation.

 

(yy) “Princeton Premises Lease” shall mean that certain Lease dated August 3,
2020, by and between BBGAM and the Princeton Landlord, pursuant to which BBGAM
is leasing the Princeton Premises from the Princeton Landlord.

 



6

 



 



(zz) “Proceeding” shall mean any action, claim, demand, suit, proceeding,
arbitration, grievance, citation, summons, subpoena, inquiry or investigation,
civil, criminal, regulatory or otherwise, in law or in equity.

 

(aaa) “Returns” shall mean any return, report, declaration, form, claim for
refund or information return or statement relating to Taxes, including any
schedule or attachment thereto and any amendment thereof.

 

(bbb) “Required Initial Capitalization” shall mean an amount equal to the
Goodwill purchase price plus the Fixed Asset purchase price plus the
Manufacturer’s required net working capital requirement less allowable debt
incurred by LMP Beckley Holdings, LLC based upon such items, to be determined at
the Closing.

 

(ccc) “SA” shall mean Subaru of America, Inc.

 

(ddd) “Service Loaners” shall mean motor vehicles owned by the Seller, located
on the Dealership Premises on the Closing Date, and provided by the Seller to
customers while their vehicles are being serviced by the Seller. Service Loaners
shall include motor vehicles that are current in status as well as vehicles that
have been retired from such status.

 

(eee) “Summersville Landlord” shall mean Harper Manor Estates, LLC, a West
Virginia limited liability company.

 

(fff) “Summersville Premises Lease” shall mean that certain Commercial Lease
Agreement dated May 1, 2020, by and between KCC and the Summersville Landlord,
pursuant to which KCC is leasing the Summersville Premises from the Summersville
Landlord.

 

(ggg) “Tax” or “Taxes” shall mean any federal, state, local, foreign or other
income, alternative, minimum, accumulated earnings, personal holding company,
franchise, capital stock, net worth, capital, profits, windfall profits, gross
receipts, value added, sales (including bulk sales), use, goods and services,
excise, customs duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental (including taxes under
section 59A of the Code), real property, personal property, ad valorem,
intangibles, rent, occupancy, license, occupational, employment, unemployment
insurance, social security, disability, workers’ compensation, payroll, health
care, withholding, estimated or other similar tax, duty or other governmental
charge or assessment or deficiencies thereof, including all interest and
penalties thereon and additions thereto whether disputed or not.

 

(hhh) “Third-Party Claim” means a third-party claim asserted against an
Indemnified Party by a Person other than (a) an Affiliate of such Indemnified
Party or (b) any director, stockholder, officer, member, partner, equity holder
or employee of any such Indemnified Party or its Affiliates.

 

(iii) “Transaction” shall mean the sale by the Seller and the purchase by the
Purchaser of an undivided interest in the Dealership Assets, and the assumption
by the Purchaser of the Assumed Liabilities, all in accordance with the terms of
this Agreement.

 

(jjj) “Treasury Regulations” shall mean the Federal income tax regulations
promulgated under the Code, as such Treasury Regulations may be amended from
time to time.

 

(kkk) “URL” shall mean a uniform resource locator.

 



7

 



 

(lll) “Used Vehicles” shall mean all vehicles that are located on the Dealership
Premises on the Closing Date and owned and held by the Seller for resale, to
include Service Loaners, but excluding New Vehicles, Demos, or company vehicles.

 

(mmm) “WARN Act” shall mean the Worker Adjustment and Retraining Notification
Act or any similar state or local Applicable Law.

 

(nnn) “We-Owes” shall mean a promise by the Seller to a customer for the
delivery of goods or services in the future.

 

1.2 Other Defined Terms. Certain other terms are defined in this Agreement (or
the exhibits) and are used with the meanings so ascribed to them.

 

2. THE TRANSACTION

 

2.1 Purchased Assets. Subject to the terms and conditions of this Agreement, on
the Closing Date (as defined in Section 4.1 below), the Seller shall sell to the
Purchaser and the Purchaser shall purchase from the Seller, all of the Seller’s
right, title and interest in and to each of the following assets (collectively,
the “Dealership Assets”), free and clear of all Encumbrances (except Permitted
Encumbrances):

 

(a) all of the Seller’s furniture, fixtures, signs, product marketing displays,
office equipment and computers, machinery and shop equipment, parts equipment,
special tools, lifts, hybrid charging stations and related equipment, removable
compressors, shop tools, and other items of tangible personal property owned and
used by the Seller in the operation of the Business, including those items
listed on the outside appraisal of fixed assets pursuant to Section 3.1(b), and
on Schedule 2.1(a) attached hereto (the “Fixed Assets”); provided, Fixed Assets
does not include leasehold improvements, vehicles, or parts inventory;

 

(b) each new, undamaged, and not previously titled (even if later reversed) or
reported sold (even if later reversed), 2020 and newer model year Manufacturer
motor vehicles, which (i) has no more than 350 miles recorded on it odometer as
of the Closing Date, (ii) has been in inventory fewer than 365 days as of the
Closing Date, and (iii) is located at or in transit to the Dealership Premises
as of the Closing Date (collectively, the “New Vehicles”);

 

(c) each vehicle that would be a New Vehicle but for having more than 350 miles
recorded on its odometer as of the Closing Date (collectively, the “Demos”).
Notwithstanding the foregoing, a Demo shall not include any vehicle with more
than 4,000 miles recorded on its odometer as of the Closing Date;

 

(d) such of the Seller’s inventory of Used Vehicles for which the Parties are
able to agree to a value. Any Used Vehicle(s) for which the Parties cannot reach
an agreement on value shall be considered an Excluded Asset;

 

(e) the Seller’s assignable rights and privileges under (i) the Contracts
identified on Schedule 2.1(e)(i) attached hereto, which are required to be
assumed by Purchaser, (ii) the Contracts identified on Schedule 2.1(e)(ii),
which as part of the Purchaser’s business due diligence the Purchaser shall
elect whether to assume, (collectively with the Contracts identified on Schedule
2.1(e)(i), the “Assumed Contracts”); and (ii) other Assumed Liabilities;

 

(f) all of the Seller’s Manufacturer Parts Inventory;

 



8

 



 



(g) all of the Seller’s Miscellaneous Inventories;

 

(h) all of the Seller’s sublet repairs and work in process repairs for which (i)
the Seller possesses an initial repair order signed by the customer authorizing
such repair, (ii) the repair order has been open for fewer than 10 Business Days
prior to the Closing Date, (iii) in the case of work in process repairs, the
subject vehicle is present at the Dealership Premises on the Closing Date, and
(iv) in the case of sublet repairs, the subject vehicle is present at the sublet
repair facility on the Closing Date (collectively, the “WIP”). The Purchaser may
review all WIP prior to the Closing Date;

 

(i) the Seller’s return privileges, if any, concerning the Manufacturer Parts;

 

(j) the Seller’s assignable rights to its email addresses, PO Boxes, telephone
and facsimile numbers (local and toll-free), as listed on Schedule 2.1(j);

 

(k) to the extent transferable, all Licenses;

 

(l) all rights of the Seller relating to deposits and prepaid expenses, claims
for refunds and rights to offset in respect thereof, each of which relates to an
Assumed Liability and are not otherwise an Excluded Asset;

 

(m) all offices supplies, janitorial supplies, and similar items owned by the
Seller and located at the Dealership Premises as of the Closing Date;

 

(n) any assignable rights relating to or arising out of or under any express or
implied warranties from suppliers with respect to the Dealership Assets;

 

(o) all assignable rights of the Seller arising under any non-compete or
restrictive covenant agreements between the Seller and any former member(s), or
between the Seller and its employees, current or former;

 

(p) any insurance proceeds for claims or damages to the Dealership Assets that
occurs prior to the Closing Date, unless such damages have been repaired prior
to the Closing Date; and

 

(q) all of the Seller’s perpetual inventory records, sales records, customer
lists, customer service records and all other customer data, deal jackets,
supply and manufacturer lists, technical data, and sales and marketing
literature, advertising materials, promotional materials, including
merchandising literature from the Manufacturers, whether in hard or digital
copies (the “Records”), and all of the Seller’s intangible property rights and
goodwill associated with the Business, including all assignable franchise rights
under the Manufacturers’ dealer sales and service agreements, all tradenames and
URLs owned or controlled by the Seller and utilized by the Business, and any and
all of the Seller’s rights to content and access (including usernames and
passwords, or other access means) related to GooglePlusLocal,
GooglePlusBusiness, yelp, LinkedIn®, Facebook®, MySpace®, foursquare, Twitter®,
Dealer Rater, Edmunds, and Cars.com, and other intellectual property owned by
Seller and used or useable in the Business, and all other intangible assets,
rights and properties of the Seller whatsoever (along with the Records,
collectively, the “Goodwill”), except as described in Section 2.2.

 

Notwithstanding the foregoing, the transfer of the Dealership Assets under this
Agreement shall not include the assumption of any Liability in respect thereof
unless the Purchaser expressly assumes such Liability under Section 2.3(a).



 



9

 



 



2.2 Excluded Assets. Notwithstanding any contrary provision contained herein,
the Seller shall retain, and shall not sell to the Purchaser, the assets not
included in the Dealership Assets, including the following specific items
(collectively, the “Excluded Assets”):

 

(a) cash and cash equivalents on hand and in banks, certificates of deposit,
commercial paper, stocks, bonds and other liquid investments;

 

(b) accounts receivable of the Seller (including any “contracts in transit,”
rebates receivable, holdbacks, discounts receivable, credit life commissions
receivable, A & H commissions and finance Seller receivables, both current and
deferred);

 

(c) any prepaid expense, insurance, interest, utilities, or rent and any
deposits related thereto, which accrue to the benefit of the Seller as of the
day prior to the Closing Date;

 

(d) the minute book, corporate, accounting, and Tax records, and corporate seal
of the Seller;

 

(e) any correspondence or records of the Seller that constitutes attorney-client
privileged communications;

 

(f) the consideration for the Dealership Assets to be delivered by the Purchaser
to the Seller under this Agreement;

 

(g) the Seller’s right to enforce this Agreement;

 

(h) vehicle parts and accessories that do not constitute Manufacturer Parts
Inventory or Miscellaneous Inventories;

 

(i) vehicles not purchased by the Purchaser hereunder;

 

(j) the Seller’s contracts or policies of insurance and any refunds of taxes or
tax loss carry forwards of the Seller;

 

(k) any assets leased by the Seller that would otherwise constitute Fixed Assets
if not so leased, unless the Purchaser assumes such lease obligations;

 

(l) all rights under any Licenses and Contracts, except for Assumed Contracts
and assigned Licenses;

 

(m) real estate owned by the Seller;

 

(n) those items of personal property owned by the Shareholder and located at the
Dealership Premises, which are listed on Schedule 2.2(n);

 

(o) all Employee Benefit Plans;

 

(p) any and all new and used RV inventory, RV parts inventory, and heavy
equipment owned by HPV and used in the RV business of HPV (“RV Business”);

 

(q) “Buy here Pay here” software; and

 

(r) the items listed on Schedule 2.2(r).

 



10

 



 



2.3 Assumption of Liabilities.

 

(a) At the Closing, the Purchaser shall assume (and shall agree to discharge,
pay and perform in accordance with their terms) only the following Liabilities
of the Seller (each an “Assumed Liability,” and collectively, the “Assumed
Liabilities”), and no other liabilities or obligations of the Seller whatsoever:

 

(i) all of the Seller’s Liabilities under the Assumed Contracts arising on or
after the Closing Date (other than any Liabilities arising out of any breach or
default that occurred prior to the Closing Date);

 

(ii) all of the Seller’s Liabilities to customers under the conditions of the
Seller’s vehicle order forms or special parts order forms arising with respect
to any customer deposits received in the ordinary course consistent with past
practices, to the extent that (A) the terms and conditions thereof are
reasonably acceptable to the Purchaser and consistent with the Seller’s past
practices and current market, (B) the associated deposit is not escheatable or
otherwise subject to forfeiture to the State of West Virginia as unclaimed
property, and (C) the associated vehicles are currently scheduled for
production, which such Liabilities shall be reflected at the Closing on a
schedule, and, along with any such Seller’s vehicle order or special parts order
forms, shall be delivered at the Closing (the “Customer Deposits”); provided,
however, that the Purchaser shall not assume any of the Seller’s Liabilities
arising out of any breach of or default under such vehicle order that occurred
prior to the Closing Date;

 

(iii) all of the Seller’s obligations to complete WIP;

 

(iv) all of the Seller’s We-Owes, the value of which shall be subtracted from
the Asset Purchase Price; and

 

(v) all of the Seller’s Liabilities under the Princeton Premises Lease, the
Summersville Premises Lease, and the Oak Hill Used Premises Lease arising on or
after the Closing Date (other than any Liabilities arising out of any breach or
default that occurred prior to the Closing Date).

 

(b) Except as otherwise provided in this Section 2.3, the Purchaser shall not
assume, or in any way be responsible or liable for, any Retained Liabilities.
“Retained Liabilities” shall mean each and every Liability of the Seller, other
than the Assumed Liabilities, including (i) any Liabilities of the Seller
arising out of the operation of the Business prior to the Closing Date, (ii)
conditions existing or alleged to have existed or any acts or omissions
occurring or alleged to have occurred at the Dealership Premises, in each case,
alleged by a third party prior to the Closing Date, including any Liabilities
described in this Agreement or the Schedules, (iii) any Liabilities attributable
to violations of any Applicable Law, (iv) any Proceeding pending or threatened
against the Seller, and (v) chargebacks from the cancellation/termination of
finance or insurance products on vehicles sold by the Seller prior to the
Closing Date.

 

(c) Except for the Assumed Liabilities, following the Closing, the Seller shall
pay all amounts due to creditors of the Seller for goods or services provided to
the Seller with respect to the Business as such amounts come due, it being
understood that Seller shall use its best efforts to discharge such obligations
in a timely manner so as not to result in any unreasonable interruption of
business or delivery of services or products to the Purchaser. Seller retains
the right of setoff with regard to any amounts due to creditors of the Seller.

 



11

 



 

(d) Without limitation of the foregoing, it is specifically understood and
agreed between the Parties that the Purchaser shall not be responsible for any
express or implied warranties given by the Seller to customers prior to the
Closing Date. Further, should any customer make a claim upon any warranty given
by the Seller or for defective vehicle repair by the Seller prior to the
Closing, then, in that event, the Purchaser at its option may adjust any such
minor item as it so desires, at the Seller’s expense, and on any major item
shall notify the Seller and, upon the Seller’s approval, shall repair said item
at the Seller’s expense. Any major item shall be defined as any item at cost to
the Purchaser in excess of $250.00.

 

(e) Subject to Section 6.6, the obligations of the Seller and Purchaser under
this Section 2.3 shall survive the Closing of this Transaction.

 

2.4 Simultaneous Transactions . This Agreement represents one facet of a three
-part transaction. The other facets consist of the Beckley BG REPA and the Oak
Hill Chevrolet REPA. The respective obligations of the Seller and the Purchaser
to close the Transaction hereunder are conditioned on the closing of the
transactions contemplated under the Beckley BG REPA and the Oak Hill Chevrolet
REPA. In addition, this Agreement, the Beckley BG REPA, and the Oak Hill
Chevrolet REPA are hereby cross-defaulted such that a default by a party under
this Agreement, the Beckley BG REPA, or the Oak Hill Chevrolet REPA shall
constitute a default by that same party or its Affiliate under the other
agreements. If this Agreement is terminated and cancelled, the Beckley BG REPA
and the Oak Hill Chevrolet REPA shall become void, and there shall be no further
liability or obligation of any party to this Agreement, the Beckley BG REPA, or
the Oak Hill REPA, except as otherwise provided for herein.

 

3. ASSET PURCHASE PRICE

 

3.1 Asset Purchase Price. The consideration to be paid by the Purchaser to the
Seller for the Dealership Assets (the “Asset Purchase Price”) shall be an amount
equal to the value of the following Dealership Assets and Assumed Liability
Credits, determined and allocated as follows, and shall be payable at Closing in
accordance with Section 4.5(a):

 

(a) Goodwill: The purchase price for the Goodwill, and all the items listed in
Section 2.1 but not explicitly mentioned in this Section 3.1, shall be
$14,000,000; PLUS

 

(b) Fixed Assets: The purchase price for the Fixed Assets shall be determined by
a third-party appraiser, which shall be selected by the Parties during the Due
Diligence Period. The purchase price for the Fixed Assets will be subject to (i)
reduction (at replacement cost) prior to the Closing for Fixed Assets which are
listed on Schedule 2.1(a) on the Effective Date but missing from the Dealership
Premises or not in good working condition as of the Closing Date, and (ii)
increase (at an appraised value) prior to the Closing Date for Fixed Assets
which are not listed on Schedule 2.1(a) at the Effective Date, but are added to
Fixed Assets prior to the Closing Date with the Purchaser’s prior written
approval, not to be unreasonably withheld, conditioned, or delayed; PLUS

 

(c) Manufacturer Parts Inventory: The purchase price for the Manufacturer Parts
Inventory shall be the value shown in the most recent Manufacturer parts and
accessories price book or catalogues, as applicable, with all supplements in
effect as of the date of an inventory, with such value to be reduced by any
credits, discounts, allowances, rebates, or other incentives for which the
Seller has received on said Manufacturer Parts Inventory on or before the
Closing Date or would be eligible to receive after the Closing Date, but not
reduced by the GM parts purchase target incentive; PLUS

 

(d) Miscellaneous Inventory: The purchase price for the Seller’s Miscellaneous
Inventory shall be the Seller’s verifiable costs in such inventories; PLUS

 



12

 



 

(e) New Vehicles: The purchase price for each New Vehicle shall be an amount
equal to the aggregate sum of (i) the Manufacturer’s invoice cost to the Seller,
including Manufacturer charges for freight and handling, PLUS (ii) the wholesale
cost (without internal markup) to the Seller of all “add-on” parts or accessory
items (installed consistent with the Seller’s past practices, but specifically
excluding reconditioning charges and soft adds such as etch, leather treatment,
undercoatings, paint sealants, etc.), MINUS (iii) dealer holdback, floorplan
assistance, advertising or marketing allowance and any dealer cash/rebates or
carryover allowances, and any other dealer factory incentives with respect to
such vehicles and for which the Seller has previously been paid, MINUS (iv) a
credit in favor of the Purchaser equal to the value of any Manufacturer
installed accessories removed or missing from a vehicle, valued at cost
reflected on such vehicle’s invoice, MINUS (v) the amount of any PDI payment
received from the Manufacturer but for which no PDI activity has been performed
on such vehicle (such formula being hereinafter referred to as the “Triple Net
Formula”). Any dealer-traded vehicle that constitutes a New Vehicle shall be
valued in accordance with the Triple Net Formula. The value of each New Vehicle
shall not include any cleaning or reconditioning charges or any Seller-imposed
surcharge or “pack” (whether or not such amounts have been or were to be taken
into income by the Seller); PLUS

 

(f) Demos: The purchase price for each Demo shall be calculated in accordance
with the Triple Net Formula, except there shall be an additional credit in favor
of the Purchaser in the amount of $0.25 per mile for each mile in excess of 350
miles recorded on such Demo’s odometer as of the Closing Date; PLUS

 

(g) Used Vehicles: The purchase price for each Used Vehicle shall be as mutually
agreed upon by the Parties using the MMR Clean value of each vehicle as a guide
for said Used Vehicle’s value; PLUS

 

(h) WIP: The purchase price for the WIP shall be the Seller’s cost of parts and
accessories (with no internal markup) and the cost of the Seller’s service
technician wage expense (with no internal markup); MINUS

 

(i) Customer Deposits: The sum of the value of all Customer Deposits held by the
Seller as of the Closing Date for all New Vehicles or special-order parts and
accessories to be delivered on or after the Closing Date; MINUS

 

(j) We-Owes: The sum of the value of all outstanding We-Owes issued prior to the
Closing Date, which shall be reflected at the Closing on a schedule attached to
the closing statement.

 

3.2 Physical Inventories. The classification and valuation of the Manufacturer
Parts Inventory and Miscellaneous Inventory shall be established, in accordance
with the provisions hereof, by a physical inventory count conducted by an
independent inventory service reasonably acceptable to the Parties (the “Parts
Inventory”). The Parts Inventory shall be taken as close as practicable to the
Closing Date, but no later than 2 days before the Closing Date, and will be
adjusted to reflect purchases and sales of the Parts between the date of such
physical inventory count and the Closing Date. The Seller agrees that no such
additions and deductions shall be made in such inventory except in the ordinary
course consistent with past practices and, further, to keep its usual and
adequate records of such additions and deductions, which records shall be made
available to the Purchaser for review and verification.

 

3.3 Allocations. The Asset Purchase Price shall be allocated in accordance with
Exhibit D, and at Closing, subject to any adjustments or prorations provided for
herein, classified in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder (and any similar provision of state, local or foreign
law, as appropriate), which allocations and classifications shall be binding
upon the Parties. Each of the Parties shall take all actions and file all
Returns (including IRS Form 8594 “Asset Acquisition Statement”) consistent with
such allocation and classification. The Parties shall timely and properly
prepare, execute, file and deliver all such documents, forms and other
information as may be reasonably requested by another Party to prepare such
allocation

 



13

 



 

3.4 Audit of Seller’s 2018 and 2019 Financials; Non-Audited Financials.

 

(a) On or before the 10th Business Day after the Effective Date, the Seller
agrees to engage a public accounting firm to commence an independent audit of
the Seller’s book and records for the fiscal years 2018 and 2019 and to prepare
audited financial statements and related statements of income (profit and loss),
cash flow, and member equity (balance sheet) (collectively, the “Audited
Financial Statements”), to be delivered to the Seller on or before the 60th day
after the Effective Date. The Audited Financial Statements shall be prepared in
accordance with (i) GAAP applied on a consistent basis throughout the periods
covered thereby and shall be consistent with the books and records of the
Seller; and (b) the standards and rules of the Public Company Accounting
Oversight Board. Within 3 Business Days of receipt of the Audited Financial
Statements, the Seller shall deliver to the Purchaser, together with the Audited
Financial Statements, an opinion of Seller's independent auditors that the
Audited Financial Statements present fairly the financial condition and results
of operations of the business relating to the Dealership Assets of the Seller.
Seller shall make available to the Purchaser and the Purchaser’s accountants the
Seller’s work papers and backup materials used in the preparation of the Audited
Financial Statements.

 

(b) Within 30 days after the Effective Date, the Seller shall provide to the
Purchaser the following CPA-prepared financial statements for the fiscal years
2018 and 2019: profit and loss statement, cash-flow statement, and balance
sheet. Such financial statements shall be prepared according to United States
generally accepted accounting principles.

 

3.5 Prorations.

 

(a) All obligations and liabilities represented by ad valorem taxes and
assessments on the Dealership Assets for the calendar year in which the Closing
occurs, and all prepaid and accrued expenses related to utilities, prepaid
items, non-refundable utility deposits and the like relating to the Business or
Assumed Liabilities, shall be apportioned between the Seller and the Purchaser
as of the Closing Date on a calendar-year basis, it being understood that the
Seller shall be responsible for any such obligations and liabilities accrued or
allocable to periods prior to the Closing Date (whether or not then paid) and
the Purchaser shall be responsible for any such obligations and liabilities
accruing or allocable for the periods on and after the Closing Date.

 

(b) To the extent not fixed at the Closing Date, the initial apportionment of
taxes shall be upon the basis of the appropriate rate or charge for the
preceding year or other applicable period and applied to the latest assessment.
If any final bill, including one for taxes and other apportioned obligations and
liabilities, is different from that upon which the initial apportionment is
made, the Parties shall promptly thereafter make an appropriate adjustment.

 

(c) Payments between the Parties to effect any apportionment under this Section
3.5 shall occur on the Closing Date or promptly after such adjustments have been
determined and mutually agreed to by the Parties.

 

3.6 Deposit.

 

(a) Within 3 Business Days of the Effective Date, the Purchaser shall deliver to
the Escrow Agent the amount of $500,000.00, to be held in the Escrow Agent’s
IOLTA Attorneys Trust Account (the “Deposit”). If the Transaction shall be
consummated, the Deposit shall be applied to the Purchaser’s obligations at the
Closing as set forth in Section 4.5, and if this Agreement shall be terminated
and the Transaction abandoned, then the Deposit shall be applied as set forth in
Section 8.2.

 



14

 



 

(b) By its execution of a counterpart of this Agreement or other signed
agreement among Escrow Agent, the Seller, and the Purchaser, the Escrow Agent
hereby accepts its designation as the escrow agent with respect to the Deposit,
acknowledges receipt of the Deposit, subject to collection, and agrees to hold,
invest and disburse the same as herein provided. The Escrow Agent shall not be
liable for any acts taken in good faith, shall only be liable for its willful
default or action, or gross negligence, and may, in its sole discretion, rely in
good faith upon the written notices, communications, orders or instructions
given by any Party; provided, however, that if any notice or correspondence is
not executed by both the Purchaser and the Seller, the Escrow Agent shall give
to the Purchaser or the Seller, as the case may be, copies of any notice or
correspondence received from the other and shall not take any actions with
regard thereto for 5 Business Days following the giving of such notice.

 

(c) In the event of a disagreement between the Seller and the Purchaser as to
the proper disbursement of the Deposit, the Escrow Agent reserves the right to
deposit said funds into the Registry of the Clerk of Court of Raleigh County,
West Virginia (the “Court Registry”), by filing an interpleader action and
Escrow Agent shall thereupon be discharged from the liability hereunder and
shall be entitled to reimbursement from the Seller and the Purchaser for all
attorney’s fees incurred and court costs expended in connection therewith. The
parties acknowledge that the Escrow Agent is also the Purchaser’s attorney with
respect to this Transaction and that, in the event an interpleader action is
filed with respect to the Escrow Deposit, the Escrow Agent may continue to
represent the Seller in such action or in any other action against the Seller
with respect to this Agreement.

 

(d) The Seller and the Purchaser hereby agree to indemnify and hold harmless the
Escrow Agent against any and all losses, claims, damages, liabilities and
expenses which may be incurred by the Escrow Agent in connection with its
acceptance of this appointment or the performance of its duties hereunder;
provided, however, that if the Escrow Agent shall be found guilty of willful
default or action, or gross negligence, then, in such event, the Escrow Agent
shall bear all such losses, claims, damages, liabilities and expenses. In the
event the Escrow Agent places the Deposit in the Court Registry, upon the
delivery of same to the prevailing party, whether by court order or otherwise,
the non-prevailing party shall (i) pay to the prevailing party at the time of
such delivery, interest on said monies at the publicly announced prime rate of
J.P. Morgan Chase Bank, as such rate may change from time to time, said interest
to run from the date of deposit into the Court Registry until delivery of same
to the prevailing party, and (ii) notwithstanding any contrary provision
contained herein, pay to the Escrow Agent all monies necessary to reimburse the
Escrow Agent for any losses, claims, damages, liabilities and expenses incurred
by the Escrow Agent in connection with its appointment as the Escrow Agent or
the performance of its duties hereunder.

 

4. CLOSING

 

4.1 Time, Date and Place of Closing.

 

(a) Subject to the provisions of Section 8, the closing of the Transaction (the
“Closing”) shall take place at such time and location as the Parties shall
mutually select on or before the 30th day following the later of: (i)
Manufacturer’s approval of the Purchaser, as provided in Section 4.2(c) below,
(ii) the expiration of the Due Diligence Period, or (iii) such other date agreed
to by Seller and Purchaser (the “Closing Date”); provided, the satisfaction (or
appropriate waiver in writing) of the conditions set forth in Sections 4.2 and
4.3 below; provided, the foregoing does not diminish the requirement of the
fulfillment (or appropriate waiver in writing) of those conditions that by their
terms or nature are to be satisfied at the Closing, and such conditions to be
satisfied at the Closing shall not be grounds for delaying the scheduling of the
Closing.

 



15

 

 



(b) The Closing shall be effective at 12:00:01 am (Eastern) on the Closing Date.

 

4.2 Conditions to Obligations of the Purchaser . The obligations of the
Purchaser to make the payments and deliveries required under Section 4.5 and to
consummate the Transaction are subject to the fulfillment prior to or at the
Closing Date of each of the following conditions:

 

(a) Accuracy of Representations. Each of the representations and warranties of
the Seller contained in this Agreement, or in any certificate, exhibit, Schedule
or other document delivered by the Seller in connection with this Agreement
shall be true and correct in all material respects, in each case on the
Effective Date and at and as of the Closing Date as though made on and as of the
Closing Date and each of such representations and warranties that is qualified
as to materiality shall be true and correct in all respects in each case on the
Effective Date and at and as of the Closing Date as though made on and as of the
Closing Date (except in each case for such representations and warranties as are
dated as of a particular date, which shall be true and correct in all material
respects or true and correct in all respects, as the case may be, as of such
date).

 

(b) Performance of Obligations. The Seller and the Shareholder shall have fully
complied with and performed all of their obligations and covenants under this
Agreement required to be performed or complied with prior to or at the Closing,
including tendering for delivery to the Purchaser all of the items set forth in
Section 4.4 below. It is contemplated that Seller’s floorplan liabilities and
any other secured debt is paid at Closing.

 

(c) No Material Adverse Change. Between the Effective Date and the Closing Date
there shall have been no Material Adverse Change.

 

(d) Manufacturer Approval. The Manufacturers shall have approved in writing the
Transaction and the appointment of the Purchaser as an authorized motor vehicle
dealer in the Manufacturers’ products at the applicable Dealership Premises, all
on terms (including any facility or image improvement requirements) acceptable
to the Purchaser, and the Manufacturers shall have issued to the Purchaser such
documentation necessary for issuance of a West Virginia new motor vehicle dealer
license. The Seller shall have executed all documents required by the
Manufacturers to terminate its dealer sales and service agreements with the
Manufacturers, to be effective as of the Closing Date and to be delivered to the
Purchaser and the Manufacturers at Closing.

 

(e) Financing. Within 30 days of the Effective Date, the Purchaser shall have
received a written commitment for floor plan and acquisition financing, all on
terms and conditions acceptable to the Purchaser.

 

(f) Third Party Consents. With respect to each Assumed Contract that requires,
prior to an assignment of the Seller’s interest therein, the Consent of a third
party, each such third party shall, without cost to the Purchaser, have granted
its Consent, in form and substance reasonably satisfactory to the Purchaser,
authorizing the assignment of each of the Assumed Contracts from the Seller to
the Purchaser.

 

(g) No Litigation. No Proceeding shall be pending, or threatened, or reasonably
foreseeable, before any court or other Governmental Authority, wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
restrain, enjoin, prohibit or prevent consummation of the Transaction or any
other transaction contemplated by this Agreement, (ii) cause the Transaction to
be rescinded following consummation, or (iii) affect adversely the right of the
Purchaser to own the Dealership Assets and to operate the Business (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect).

 



16

 



 

(h) Licenses. The Purchaser shall have obtained all required Licenses from
Governmental Authorities to operate the Business at the Dealership Premises, in
the same manner as currently operated by the Seller.

 

(i) Due Diligence. The Purchaser shall be satisfied with its due diligence
investigations and inspections of the Business and the Dealership Assets. This
provision shall be deemed satisfied at the end of the 2nd Business Day after the
end of the Due Diligence Period, unless the Purchaser terminates this Agreement
pursuant to Section 8.1(f).

 

(j) Landlord Consents. The Princeton Landlord, the Summersville Landlord, and
the Beaver Landlord shall have consented to the Seller’s assignment of the
Princeton Premises Lease, the Summersville Premises Lease, and the Beaver
Premises Lease, respectively, to the Purchaser or its assigns.

 

(k) Subordination, Non-Disturbance and Attornment Agreement. Each of the
Princeton Landlord’s lenders, the Summersville Landlord’s lenders, and the
Beaver Landlord’s lenders shall have entered into a Subordination,
Non-Disturbance and Attornment Agreement with regard to the Princeton Premises
Lease, the Summersville Premises Lease, and the Beaver Premises Lease,
respectively, in form reasonably acceptable to the Purchaser’s counsel.

 

(l) Leases. MEG and E & W shall each have executed the MEG Lease Agreement and
the E & W Lease Agreement, respectively.

 

(m) REPAs. The Beckley BG REPA and the Oak Hill Chevrolet REPA shall have closed
simultaneously with the Closing.

 

4.3 Conditions to Obligations of the Seller. The obligations of the Seller to
make the deliveries set forth in Section 4.4 and to consummate this Transaction
are subject to the fulfillment prior to or at the Closing Date of each of the
following conditions:

 

(a) Accuracy of Representations. Each of the representations and warranties of
the Purchaser contained in this Agreement, or in any certificate, exhibit,
Schedule or other document delivered by the Purchaser in connection with this
Agreement shall be true and correct in all material respects in each case on the
Effective Date and at and as of the Closing Date as though made on and as of the
Closing Date and each of such representations and warranties that is qualified
as to materiality shall be true and correct in all respects in each case on the
Effective Date and at and as of the Closing Date as though made on and as of the
Closing Date (except in each case for such representations and warranties as are
dated as of a particular date, which shall be true and correct in all material
respects or true and correct in all respects, as the case may be, as of such
date).

 

(b) Performance of the Purchaser’s Obligations. The Purchaser shall have fully
complied with and performed all its obligations and covenants under this
Agreement required to be performed or complied with prior to or at the Closing,
including tendering for delivery to the Purchaser all of the items set forth in
Section 4.5 below.

 

(c) No Litigation. No Proceeding shall be pending, or threatened, or reasonably
foreseeable, before any court or other Governmental Authority, wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
restrain, enjoin, prohibit or prevent consummation of any of the Transaction or
any other transaction contemplated by this Agreement, or (ii) cause the
Transaction to be rescinded following consummation.

 



17

 



 

(d) Landlord Consents. The Princeton Landlord, the Summersville Landlord, and
the Beaver Landlord shall have consented to the Seller’s assignment of the
Princeton Premises Lease, the Summersville Premises Lease, and the Beaver
Premises Lease, respectively, to the Purchaser or its assigns.

 

(e) Leases. The Purchaser, or its Affiliate(s), shall have executed the MEG
Lease Agreement and the E & W Lease Agreement.

 

(f) REPAs. The Beckley BG REPA and the Oak Hill Chevrolet REPA shall have closed
simultaneously with the Closing.

 

(g) Manufacturer Approval. The Manufacturers shall have approved in writing the
Transaction and the appointment of the Purchaser as an authorized motor vehicle
dealer in the Manufacturers’ products at the applicable Dealership Premises, all
on terms (including any facility or image improvement requirements) acceptable
to each of the Manufacturers, and the Purchaser shall have obtained from each of
the Manufacturers all documentation necessary for issuance of a West Virginia
new motor vehicle dealer license. Each of the Manufacturers shall have executed
all documents required to terminate its dealer sales and service agreements with
the Seller, to be effective as of the Closing Date and to be delivered to the
Seller at Closing.

 

4.4 Deliveries by the Seller at the Closing. On or before the Closing Date, the
Seller and the Shareholder, as the case may be, shall deliver the following to
the Purchaser (or as otherwise provided herein), each, where applicable, duly
executed (or endorsed, as the case may be) by the Seller and/or Shareholder:

 

(a) (i) such deeds, bills of sale, endorsements, assignments and other good and
sufficient instruments of conveyance (collectively, the “Conveyance Instrument”)
as will effectively convey to the Purchaser all title to and interest in the
Dealership Assets, together with releases or termination statements of all
Encumbrances (other than Permitted Encumbrances) on the Dealership Assets, and
(ii) an instrument of assignment and assumption with respect to the Assumed
Liabilities (the “Assignment and Assumption Instrument,” and along with the
Conveyance Instrument, collectively, the “Bill of Sale and Assignment”), in
substantially the form attached hereto as Exhibit E;

 

(b) an instrument of assignment and assumption with respect to the tradenames,
trademarks, domain names and URLs listed on Schedule 5.2(q), in substantially
the form attached hereto as Exhibit F (the “IP Assignment Agreement”);

 

(c) an agreement concerning the allocation of the Asset Purchase Price and
preparation of IRS Form 8594, in substantially the form attached hereto as
Exhibit G (the “8594 Agreement”);

 

(d) a non-competition and non-solicitation agreement, in substantially the form
attached hereto as Exhibit H (the “Non-Competition Agreement”);

 

(e) a post-Closing agreement (the “Post-Closing Agreement”), as applicable;

 

(f) a closing and disbursement statement enumerating the Asset Purchase Price,
prorations, and adjustments, all in accordance with this Agreement or as
otherwise agreed upon by the Seller and the Purchaser (the “Closing Statement”);

 

(g) an assignment and assumption agreement with respect to the Princeton
Premises Lease, the Summersville Premises Lease, and the Beaver Premises Lease
(the “Lease Assumption Instrument”);



 



18

 



 



(h) the Operating Agreement;

 

(i) all manufacturer statements of origin furnished by a Manufacturer for the
New Vehicles, Demos, and Service Loaners, and all titles for the Used Vehicles
and the company vehicles (collectively, the “Titles”), along with a limited
power of attorney in favor of the Purchaser with respect to the Titles;

 

(j) letters of good standing from the West Virginia State Tax Department
(“WVSTD”) stating that, as of a date not more than 20 days prior to the Closing
Date, the Seller is in compliance with all of the requirements of the WVSTD
pertaining to the filing of tax returns and payment of taxes. The foregoing
certifications shall be collectively referred to as the “Tax Certificates.” If
the Seller is unable to deliver the Tax Certificates, the Purchaser may waive
this delivery requirement subject to the Seller authorizing the Withheld Tax
Amount described in Section 7.11 and executing the Tax Escrow Agreement attached
hereto as Exhibit I;

 

(k) all owners’ manuals, all headsets, all DVD remotes (if applicable), all
navigation system SD cards and DVDs, all floor mats, and at least 2 keys and
wireless key fobs for each New Vehicle, Demo, and Service Loaner, and 1 key to
each of the Used Vehicles acquired by the Purchaser;

 

(l) schedules, inventories, and other data from the Seller’s DMS reasonably
requested by the Purchaser as part of building closing inventory/accounting
schedules;

 

(m) a certificate dated the Closing Date and executed by an authorized
representative of the Seller, certifying (i) that the representations and
warranties of the Seller in this Agreement are true and correct in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date, (ii) the
covenants and agreements to be performed or complied with by the Seller prior to
the Closing have been performed and complied with in all respects, (iii) the
resolutions of the Seller authorizing the execution and delivery of this
Agreement and the agreements contemplated hereby and approving the consummation
of the Transaction, and (iv) the incumbency and signatures of any
representatives of the Seller executing this Agreement;

 

(n) such document(s) as may be required by the Manufacturers to (i) memorialize
or confirm the surrender or termination by the Seller of its dealer sales and
service agreements and franchise rights with respect to the Manufacturers’
brands, (ii) confirm successful Closing of the Transaction, or (iii) memorialize
the agreed disposition of the Seller’s parts accounts (e.g., the “Parts Account
Settlement Acknowledgement”);

 

(o) certificates of good standing with respect to the Seller from the West
Virginia Secretary of State, dated as of a recent date prior to the Closing
Date;

 

(p) the cancellation of, or transfer to the Purchaser, of all fictitious names
associated with the Business;

 

(q) written terminations of the Existing Leases;

 

(r) the Capital Contribution, which shall be satisfied by a credit on the
Closing Statement in favor of the Purchaser at Closing, as further described in
Section 4.7; and

 

(s) such other documents or instruments as may be required under this Agreement
or as may be reasonably requested by the Purchaser in connection with the
consummation of the Transaction.

 



19

 

 



4.5 Deliveries by the Purchaser at the Closing. On or before the Closing Date,
the Purchaser shall deliver or cause to be delivered the following to the Seller
(or as otherwise provided herein), each, where applicable, duly executed (or
endorsed, as the case may be) by the Purchaser:

 

(a) delivery to the Escrow Agent (who will serve as a disbursement agent at the
Closing) by wire transfer in immediately available funds of an amount equal to
the sum of the Asset Purchase Price, subject to the adjustments provided herein
MINUS the Deposit MINUS the Indemnification Escrow Amount MINUS the Withheld Tax
Amount MINUS the amount of the Capital Contribution and PLUS or MINUS any
adjustments for prorations and other payments and withholdings to be paid or
otherwise borne by the Seller or the Purchaser under this Agreement, which such
net amount shall be disbursed by the Escrow Agent to the Seller by wire transfer
to an account designated by the Seller, in immediately available funds;

 

(b) the Deposit, which shall be disbursed by the Escrow Agent to the Seller by
wire transfer in immediately available funds or by certified check;

 

(c) the Membership Interest, described in Section 4.7;

 

(d) the Bill of Sale and Assignment;

 

(e) the IP Assignment Agreement;

 

(f) the 8594 Agreement;

 

(g) the Non-Competition Agreement;

 

(h) the Post-Closing Agreement;

 

(i) the Lease Assumption Instrument;

 

(j) the Operating Agreement;

 

(k) evidence of the issuance to the EBD and LAD of a combined 15% membership
interest in the Purchaser;

 

(l) the Closing Statement;

 

(m) as applicable, the Tax Escrow Agreement;

 

(n) a certificate of good standing with respect to the Purchaser from the West
Virginia Secretary of State, dated as of a recent date prior to the Closing
Date;

 

(o) a certificate dated the Closing Date and executed by an officer of the
Purchaser, certifying (i) that the representations and warranties of the
Purchaser in this Agreement are true and correct in all material respects on and
as of the Closing Date with the same effect as though such representations and
warranties had been made on and as of such date, (ii) the covenants and
agreements to be performed or complied with by the Purchaser prior to the
Closing have been performed and complied with in all respects, (iii) the
resolutions of the Purchaser authorizing the execution and delivery by the
Purchaser of this Agreement and the agreements contemplated hereby and approving
the consummation of the Transaction, and (ii) the incumbency and signatures of
the officer of the Purchaser executing this Agreement;

 



20

 



 



(p) the MEG Lease Agreement and the E & W Lease Agreement, each executed by the
Purchaser; and

 

(q) such other documents or instruments as may be reasonably required by the
Seller in accordance with this Agreement, each in form and substance reasonably
satisfactory to the Purchaser.

 

4.6 Post-Closing Matters.

 

(a) Delivery of Possession. The Seller shall take all necessary action to
provide the Purchaser with possession of the Dealership Assets on the Closing
Date. Within 5 Business Days after the Closing Date, the Seller shall remove
from the Dealership Premises the Excluded Assets not sold to the Purchaser
hereunder, during which time the Purchaser shall not be liable for any damages
or losses to any of the Seller’s assets while on the Dealership Premises. If any
of the Seller’s Excluded Assets remain on the Dealership Premises after such
period, the Purchaser shall provide the Seller with written notice to remove the
remaining Excluded Assets within 5 Business Days, and any Excluded Assets not
removed by the Seller by the end of such additional period shall be deemed
included in the Transaction. The Seller agrees to indemnify and hold the
Purchaser harmless from any claims from customers or employees concerning their
respective assets located on the Dealership Premises on the Closing Date.

 

(b) Records. The Purchaser agrees to store the Records, at no expense to the
Seller, for the period(s) required under Applicable Law. The Purchaser shall be
obligated to exercise only the same degree of care in the safeguard and
maintenance of said Records as the Purchaser provides its own records. After the
Closing Date, the Purchaser shall give to the Seller, and its agents, reasonable
access to the Records as shall be necessary for recordkeeping and tax purposes,
or in connection with any third-party demand or claim made by or against the
Seller.

 

(c) Seller’s Receivables. Following the Closing, the Purchaser agrees for a
period of 120 days or 4 month-ends, whichever is greater (the “Run Out Period”),
to accept payment of the Seller’s accounts receivable payments arising out of
the operation of the Business prior to Closing and to hold same for prompt
payment over to the Seller. At the end of the Run Out Period, the Purchaser
shall no longer be obligated to accept payments of such accounts receivable. If
the Purchaser does accept payment of any of the Seller’s accounts receivable
after expiration of the Run Out Period, the Purchaser shall promptly pay same
over to the Seller. It is understood that the Purchaser’s responsibility, so far
as such collection is concerned, is only to accept monies paid on such accounts
receivable and shall not include any obligation to attempt to enforce payment
thereof, or to send out bills or statements therefor.

 

(d) Run Out of Books. The Purchaser agrees to turn over to the Seller all
payments, mail, invoices, general correspondence, and any other business-related
items (“Residual Transactions”) related to the Seller’s Business operations
prior to the Closing Date that are received by the Purchaser after the Closing
Date, so the Seller may account for such items in the wind-down of its business
affairs. The Purchaser and Seller will work closely to reasonably ensure that
all Residual Transactions that may impact both the Purchaser and Seller will be
reconciled, reviewed, and settled on a weekly basis for the first month and
thereafter on a bi-weekly basis through the end of the Run Out Period.

 

(e) Erroneous Payments. The Parties shall in good faith work together and use
their commercially reasonable efforts to ensure that (i) amounts paid by the
Seller but owed by the Purchaser as a result of Manufacturer or vendor
erroneously billing the Seller for items arising out of or in connection with
the operation of the Business following Closing shall be paid over to the Seller
promptly, and (ii) amounts paid by the Purchaser but owed by the Seller as a
result of Manufacturer or vendor erroneously billing the Purchaser for items
arising out of or in connection with the operation of the Dealership prior to
Closing shall be paid over to the Purchaser promptly.

 



21

 



 



(f) Further Assurances.

 

(i) To the extent that any of the Assumed Contracts is not assignable without
the consent of another party, this Agreement shall not constitute an assignment
or attempted assignment thereof at any time prior to receipt of such consent. If
such consent shall not be obtained on or prior to the Closing, the Seller agrees
to cooperate with the Purchaser after the Closing in implementing any reasonable
arrangement designed to provide for the Purchaser the benefits under any such
Assumed Contracts.

 

(ii) The Seller shall, from time to time after the Closing, deliver to the
Purchaser such further deeds, bills of sale and assignment, documents of title
and other instruments necessary or desirable, in the reasonable opinion of the
Purchaser’s counsel, to perfect the transfers of the Dealership Assets and the
Assumed Liabilities to the Purchaser, free and clear of all Encumbrances other
than the Permitted Encumbrances. The Purchaser shall, from time to time after
the Closing, deliver to the Seller such further assignments, instruments of
assumption, or other documents as may be necessary or desirable, in the
reasonable opinion of the Seller’s counsel, to perfect or clarify the
Purchaser’s assumption of the Assumed Liabilities.

 

(g) Post-Closing Assistance and Allstate Office. Notwithstanding anything herein
to the contrary, Purchaser will allow (i) Alex Williams to assist Seller with
the closing of Seller’s financial statements for the month of the Closing, and
(ii) the Allstate Office, operated by a relative of Seller, to remain on the
Beckley BG Premises for up to 12 months, and shall not require a rental payment
from the Allstate Office.

 

(h) Survival. The matters under this Section 4.6 shall survive the Closing.

 

4.7 Membership Interest; Capital Contribution.

 

(a) On the Closing Date, the Purchaser shall deliver or cause to be delivered to
Davis HoldCo a 15% membership interest in the Purchaser (the “Membership
Interest”).

 

(b) On the Closing Date, in exchange for the Purchaser’s issuance of the
Membership Interest, Davis HoldCo shall deliver or cause to be delivered to the
Purchaser an amount equal to 15% of the Required Initial Capitalization (the
“Capital Contribution”), which shall be delivered in the form of a credit in the
closing statement in favor of the Purchaser at Closing. The Membership Interest
shall be subject to the Operating Agreement.

 

5. REPRESENTATIONS AND WARRANTIES

 

5.1 Representations and Warranties by the Purchaser. The Purchaser hereby
represents and warrants to the Seller as of the Effective Date and as of the
Closing Date as follows:

 

(a) Corporate Matters.

 

(i) The Purchaser is duly organized, validly existing, and in good standing
under the laws of the state of its formation and in West Virginia.

 

(ii) The execution, delivery and performance of this Agreement and the Other
Agreements to which it is a party by the Purchaser have been duly authorized by
all requisite company action. Except for the required Licenses and the Consent
of the Manufacturers to the appointment of the Purchaser as an authorized dealer
in the Manufacturers’ products, no approval or consent of any other person is
required in connection with the execution, delivery, and performance by the
Purchaser of this Agreement and the Other Agreements to which it is a party.

 



22

 



 

(iii) This Agreement has been, and at the Closing the Other Agreements to which
the Purchaser is a party will be duly executed and, assuming due authorization,
execution, and delivery by the Seller and Shareholder, this Agreement
constitutes and the Other Agreements to which the Purchaser is a party will
constitute legal, valid and binding obligations of the Purchaser, enforceable in
accordance with their respective terms, except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency and other laws and equitable
principles affecting creditors’ rights generally and the discretion of the
courts in granting equitable remedies.

 

(iv) The execution and delivery by the Purchaser of this Agreement and the Other
Agreements to which it is a party, and the consummation by the Purchaser of the
transactions contemplated hereby and thereby, will not constitute (with or
without the giving of notice or the lapse of time or both) a violation of,
contravene, be in conflict with, result in the acceleration of or entitle any
party to accelerate (whether after the giving of notice or lapse of time or
both), or constitute a default under (A) any term or provision of the articles
of organization or operating agreement of the Purchaser, (B) any Contract to
which the Purchaser is subject or by which it is bound, or (C) subject to
compliance with any Applicable Law.

 

(b) Brokers. Except as set forth in Schedule 5.1(b), no broker, agent,
consultant, finder or other similar person has assisted the Purchaser in
procuring, negotiating or executing this Agreement, and the Purchaser is under
no contract with any such party.

 

(c) Financial Ability. Purchaser has the financial ability to consummate the
Transaction and will have the financial ability to consummate the Transaction at
Closing.

 

(d) No Material Misrepresentation or Omission. No representation or warranty by
the Purchaser contained in this Agreement, and no statement contained in any
instrument, list, certificate, or writing furnished by the Purchaser to the
Seller under the provisions hereof or in connection with the Transaction,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading.

 

5.2 Representations and Warranties by the Seller. The Seller represents and
warrants to the Purchaser as of the Effective Date and as of the Closing Date as
follows:

 

(a) Corporate Matters.

 

(i) Each of BBGAM, KCC, and HPV are corporations duly organized, validly
existing and in good standing under the laws of the State of West Virginia.

 

(ii) The execution, delivery and performance of this Agreement and the Other
Agreements to which it is a party by the Seller have been duly authorized by all
requisite company action (including approval by the Shareholder). Except for the
Consent of the Manufacturers to the appointment of the Purchaser as an
authorized dealer in the Manufacturers’ products, and the approval of the
Princeton Landlord, the Summersville Landlord, and the Beaver Landlord to the
assignment of the Princeton Premises Lease, the Summersville Premises Lease, and
the Beaver Premises Lease, respectively, no approval or consent of any other
person is required in connection with the execution, delivery, and performance
by the Seller and the Shareholder of this Agreement and the Other Agreements to
which they are parties.

 



23

 



 



(iii) This Agreement has been, and at the Closing the Other Agreements to which
the Seller is a party will be duly executed and, assuming due authorization,
execution and delivery by the Purchaser, this Agreement constitutes and the
Other Agreements to which the Seller is a party will constitute the legal, valid
and binding obligations of the Seller, enforceable in accordance with their
respective terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency and other laws and equitable principles
affecting creditors’ rights generally and the discretion of the courts in
granting equitable remedies.

 

(iv) The execution and delivery by the Seller of this Agreement and the Other
Agreements to which the Seller is a party, and the consummation by the Seller of
the transactions contemplated hereby and thereby, will not constitute (with or
without the giving of notice or the lapse of time or both) a violation of,
contravene, be in conflict with, result in the acceleration of or entitle any
party to accelerate (whether after the giving of notice or lapse of time or
both), or constitute a default under (A) any term or provision of the articles
of incorporation or by-laws of the Seller, (B) any Contract to which the Seller
is subject or by which it is bound, or (C) subject to compliance with any
Applicable Law.

 

(b) Title. The Seller owns, and has, or shall have as of the Closing Date, good
title to, the Dealership Assets, free and clear of all Encumbrances, other than
the Permitted Encumbrances. Except as set forth in Schedule 5.2(b), all Fixed
Assets located at the Dealership Premises and utilized by the Seller in the
operation of its Business are owned by the Seller.

 

(c) Taxes. The Seller has duly filed all foreign, federal, state, county and
local income, excise, sales, property, withholding, social security, franchise,
license, information returns and other applicable tax returns and reports, or
appropriate and permitted extensions thereto, required to be filed by it as of
the Effective Date with respect to the Business and the Dealership Assets. To
the Seller’s Knowledge, each such return is true, correct, and complete, and the
Shareholder has paid all taxes, assessments, amounts, interest and penalties due
to any Governmental Authority. To its Knowledge, the Seller has no liability for
any taxes, assessments, amounts, interest or penalties of any nature whatsoever
other than those for which the Seller has created sufficient reserves or made
other adequate provision. No Governmental Authority is now asserting or, to the
Seller’s Knowledge, threatening to assert any deficiency or assessment for
additional taxes, interest, penalties or fines with respect to the Seller, the
Business, or the Dealership Assets.

 

(d) Contracts. Except as set forth in Schedule 5.2(d):

 

(i) Each Assumed Contract listed on Schedule 2.1(e) is in full force and effect
and constitutes a legal, valid and binding agreement, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, similar laws affecting creditors’ rights and remedies generally and
general principles of equity. No event or condition has occurred and is
continuing which, with or without the lapse of time or giving of notice,
constitutes, or would ripen into or become, a breach of or default under an
Assumed Contract by the Seller, or, to the Seller’s Knowledge, by any other
party thereto, in any term, covenant or condition of each Assumed Contract; and

 

(ii) Except for (A) the Assumed Contracts, (B) Contracts listed on Schedule
2.1(e)(ii) which Purchaser has elected not to assume, and (C) Contracts
involving in each case less than $2,000.00 over their respective terms or which
are terminable at will by the Seller without payment or penalty of any nature
whatsoever, the Seller is not a party to any assignable Contract.

 



24

 



 

(e) Employees and Employment Matters. Unless otherwise set forth in detail in
Schedule 5.2(e), to Seller’s knowledge:

 



(i) The Seller has complied with all requirements of Applicable Law relating to
the Seller’s employees (each an “Employee” and collectively, the “Employees”)
and will have paid all wages, salary, vacation, and sick leave (even if not
specifically accrued for by the Seller), and bonuses due to the Employees (the
“Employee Compensation”) through the Closing Date (including any accrued
bonuses). The Seller has not received any notice regarding a current claim
against it for (A) overtime pay, wages, salary or bonus, excluding current
payroll periods or (B) vacation time, excluding time earned in current payroll
periods.

 

(ii) The Seller is not currently paying any pension, deferred compensation, or
retirement allowance to anyone.

 

(iii) The Seller has no oral or written collective bargaining or organized labor
contracts, employment agreements, bonus or commission agreements, pay plans,
deferred compensation agreements, profit sharing agreements, welfare or health
benefit agreements, or retirement plans or arrangements, whether or not legally
binding. In accordance with the deadlines in Section 7.4, the Seller shall
deliver to the Purchaser true and correct copies of each agreement, plan, or
arrangement described on Schedule 5.2(e), if any.

 

(iv) The Seller has taken no action that would interfere with any employment by
the Purchaser of any Employee.

 

(v) The Seller is not aware that any Employee intends to terminate his or her
employment relationship with the Seller. The Seller has no contract for the
future employment of any Employee.

 

(vi) The Seller is not aware of any Employee who intends to refuse employment
with the Purchaser after the Closing or will terminate his/her employment with
the Purchaser within 2 weeks after the Closing Date.

 

(vii) There have been no Employee walk-outs, strikes, or similar events within
the last 3 years.

 

(viii) No current or former Employee has filed a charge with the EEOC within the
last 2 years.

 

(ix) The Seller maintains current files containing all Labor Condition
Applications and related public and non-public access documentation which they
must present upon request by the Department of Labor including all documentation
noted in 20 CFR §655.760. The Seller also maintain current files containing all
documentation which they are required to maintain in the event of an audit
related to labor certification for permanent employment filings, including all
documentation noted in 20 CFR §655 and 656 and the rules and regulations
promulgated thereunder.

 

(x) The Seller has taken the required actions under Applicable Law to confirm
the identity and work status eligibility of its Employees. The Seller has not
received any written notice of any inspection or investigation relating to their
alleged noncompliance with or violation of IRCA, nor has the Seller been warned,
fined or otherwise penalized for any failure to comply with IRCA or for any
willful violation of any other immigration law, rule or regulation.







 

(xi) The Seller has complied in all material respects with the applicable
requirements for its employee medical and benefit plans as set forth in the Code
and ERISA, including Section 4980B of the Code (as well as its predecessor
provision, Section 162(k) of the Code) and Sections 601 through 608, inclusive,
of ERISA, which provisions are hereinafter referred to collectively as “COBRA.”

 



25

 



 

(xii) Subject to the Purchaser’s observance and performance of the covenant by
the Purchaser set forth in Section 7.3(g) of this Agreement, the Seller has not
violated and will not violate the WARN Act.

 

(f) Financial Statements. True, correct and complete copies of the Current
Financials have been delivered by the Seller to the Purchaser for Purchaser’s
review in connection with its due diligence investigation of the Business and
the Dealership Assets. The Current Financials (i) have been prepared in
accordance with the Manufacturers’ reporting requirements, (ii) represent
actual, bona fide transactions, and (iii) fairly present the financial condition
and the results of operations of the Business as at the respective dates of and
for the periods referred to in such records. To the Knowledge of the Seller,
neither the Seller nor its independent accountants have identified or been made
aware of any fraud, whether or not material, that involves the Seller’s
management or other employees who have a role in the preparation of financial
statements or the internal controls utilized by the Seller, or any claim or
allegation regarding any of the foregoing. Except as disclosed on Schedule
5.2(f), since June 1, 2020, there has been:

 

(i) no business condition or any fact that has specific application to the
Seller that may result in a Material Adverse Change;

 

(ii) no damage to, or destruction or loss of, any assets of the Seller
materially and adversely affecting the Dealership Assets or the condition
(financial or otherwise), business, operations or prospects of the Business;

 

(iii) no sale, lease, abandonment or other disposition or removal of any assets
that would have constituted Dealership Assets except in the ordinary course
consistent with past practices with replacement by assets of similar utility and
value;

 

(iv) no material increases in the compensation, commissions or bonuses payable
to any employee or agent of the Seller performing services with respect to the
Business; no entry into or amendment or modification of any employment,
severance or similar contract; no adoption of or material increase in benefits
under any employee benefit plan or program; and no labor problems, strikes or
other occurrences of a similar nature; or

 

(v) no change in the accounting methods used by the Seller with respect to the
Business.

 

(g) Absence of Undisclosed Liabilities. Except as set forth in Schedule 5.2(g),
the Seller has no debts, claims, liabilities or obligations of any nature,
whether known or unknown, absolute, accrued, contingent or otherwise and whether
due or to become due, asserted or un-asserted, except (1) to the extent
disclosed or reserved against in the Seller’s balance sheet for the 12 months
ended December 31, 2019, and (2) for liabilities and obligations that were
incurred after December 31, 2019 in the ordinary course consistent with past
practices and that, individually or in the aggregate, do not exceed $10,000.

 

(h) Condition of the Dealership Assets and Dealership Premises. Except as set
forth in Schedule 5.2(h):

 

(i) the Dealership Assets constitute all of the assets used by the Seller in
connection with, and necessary for, the operation of the Business in the
ordinary course and as historically operated by the Seller;

 



26

 



 

(ii) the Seller has not received notice of and has no actual knowledge of (A)
any pending or contemplated condemnation, eminent domain or rezoning Proceeding
affecting the Dealership Premises, (B) any proposal or other consideration for
increasing the assessed value of the Dealership Premises for state, county,
local or other ad valorem or similar Taxes by an amount that would materially
affect the profitability of the Business, or (C) any Proceedings or public
improvements which could or might result in the levy of any special Tax or
assessment against the Dealership Premises;

 

(iii) the only real estate, properties, and interests used by the Seller in the
Business or necessary to the operation of the Business are the Dealership
Premises;

 

(iv) a true and correct copy of the Princeton Premises Lease is attached hereto
as Exhibit J;

 

(v) a true and correct copy of the Summersville Premises Lease is attached
hereto as Exhibit K; and

 

(vi) a true and correct copy of the Beaver Premises Lease is attached hereto as
Exhibit L.

 

(i) Litigation. Except as set forth in Schedule 5.2(i), there is no Proceeding
pending or, to the Knowledge of the Seller, threatened against or relating to
the Seller (including in connection with or relating to the Transaction or the
Other Agreements or of any action taken or to be taken in connection therewith
or the consummation of the transactions contemplated hereby or thereby).

 

(j) Compliance with Applicable Laws. Except as set forth in Schedule 5.2(j), To
its Knowledge, the Seller has complied in all material respects with all
Applicable Laws relating to the Business, the Dealership Assets and its use and
occupation of the Dealership Premises (including zoning laws), and is not and
has not been either charged with, in receipt of any notice or warning of, or to
the Knowledge of the Seller, under investigation with respect to, any failure or
alleged failure to comply with any provision of any Applicable Law.

 

(k) Brokers. Except as set forth in Schedule 5.2(k), no broker, agent,
consultant or other similar person has assisted Seller in procuring, negotiating
or closing this Transaction, and the Seller is under no contract with any such
party.

 

(l) Environmental. Except as set forth in Schedule 5.2(l):

 

(i) To the Seller’s Knowledge, there are no Hazardous Substances present at, on,
in or under any portion of the Dealership Premises the Seller operated such
portion of the Dealer Premises and was owned by the Shareholder, or a
Shareholder Affiliate, except for consumables used and waste generated in the
ordinary course of the Seller’s business, in each case in compliance with
applicable Environmental Laws.

 

(ii) The Seller has not received any notice, whether oral or written, from any
Governmental Authority or other Person of any actual or threatened
Environmental, Health and Safety Liabilities that are pending or unresolved with
respect to the Dealership Premises Storage or the Business.

 

(iii) To the Seller’s Knowledge, all gasoline, oil and other petroleum products
stored, treated, used or disposed of on, in or about any portion of the
Dealership Premises by the Seller have been stored, treated, used or disposed of
in full and strict compliance with all Applicable Laws. All such above -ground
gasoline, oil or petroleum product storage tanks placed upon the Dealership
Premises by the Seller or used by the Seller on the Dealership Premises, if any,
have been properly registered.

 



27

 



 

(iv) The Seller has provided to the Purchaser all material environmental
reports, assessments, audits, studies, investigations, data and other
nonprivileged written environmental information in its custody, possession or
control concerning the Business or the Dealership Premises.

 

(m) Manufacturer Communications. Except as set forth on Schedule 5.2(m), no
Manufacturer has (i) notified the Seller of any deficiency in dealership
operations (including brand imaging, facility conditions, sales efficiency,
customer satisfaction, warranty work and reimbursement, or sales incentives);
(ii) advised the Seller of a present or future need for facility improvements,
upgrades, or relocation in connection with the Business; (iii) notified the
Seller of such Manufacturer’s desire to alter the configuration of the Business,
including facility utilization; (iv) notified the Seller of a plan to establish
an additional dealer within 40 or fewer miles from the Dealership Premises, (v)
notified the Seller of the relocation of an existing dealership for any of such
Manufacturer’s products within 20 miles of the Dealership Premises, or (vi)
notified the Seller of any reduction in the Seller’s new vehicle allocation for
such Manufacturer’s products. The Seller is not a party to any “exclusive use
agreement,” “site control agreement,” or other Contract with any Manufacturer
(other than a dealer sales and service agreement) concerning the occupation and
use of the Dealership Premises.

 

(n) Manufacturer Audits. Except as set forth on Schedule 5.2(n), in the last 5
years, no Manufacturer has conducted any audit of the Seller’s sales practices
and documentation or service practices and warranty claim documentation, and the
Seller has not been subject to a chargeback of monies previously paid to the
Seller with respect to its vehicle sales and warranty claims.

 

(o) Dealership Marketing Plans. Except as set forth on Schedule 5.2(o), in the
last 5 years, the Seller has not participated, and currently does not
participate, in customer marketing or added value plans such as “tires for
life,” “batteries for life,” “lifetime oil changes,” customer coupon programs,
customer gift certificates, extended service warranties, insurance related
products, or similar customer programs, and the Seller has not offered its
customers any products or services for which the Seller, or any of its
Affiliates, has an ongoing responsibility for administration and the Liability
thereof.

 

(p) Tradenames; Domain Names; URLs. Schedule 5.2(p) sets forth a complete list
of all tradenames and trademarks that have been utilized by the Seller in its
Business and a list of all Internet domain names or URLs registered, owned, or
leased by the Seller, Shareholder, or their Affiliates. The Seller owns, solely
and exclusively, or possesses the valid and enforceable right to use all of the
Seller’s tradenames.

 

(q) Odometer Accuracy. The odometer on each of the motor vehicles included in
the Seller’s inventory on the Closing Date represents the actual mileage that
such motor vehicle has been driven unless otherwise disclosed on the odometer
disclosure statement accompanying such motor vehicle.

 

(r) Privacy Laws. The Seller has complied with the Gramm-Leach-Bliley Act (the
“GLB Act”) with respect to customer information received by the Seller,
including, if applicable, responsibility for providing any notice required, and
the Seller has implemented and maintained privacy practices to protect any
financial information received by the Seller from its customers. Schedule 5.2(r)
contains a copy of the Seller’s internal policies and procedures document for
compliance with the GLB Act and a copy of the notice provided to the Seller’s
customers.

 



28

 



 



(s) Solvency. The Seller is not insolvent and will not be rendered insolvent by
the Transaction. As used in this Section 5.2(s), “insolvent” means that the sum
of the Seller’s debts and other probable Liabilities exceeds the present fair
saleable value of the Seller’s assets.

 

(t) Intellectual Property Rights. The Seller either owns or is otherwise
entitled to use (under a license or otherwise) all Proprietary Rights necessary
to conduct the business of the Business as presently conducted. For purposes of
this Agreement, “Proprietary Rights” means all (i) trademarks, service marks,
trade dress, logos, trade names and corporate names and registrations and
applications for registration thereof, (ii) copyrights and registrations and
applications for registration thereof, (iii) mask works and registrations and
applications for registration thereof, (iv) computer software data and
documentation, (v) trade secrets and confidential business information
(including ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), copyrightable works,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information), (vi) other
proprietary rights or any intellectual property, and (vii) copies and tangible
embodiments thereof (in whatever form or medium).

 

(u) Licenses. Schedule 5.2(u) contains a list of all Licenses that, to the
Knowledge of Seller, constitute all material Licenses as required for the
operation of the Business as presently conducted and as presently intended to be
conducted. The Seller currently has all such Licenses, and to its Knowledge, the
Seller is not in default or violation (and no event has occurred which, with
notice or the lapse of time or both, would constitute a default or violation) of
any term, condition or provision of any such License, nor are any facts or
circumstances that could form the Basis for any such default or violation.

 

(v) No Material Misrepresentation or Omission. No representation or warranty by
the Seller contained in this Agreement, and no statement contained in any
instrument, list, certificate, or writing furnished by the Seller to the
Purchaser under the provisions hereof or in connection with the Transaction,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading.

 

5.3 Representations and Warranties by the Shareholder. The Shareholder
represents and warrants to the Purchaser as of the Effective Date and as of the
Closing Date as follows:

 

(a) Corporate Matters.

 

(i) Each of BBGAM, KCC, and HPV are corporations duly organized, validly
existing and in good standing under the laws of the State of West Virginia.

 

(ii) The execution, delivery and performance of this Agreement and the Other
Agreements to which it is a party by the Seller have been duly authorized by all
requisite company action (including approval by the Shareholder). Except for the
Consent of the Manufacturers to the appointment of the Purchaser as an
authorized dealer in the Manufacturers’ products, and the approval of the
Princeton Landlord, the Summersville Landlord, and the Beaver Landlord to the
assignment of the Princeton Premises Lease, the Summersville Premises Lease, and
the Beaver Premises Lease, respectively, no approval or consent of any other
person is required in connection with the execution, delivery, and performance
by the Seller and the Shareholder of this Agreement and the Other Agreements to
which they are parties.

 

(iii) This Agreement has been, and at the Closing the Other Agreements to which
the Seller and/or the Shareholder are parties will be duly executed and,
assuming due authorization, execution and delivery by the Purchaser, this
Agreement constitutes and the Other Agreements to which the Seller and/or the
Shareholder are parties will constitute the legal, valid and binding obligations
of each of the Seller and the Shareholder, as applicable, enforceable in
accordance with their respective terms, except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency and other laws and equitable
principles affecting creditors’ rights generally and the discretion of the
courts in granting equitable remedies.

 



29

 



 

(iv) The execution and delivery by the Seller of this Agreement and the
execution and delivery by the Seller and the Shareholder of the Other Agreements
to which the Seller and/or the Shareholder are parties, and the consummation by
the Seller and the Shareholder, as applicable, of the transactions contemplated
hereby and thereby, will not constitute (with or without the giving of notice or
the lapse of time or both) a violation of, contravene, be in conflict with,
result in the acceleration of or entitle any party to accelerate (whether after
the giving of notice or lapse of time or both), or constitute a default under
(A) any term or provision of the articles of incorporation or by-laws of the
Seller or the Shareholder, (B) any Contract to which the Seller or the
Shareholder are subject or by which they are bound, or (C) subject to compliance
with any Applicable Law.

 

(b) Legal Capacity. The Shareholder has the necessary legal capacity to join
this Agreement for the purposes set forth in the applicable joinder(s) and the
Seller’s Closing Documents to which the Shareholder is a party and to perform
his or her obligations hereunder and thereunder, if any.

 

6. SURVIVAL; INDEMNIFICATION

 

6.1Survival. Subject to Section 6.6, the representations, warranties, covenants
and agreements made by the Parties and in any agreement, certificate, instrument
or other document delivered under this Agreement shall survive the Closing and
consummation of the Transaction for a period of 24 months following the Closing.

 

6.2 Indemnities of the Seller.

 

(a) Subject to the provisions of this Article 6, the Seller shall, jointly and
severally, indemnify, hold harmless and agree to defend the Purchaser and its
Affiliates, officers, directors, employees, agents, consultants,
representatives, stockholders and controlling Persons and their respective
successors and assigns (collectively, the “Purchaser Indemnified Parties”) at
all times from and after the date of this Agreement, from and against any and
all Losses incurred by any of the Purchaser Indemnified Parties (the “Purchaser
Damages”), which may now or in the future be paid, incurred or suffered by or
asserted against the Purchaser Indemnified Parties by any Person resulting or
arising from or incurred in connection with any one or more of the following:

 

(i) any misrepresentation or breach of any warranty of the Seller or the
Shareholder made or contained in this Agreement;

 

(ii) any failure of the Seller to perform any covenant or agreement made or
contained in this Agreement or fulfill any obligation in respect thereof;

 

(iii) any Retained Liability or Excluded Asset;

 

(iv) any non-compliance by the Seller with any fraudulent transfer law in
connection with the Transaction; or

 

(v) any brokerage or finder’s fees or commissions or similar payments based upon
any Contract made, or alleged to have been made, by any Person, with the Seller
or the Shareholder (or any Person acting on their behalf) in connection with the
Transaction.

 



30

 



 



(b) Basket. In no event will any amount be recovered from the Seller for any
Purchaser Damages resulting from matters described in Section 6.2(a)(i), until
the aggregate amount of all Purchaser Damages incurred by the Purchaser
Indemnified Parties exceeds $50,000 (the “Basket”), in which event the Seller,
jointly and severally, will be obligated, subject to the other provisions of
this Agreement, to indemnify the Purchaser Indemnified Parties to the full
extent of such Purchaser Damages, including the Basket, on a dollar for dollar
basis; provided, however, that the Seller’s Liability for any Purchaser Damages
will not be limited as set forth in this Section 6.2(b) if such Purchaser
Damages relate to a breach of representation or warranty set forth in Sections
5.2(a) 5.2(b), 5.3(a) or 5.3(b) (inclusive).

 

(c) Cap. In no event will the amount recovered from the Seller for any Purchaser
Damages resulting from matters described in Section 6.2(a) exceed $3,000,000.00
(the “Cap”), provided, however, that the Seller’s Liability for any Purchaser
Damages will not be limited as set forth in this Section 6.2(c) if such
Purchaser Damages relate to a breach of representation or warranty set forth in
Sections 5.2(a) 5.2(b), 5.3(a) or 5.3(b) (inclusive).

 

(d) Insurance. The Seller’s indemnification obligations shall be reduced to the
extent that the subject matter of any indemnification claim brought by the
Purchaser is covered by and paid to Purchaser pursuant to a warranty or
indemnification from a third-party or third-party insurance.

 

(e) Indemnification Escrow. At the Closing, an amount equal to $600,000.00 of
the Asset Purchase Price shall be withheld and delivered to the Escrow Agent and
deposited in escrow by the Purchaser (the “Indemnification Escrow Amount”), to
be held for a period of 24 months following the Closing Date (the
“Indemnification Escrow Period”) to secure the Seller’s indemnification
obligations under this Section 6.2. The Escrow Agent shall deposit the
Indemnification Escrow Amount in a non-interest-bearing account to be held in
accordance with the form of escrow agreement (“Indemnification Escrow
Agreement”) attached hereto as Exhibit M.

 

(i) 50% of the Indemnification Escrow Amount shall be released and paid by the
Escrow Agent to the Seller on the 1st anniversary of the Closing Date (the
“First Release”); provided, however, the First Release shall be reduced by any
amounts either (A) paid to a Purchaser Indemnified Party from the
Indemnification Escrow Amount, or (B) subject to a disputed claim as of the date
of the First Release.

 

(ii) The remaining portion of the Indemnification Escrow Amount shall be
released and paid by the Escrow Agent to the Seller on the 2nd anniversary of
the Closing Date (the “Second Release”); provided, however, the Second Release
shall be reduced by any amounts either (A) paid to a Purchaser Indemnified Party
from the Indemnification Escrow Amount, or (B) subject to a disputed claim as of
the date of the Second Release.

 

(iii) If the Seller receives notice from the Purchaser of a request for
indemnification during the Indemnification Escrow Period and the Seller does not
dispute its indemnification obligation in connection therewith within 10
Business Days of receiving written notice from the Purchaser as provided below
in this Section 6.2(e)(iii), the Purchaser may, only after complying with the
procedures described in the Indemnification Escrow Agreement, set off the amount
owed to it in respect of such indemnification obligation against the
Indemnification Escrow Amount. Such amount will reduce the Indemnification
Escrow Amount and any corresponding release owed to the Seller during the
applicable period set forth in this Section 6.2(e), or upon termination of the
Indemnification Escrow Period, as the case may be. Prior to exercising its right
of set-off hereunder, the Purchaser shall notify the Seller in writing of the
matter in dispute together with all material facts and circumstances reasonably
necessary for the Seller to determine the Basis for such claim or asserted
obligation.

 



31

 

 



6.3 Indemnities of the Shareholder.

 

(a) Subject to the provisions of this Section 6, EBD shall, severally,
indemnify, hold harmless and agree to defend the Purchaser Indemnified Parties,
at all times from and after the date of this Agreement, from and against any and
all Purchaser Damages which may now or in the future be paid, incurred or
suffered by or asserted against the Purchaser Indemnified Parties by any Person
resulting or arising from or incurred in connection any misrepresentation or
breach of any warranty of the Shareholder made or contained in this Agreement,
to the extent that such misrepresentation or breach is caused by the act or
omission of EBD.

 

(b) Subject to the provisions of this Section 6, LAD shall, severally,
indemnify, hold harmless and agree to defend the Purchaser Indemnified Parties,
at all times from and after the date of this Agreement, from and against any and
all Purchaser Damages which may now or in the future be paid, incurred or
suffered by or asserted against the Purchaser Indemnified Parties by any Person
resulting or arising from or incurred in connection any misrepresentation or
breach of any warranty of the Shareholder made or contained in this Agreement,
to the extent that such misrepresentation or breach is caused by the act or
omission of LAD.

 

(c) Subject to the provisions of this Section 6, TWH shall, severally,
indemnify, hold harmless and agree to defend the Purchaser Indemnified Parties,
at all times from and after the date of this Agreement, from and against any and
all Purchaser Damages which may now or in the future be paid, incurred or
suffered by or asserted against the Purchaser Indemnified Parties by any Person
resulting or arising from or incurred in connection with any misrepresentation
or breach of any warranty of the Shareholder made or contained in this
Agreement, to the extent that such misrepresentation or breach is caused by the
act or omission of TWH.

 

(d) For the sake of clarity, neither EBD, LAD nor TWH shall be required to
indemnify, hold harmless or defend any of the Purchaser Indemnified Parties from
or against any Purchaser Damages resulting from or incurred in connection with
any misrepresentation or breach of any warranty of the Shareholder made or
contained in this Agreement which is not caused, in whole or in part, by the act
or omission of such Person.

 

(e) Exhaustion against the Seller. In no event will any amount be recovered from
EBD, LAD or TWH individually for any Purchaser Damages resulting from matters
described in Sections 6.2(a), 6.2(b) or 6.2(c) (inclusive) unless and until (i)
the applicable Purchaser Indemnified Parties have first made claims for
indemnification against the Seller with respect to such Purchaser Damages, (ii)
such claims are held by a court described in Section 9.6 to be valid, and (iii)
the applicable Purchaser Indemnified Parties are unable to enforce such claims
against the Seller or unable to collect the full amount of such Purchaser
Damages (as determined by said court) from the Seller.

 

(f) Individual Caps.

 

(i) In no event will the amount recovered collectively from EBD individually and
LAD individually for any Purchaser Damages resulting from matters described in
Section 6.3(a) exceed $1,500,000.00.

 

(ii) In no event will the amount recovered from TWH individually for any
Purchaser Damages resulting from matters described in Section 6.3(b) exceed
$1,500,000.00.

 

(g) Insurance. The indemnification obligations of EBD, LAD and TWH shall be
reduced to the extent that the subject matter of any indemnification claim
brought by the Purchaser is covered by and paid to Purchaser pursuant to a
warranty or indemnification from a third-party or third-party insurance.

 



32

 



 

6.4 Indemnities of the Purchaser.

 

(a) Subject to the provisions set forth in this Section 6, the Purchaser shall,
and hereby does indemnify, hold harmless and agree to defend the Shareholder and
the Seller and its Affiliates, officers, directors, employees, agents,
consultants, representatives, stockholders and controlling Persons and their
respective successors and assigns (collectively, the “Seller Indemnified
Parties”) at all times from and after the date of this Agreement, from and
against any and all Losses incurred by any of the Seller Indemnified Parties
(the “Seller Damages”), which may now or in the future be paid, incurred or
suffered by or asserted against the Seller Indemnified Parties by any Person
resulting or arising from or incurred in connection with any one or more of the
following:

 

(i) any misrepresentation or breach of any warranty of the Purchaser made or
contained in this Agreement;

 

(ii) any failure of the Purchaser to perform any covenant or agreement made or
contained in this Agreement or fulfill any obligation in respect thereof;

 

(iii) any brokerage or finder’s fees or commissions or similar payments based
upon any Contract made, or alleged to have been made, by any Person, with the
Seller or the Shareholder (or any Person acting on their behalf) in connection
with the Transaction;

 

(iv) a failure of Purchaser to fulfill the obligations of an Assumed Contract or
other Assumed Liability; or

 

(v) any and all liabilities arising from or related to the operation of the
business and Dealership Assets after Closing.

 

(b) Basket. In no event will any amount be recovered from the Purchaser for any
Seller’s Damages resulting from matters described in Section 6.4(a)(i) until the
aggregate amount of all Seller Damages incurred by the Seller Indemnified
Parties exceeds the Basket, in which event the Purchaser will be obligated,
subject to the other provisions of this Agreement, to indemnify the Seller to
the full extent of such Seller’s Damages, including the Basket, on a dollar for
dollar basis.

 

6.5 Claim Procedures. Each Person that desires to make a Claim for
indemnification pursuant to this Section 6 (an “Indemnified Party”) will provide
notice (a “ Claim Notice”) thereof in writing to the Purchaser (if the
Indemnified Party is a Seller Indemnified Party) or to the Seller and the
Shareholder, as applicable, (if the Indemnified Party is a Purchaser Indemnified
Party) (in each such case, an “Indemnifying Party”), specifying the nature and
Basis for such Claim and a copy of all papers served with respect to such Claim
(if any). For purposes of this Section 6.4, receipt by a Person of written
notice of any Third-Party Claim which gives rise to a Claim on behalf of such
Person will require delivery of a Claim Notice to the Indemnifying Party within
20 days following the receipt of such Third-Party Claim; provided, however, that
an Indemnified Party’s failure to send or delay in sending a Claim Notice will
not relieve an Indemnifying Party from Liability hereunder with respect to such
Claim except to the extent and only to the extent the Indemnifying Party is
materially prejudiced by such failure or delay.

 



33

 



 

6.6 Limitations on Indemnification.

 



(a) Except as otherwise provided herein, and except for claims for
indemnification arising out of (i) the Seller’s Retained Liabilities and
Excluded Assets, (ii) the Seller’s breach of Sections 5.2(a) and 5.2(b), (iii)
the Purchaser’s breach of Section 5.1(a), or (iv) the Seller’s or Purchaser’s
willful, fraudulent, or intentional misrepresentation, each of which shall
survive the Closing through the period that ends 60 days after all statutes of
limitation applicable to the underlying claim(s), any other claims for
indemnification by the Seller or the Purchaser Indemnitees under this Agreement
must be made within 24 months following the Closing.

 

(b) The representations, warranties and covenants that are the subject of an
on-going claim timely submitted by a Party under this Section 6.6 shall survive
until the claim is finally determined

 

(c) In no event will either Party or the Shareholder be liable for any
consequential, incidental, indirect, special, or punitive damages.

 

6.7 Calculation, Timing, Manner and Characterization of Indemnification
Payments.

 

(a) Payments of all amounts owing by an Indemnifying Party other than as a
result of a Third-Party Claim will be made within 15 Business Days after the
later of (i) the date the Indemnifying Party is deemed liable therefor pursuant
to this Section 6 or (ii) if disputed, the date of the adjudication of the
Indemnifying Party’s Liability to the Indemnified Party under this Agreement.

 

(b) Payments of all amounts owing by an Indemnifying Party as a result of a
Third-Party Claim will be made as and when Losses with respect thereto are
incurred by the Indemnified Party and within 15 Business Days after the
Indemnified Party makes demand therefor to the Indemnifying Party.

 

(c) All amounts due and payable under this Agreement (i) with respect to a
Third-Party Claim, will bear interest at the Applicable Rate from the date due
and payable hereunder until the date paid and (ii) with respect to a Claim other
than a Third-Party Claim, will bear interest at the Applicable Rate from the
date the Indemnified Party suffers the Losses until the date paid. Such interest
shall be calculated daily on the basis of a 365-day year and the actual number
of days elapsed.

 

(d) Notwithstanding the foregoing, the Purchaser acknowledges and agrees that it
shall first offset any indemnification obligations of the Seller, so agreed or
finally adjudicated arising under this Section 6, against the Indemnification
Escrow Amount. To the extent the remaining balance of the Indemnification Escrow
Amount (after taking into account prior offsets or any releases of any portion
of the Indemnification Escrow Amount pursuant to Section 6.2(d)) is less than
any amounts to which the Purchaser is entitled to indemnification, the Seller
shall remain liable for the balance of any amounts owed pursuant to such
indemnification obligations and shall satisfy them in accordance with this
Section 6.7.

 

6.8 Third-Party Claims.

 

(a) In the event of the assertion of any Third-Party Claim, the Indemnifying
Party, at its option, may assume (with legal counsel reasonably acceptable to
the Indemnified Party) at its sole cost and expense the defense of such
Third-Party Claim if it acknowledges to the Indemnified Party in writing its
obligations to indemnify the Indemnified Party with respect to all elements of
such Third-Party Claim and may assert any defense of the Indemnified Party or
the Indemnifying Party; provided that the Indemnified Party will have the right
at its own expense to participate jointly with the Indemnifying Party in the
defense of any such Third-Party Claim. Counsel representing both the
Indemnifying Party and the Indemnified Party must acknowledge in writing its
obligation to act as counsel for all parties being represented and must
acknowledge and respect separate attorney-client privileges with respect to each
party represented. If the Indemnifying Party elects to undertake the defense of
any Third-Party Claim under this Agreement, the Indemnified Party will cooperate
with the Indemnifying Party in the defense or settlement of the Third-Party
Claim, including providing access to information, making documents available for
inspection and copying, and making employees available for interviews,
depositions and trial, in each case, at the Indemnifying Party’s expense. The
Indemnifying Party will not be entitled to settle any Third-Party Claim without
the prior written consent of the Indemnified Party, which consent will not be
unreasonably withheld or delayed.

 



34

 



 

(b) If the Indemnifying Party, by the 30th day after receipt of notice of any
Third-Party Claim (or, if earlier, by the 10th day preceding the day on which an
answer or other pleading must be served in order to prevent Judgment by default
in favor of the Person asserting such Third-Party Claim) does not assume
actively and in good faith the defense of any such Third-Party Claim or action
resulting therefrom, the Indemnified Party may, at the Indemnifying Party’s
expense, defend against such Claim or litigation, after giving notice of the
same to the Indemnifying Party, on such terms as the Indemnified Party may deem
appropriate, and the Indemnifying Party will be entitled to participate in (but
not control) the defense of such action, with its counsel and at its own
expense. The Indemnified Party will not settle or compromise any Third-Party
Claim for which it is entitled to indemnification under this Agreement, without
the prior written consent of the Indemnifying Party, which consent will not be
unreasonably withheld or delayed.

 

(c) Notwithstanding anything in this Section 6.8 to the contrary, the Purchaser
will in all cases be entitled to control the defense of a Third-Party Claim if
the Purchaser reasonably believes (i) such Third-Party Claim could result in
Liabilities which, taken together with other then outstanding Claims by the
Purchaser under this Agreement, could exceed the remaining potential Losses
payable by the Seller under this Agreement or the amount that the Purchaser
believes it will be able to collect from the Seller under this Agreement or (ii)
such Third-Party Claim could adversely affect in any material respect the
Purchaser or its Affiliates (other than as a result of money damages) or if
injunctive or other non-monetary relief has been sought against the Purchaser or
its Affiliates.

 

6.9 Exclusive Remedy. In the absence of fraud or criminal conduct, the
indemnification provisions in this Section 6 will be the sole and exclusive
remedy and recourse for any breach of this Agreement by the Purchaser and
Seller, except as expressly provided in this Agreement. In addition, any Party
will be entitled to seek specific performance against any other Party in
accordance with this Agreement.

 

6.10 Materiality. For purposes of determining the amount of Losses that are the
subject matter of a Claim for indemnification or reimbursement hereunder, each
such representation or warranty shall be read without regard and without giving
effect to the term “material” or “materiality” or similar phrases contained in
such representation or warranty.

 

6.11 Treatment. Any indemnity payments made under this Agreement will be treated
for all U.S. federal income Tax purposes as an adjustment to the aggregate Asset
Purchase Price, unless otherwise required by any applicable Legal Requirement.

 

7. OTHER AGREEMENTS

 

7.1 Covenants of the Seller. On and after the Effective Date and until the
Closing Date:

 

(a) Continuing Operation of Business. The Seller will (i) carry on the Business
in the ordinary course consistent with past practices, shall not engage in any
transaction or activity or enter into any Contract or make any commitment except
in the ordinary course consistent with past practices, (ii) comply with all
Applicable Laws, (iii) file all required tax returns and pay all required Taxes,
(iv) maintain or cause to be maintained in full force and effect fire, property
damage, and extended coverage insurance in the amount of the full replacement
cost of the Dealership Assets under the Seller’s blanket insurance policy or
policies, (v) use its commercial reasonable efforts to preserve and promote the
Business and preserve intact the reputation of the Business and the Seller’s
relationship with Employees, customers, and vendors, (vi) maintain all of the
Dealership Assets (including all buildings, structures and improvements on the
Dealership Premises) in good operating condition and repair, ordinary wear and
tear excepted, and make any necessary repairs, and (vii) not take or permit any
act or omission to act which would have a Materially Adverse Change to the
Business.

 



35

 



 

(b) Financial Statements. The Seller will furnish to the Purchaser within 15
days after the end of each month a statement of income and a balance sheet as of
the end of such month with respect to the Business, all of which shall be
prepared in accordance with the Manufacturers’ accounting standards.

 

(c) Books and Records. The Seller will maintain books, accounts and records
relating to the Business in the ordinary course consistent with past practices.

 

(d) Negative Covenants of the Seller. After the Effective Date and without the
consent of the Purchaser, which consent shall not be unreasonably withheld or
delayed, the Seller will not with respect to the Business:

 

(i) enter into any employment, collective bargaining or professional services
Contract;

 

(ii) change employment terms, including with respect to wages, salary or
bonuses, or institute or modify any benefit plans or programs, except in the
ordinary course consistent in all material respects with past practices;

 

(iii) make any material change in management personnel;

 

(iv) enter into any new, or amend or terminate any Assumed Contract;

 

(v) take or omit to take any action which would cause a material breach of any
Assumed Contract;

 

(vi) implement any operation decision(s) of a material nature relating to the
Business; or

 

(vii) make any change in the “dealer agreement” (or any equivalent Contract with
the Manufacturers).

 

Except as set forth in Schedule 7.1(d), none of the foregoing has occurred
between January 1, 2020 and the Effective Date.

 

(e) Parts Return. Upon the satisfaction of the Manufacturer approval condition
in Section 4.2(d), if the Seller has any Parts return privileges or allowances
that are not assignable, then the Seller shall initiate a Parts return
(designating for return Parts selected by the Purchaser) prior to the Closing
Date, with the intent of exhausting any such non-assignable outstanding return
privileges or allowances.

 

(f) Dealer Trades. From the Effective Date through the Closing Date, the Seller
agrees not to transfer any of its New Vehicle inventory to any new vehicle
dealer unless the Seller receives in trade for placement in its New Vehicle
inventory a replacement New Vehicle of like kind and quality and in a model and
trim that the Seller has sold in the 3-month period prior to the Effective Date.

 



36

 



 



(g) Damage Disclosure. At Closing, the Seller agrees to inform the Purchaser as
to whether or not any of the motor vehicle inventory sold to the Purchaser
hereunder is known by the Seller to have incurred damages, and will provide
repair records for such vehicles.

 

(h) No Interference. The Seller shall not to take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, customer,
supplier, Employee, or other business associate of the Business, or the Seller,
from maintaining the same business relationships with the Business and the
Purchaser after the Closing Date as they maintained with the Business and the
Seller prior to the Closing. The Seller will refer all customer inquiries
relating to the Business to the Purchaser from and after the Closing Date.

 

(i) Changes in Warranties, Representations and Schedules. The Seller (i) shall
not take or permit any action or omit to take any action which would cause any
of the representations and warranties of the Seller contained in this Agreement
or the Other Agreements become untrue, and (ii) shall promptly notify the
Purchaser in writing of any changes to the Seller’s warranties and
representations contained herein.

 

7.2 Third Party Consents.

 

(a) Each Party shall cooperate in good faith and shall use its respective
reasonable best efforts to obtain any Consents required under this Agreement.

 

(b) Within 2 Business Days after the Effective Date, the Seller shall deliver a
notice on the Seller’s letterhead, addressed to each Manufacturer, and prepared
in accordance with Applicable Law, expressing the Seller’s desire to consummate
the Transaction and otherwise obtain the Manufacturers’ consent to the
Transaction and appointment of the Purchaser as an authorized dealer in the
Manufacturers’ products at the applicable Dealership Premises. Such notice shall
include a request that the Manufacturers provide to the Seller and the Purchaser
any forms or applications necessary to achieve the Transaction. The Seller will
provide any and all information and assistance reasonably necessary to assist
the Purchaser in its application to the Manufacturers.

 

7.3 Employees of the Seller; Employee Benefits; Payroll Tax Related Matters.

 

(a) Within 10 Business Days after the Effective Date, the Seller shall provide
to the Purchaser:

 

(i) a complete and correct list of the names, job title, and current salary,
bonus and commission arrangements, written or unwritten, for each Employee of
the Seller working at or for the Business; and

 

(ii) true and correct copies of each employment/bonus/commission agreement, plan
or arrangement described on Schedule 5.2(e).

 



37

 



 

(b) On the Closing Date, the Seller shall, and shall direct EIN to also,
terminate the employment of all of its Employees working at or for the Business,
and shall fully pay and satisfy all outstanding Liabilities of the Seller for
wages and other compensation, including any unused vacation, sick leave, or paid
time-off benefits (even if not specifically accrued for by the Seller), or
bonuses, in whole or part, even though a partial month of business has only
occurred prior to the Closing Date. Nothing in this Agreement is intended to
confer upon any Employee any rights or remedies, including, any rights of
employment of any nature or kind whatsoever. Notwithstanding the foregoing, on
the Closing Date, if Purchaser assumes the EIN Contract, Seller shall, with
respect to all such Employees employed by EIN, fully pay and satisfy all
outstanding Liabilities of the Seller for wages and other compensation,
including any unused vacation, sick leave, or paid time-off benefits (even if
not specifically accrued for by the Seller), or bonuses, in whole or part, even
though a partial month of business has only occurred prior to the Closing Date,
and Purchaser shall reimburse Seller for any deposit held by EIN for said EIN
Contract.

 

(c) The Seller shall after the Closing Date, in accordance with Applicable Law,
terminate or take all appropriate action in connection with Employee Benefit
Plans, if any, that are applicable to the Seller and/or Employees. The Seller
acknowledges that the Purchaser shall have no responsibility or liability or
obligation of any nature under any Employee Benefit Plans to any person, firm or
corporation whatsoever; it being understood and agreed that if any Applicable
Law provides that the Purchaser is or will be liable for any liability or
obligation under any Employee Benefit Plans despite the Seller’s contractual
liability for such liability or obligation hereunder, and the Seller fails to
pay or perform such liability or obligation within 5 Business Days of the
Purchaser’s written demand, then any and all such amounts may be subject to
indemnification in accordance with Section 6.

 

(d) The Seller, or, where appropriate, the Seller’s health and welfare benefit
plans that are “group health plans,” shall retain liability for and shall pay
when due all benefits (including all liabilities and obligations for or arising
from any “COBRA” health care continuation coverage required to be provided under
Section 4980B of the Code, and Sections 601-608 of ERISA) arising out of a
“qualifying event” prior to the Closing Date to “covered employees” or
“qualified beneficiaries” entitled to “continuation coverage” (as those terms
are defined in section 4980B of the Code) regardless of when services were
rendered or expenses incurred. The Parties acknowledge that, after giving effect
to the actions to be taken at the Closing, the Seller will not have any
employees and will not maintain any health and welfare benefit plans after the
Closing Date. No later than 10 Days prior to the Closing Date, the Seller shall
provide the Purchaser with a list of all individuals to whom the Seller is as of
that date liable to provide access to COBRA benefits as well as those employees
who have terminated their employment with the Seller prior to Closing and may
still apply for COBRA benefits. In accordance with Treasury Regulation Section
54.4980B9 Q&A-8, as of the Closing Date (or, if later, the date on which the
Seller ceases to offer any group health plan coverage), the Purchaser, or its
health and welfare benefit plans that are “group health plans,” will assume the
Seller’s post-Closing non-default liability to provide the Business’s “merger
and acquisition qualified beneficiaries” (as that term is defined under COBRA,
which includes qualified beneficiaries whose COBRA qualifying event occurred
before or in connection with the sale and who is, or whose COBRA qualifying
event occurred in connection with a covered employee whose last employment
before the COBRA qualifying event was, associated with assets being sold) access
to continuing health insurance coverage required under COBRA (at such
“beneficiaries’” cost), as well as providing applicable employee notices
required under COBRA, and the Seller shall provide to the Purchaser sufficient
employee information to enable the Purchaser to carry out such obligations..

 

(e) Upon the Parties’ receipt of the Manufacturers’ written approvals of the
Transaction and agreement to appoint the Purchaser as an authorized dealer in
the Manufacturers’ products, the Purchaser may begin to interview key Employees
for purposes of considering whether and on what terms to offer employment to
them effective as of the Closing Date, in accordance with the Purchaser’s hiring
practices and requirements. It is the intention of the Purchaser, and the Seller
hereby acknowledges such intention, that any Employees that the Purchaser hires
will be new employees of the Purchaser as of the Closing Date or the date of
hire, whichever is later. Such new employees shall only be entitled to such
compensation and employee benefits as are agreed to by such employees and the
Purchaser, or as are otherwise provided by the Purchaser, in its sole
discretion.

 



38

 



 

(f) If requested by the Purchaser, the Seller agrees to provide reasonable
assistance to the Purchaser in the latter’s efforts to be restated as a
successor employer for employment tax purposes with respect to the Employees
hired by the Purchaser, including the annual wage limitation for FICA tax, and
to meet the requirements of Revenue Procedure 2004 -53, Section 4, Standard
Procedure, for federal payroll tax purposes. The Purchaser agrees to perform the
obligations imposed upon it under such Revenue Procedure, together with such
requirements as may be imposed by FICA. If requested by the Purchaser, the
Seller shall execute all documents reasonably necessary to allow the Purchaser
to benefit from and take advantage of the payroll tax withholding and deductions
of the Seller for the current Tax year, as may be allowed by the Internal
Revenue Service and/or state agencies.

 

(g) If the Purchaser does not assume the EIN Contract, Purchaser agrees to hire
a sufficient number of Employees upon similar employment terms so as not to (i)
require any Employee notice from Seller or EIN under the WARN Act prior to
Closing, or, (ii) otherwise create or impose any liability upon Seller or EIN
arising from or related to the WARN Act.

 

7.4 Schedule Delivery; Access to Property and Records. All schedules to this
Agreement (each a “Schedule,” and collectively, the “Schedules”) shall be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Agreement and delivered by the Seller on or before the 30th
Day after the Effective Date (the “Schedule Due Date”), along with a signed
certificate from the Seller that the Schedules so delivered are complete (the
“Schedule Certificate”). Without limiting the foregoing, each Schedule shall
identify with particularity and describe in relevant detail all relevant facts
to be described in such Schedules; the mere listing of (or inclusion of a copy)
of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made by the Seller herein unless the
representation or warranty has to do with the existence of the document or other
item itself. Notwithstanding anything herein to the contrary, the Seller shall
have the ability to update the Schedules attached hereto within 5 days of
learning of a fact that would cause a change to any of the Schedules, with an
updated Schedule Certificate attached thereto. The Seller shall disclose to the
Purchaser in writing promptly upon discovery thereof (the “Updated Disclosures”)
any material variances from the representations and warranties contained in
Section 5.2 and/or any information necessary or appropriate to make such
representations and warranties true and correct as of such date. None of the
foregoing supplemental disclosures shall limit or otherwise affect the remedies
available to the Purchaser hereunder; provided, that if such Updated Disclosures
(i) were not required to be disclosed to make the representations and warranties
true and correct in all material respects as of the Effective Date, (ii)
disclose underlying events that occurred and circumstances that arose
exclusively between the Effective Date and the Closing, or (iii) are of an
Immaterial (as defined below) nature, and are delivered to the Purchaser at
least 5 Business Days prior to the Closing Date (any disclosure meeting the
requirements of clauses (i), (ii), or (iii), shall constitute a “Qualifying
Updated Disclosure”), then such Qualifying Updated Disclosure(s) shall amend and
supplement the representations and warranties in Section 5.2 as of the Closing
Date for purposes of indemnification under Section 6.2 hereunder but not for
purposes of determining whether the conditions set forth in Section 4.2(a) have
been satisfied, if the Purchaser gives a written termination notice within 10
Business Days after its receipt of such Qualifying Updated Disclosures and such
termination is based on the failure to satisfy the conditions set forth in
Section 4.2(a) as a result of the contents of such Qualifying Updated
Disclosures. For purposes of this Section 7.4, the term “Immaterial” shall refer
to a level of insignificance that would not have affected any decision of a
reasonable person in the Purchaser’s position regarding whether to enter into
this Agreement or would not affect any decision of a reasonable person in the
Purchaser’s position regarding whether to consummate the Transaction.



 

7.5 Due Diligence Inspections.

 

(a) The Purchaser shall have 60 days from the later of (i) the Effective Date,
or (ii) the date on which the Schedule Certificate is delivered by the Seller in
accordance with Section 7.4 above (the “Due Diligence Period”) to complete to
its satisfaction due diligence regarding the Business and the Dealership Assets,
including obtaining such reports and studies as the Purchaser deems appropriate.
The Parties agree that the Due Diligence Period shall be extended, as
applicable, so that the Purchaser shall have no less than 10 Business Days to
review the Audited Financial Statements after receipt by the Purchaser.

 



39

 



 

(b) The Purchaser may conduct due diligence regarding the Business, including
obtaining such reports and studies as the Purchaser deems appropriate. The
Seller agrees to provide to the Purchaser and Purchaser’s representatives
reasonable access to the books, records, reports, information and facilities of
the Dealership, and will make the officers, comptroller, accountants and
attorneys of the Seller available at reasonable times to discuss with the
Purchaser and Purchaser’s representatives such aspects of the Business as the
Purchaser may wish.

 

(c) The Purchaser may, at Purchaser’s expense, commission the services of a
qualified geotechnical and environmental consultant (hereinafter referred to as
the “Engineer”) to conduct a “Phase I Environmental Site Assessment” (a “Phase
I”) upon the Dealership Premises to identify any “recognized environmental
conditions” and to determine whether the Dealership Premises are in substantial
compliance with applicable Environmental Laws, in general accordance with
standards recommended by the American Society for Testing and Materials -- ASTM
E1527-13 “Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process.” The Purchaser will provide the Seller a
copy of the Engineer’s Phase I report(s). All access to the Dealership Premises
must be arranged and scheduled with EBD (cell phone: (304)673-6533), so that the
Seller, or its representative, is present or available at the time of
inspection. The Purchaser shall have no obligation to indemnify the Seller with
respect to the presence of any Hazardous Substances discovered during the
Purchaser’s due diligence nor shall the Purchaser have any obligation to engage
in the remediation of the Dealership Premises with respect to such Hazardous
Substances.

 

(d) Should the Purchaser be dissatisfied with its inspections during the Due
Diligence Period, it may terminate this Agreement under Section 8.1(f), and
thereafter the Purchaser’s right to inspect or to receive data and information
shall terminate.

 

(e) No investigation made by, nor any disclosure made prior to or after the
Effective Date by, the Purchaser on the one hand, or by the Seller, on the other
hand, shall affect the enforceability of, or the remedies available under this
Agreement with respect to, any such representations, warranties, covenants,
agreements or undertakings or their survival.

 

(f) After Manufacturer approval and prior to the Closing Date, the Seller agrees
to afford the Purchaser and its agents, attorneys, accountants and
representatives such access to the Dealership Premises, business records and
properties of the Seller, and shall furnish to the Purchaser such information
concerning the Business, as the Purchaser shall reasonably deem necessary or
desirable for the purpose of enabling the Purchaser to prepare for Closing,
including preparation of closing inventory schedules. The Seller will make its
appropriate officers, employees and representatives available to the Purchaser
at all reasonable times for the purpose of assisting, in all reasonable
respects, the Purchaser with Closing preparations.

 

7.6 Confidentiality.

 

(a) Except as may be required by law or legal process, the Purchaser agrees that
any confidential information received in due diligence will be kept confidential
by the Purchaser and its representatives and will not be disclosed by the
Purchaser to any Person except the Manufacturers, the Purchaser’s attorneys,
accountants, representatives, financial sources, engineers, etc., or otherwise
with the specific prior written consent of the Seller. The foregoing obligations
and restrictions shall not apply to that part of the Seller’s information that
(a) was or becomes generally available to the public other than as a result of a
disclosure by the Purchaser, or (b) was available, or becomes available, to the
Purchaser on a non-confidential basis prior to its disclosure to the Purchaser
by the Seller. Notwithstanding anything herein to the contrary, the Purchaser
may provide notice of this Transaction to the United States Securities and
Exchange Commission by filing of a copy of this Agreement.

 



40

 



 

(b) The Parties also agree that the terms and conditions of this Agreement, the
Transaction, and the fact the Transaction exists, are to remain confidential.
Neither the Seller nor the Purchaser will issue or approve a news release or
other announcement of the Transaction without the prior approval of the other as
to the contents of the announcement and its release, which approval will not be
unreasonably withheld, delayed or conditioned. Notwithstanding the foregoing,
the fact the Transaction exists may be disclosed after the Effective Date by the
Seller to its vendors and by the Purchaser to Seller’s employees and
contractors, with the prior written approval of the other. Furthermore, nothing
in this Section 7.6 shall be construed to prohibit the Purchaser or the
Purchaser’s Affiliates from applying for, and publishing in the local or
regional newspaper as required by West Virginia law, fictitious names for the
operation of the Business post-Closing, and the Purchaser shall not be required
to obtain the Seller’s permission to make such applications and publications.

 

7.7 Expenses.

 

(a) General. Except as may otherwise be provided in Section 7.7(b) or Section
9.12, whether or not the Transaction is consummated, each Party shall bear its
own costs and expenses incurred in connection with the negotiation, drafting and
execution of this Agreement. Except as otherwise set forth below or elsewhere in
this Agreement, each Party shall bear its own costs and expenses of consummating
the Transaction.

 

(b) Specific Expenses. Notwithstanding the foregoing:

 

(i) The Seller shall pay all costs, expenses and fees to obtain the Audited
Financial Statements, release and discharge any Encumbrances on the Dealership
Assets (other than Permitted Encumbrances), all federal and state Taxes of
Seller in connection with the Transaction, one-half (1/2) of the fees, costs,
and expenses of the Parts Inventory, and one-half (1/2) of the fees, costs, and
expenses of the Fixed Assets appraisal.

 

(ii) The Purchaser shall all pay all costs, expenses and fees related to its due
diligence and financing, all federal and state Taxes of Purchaser in connection
with the Transaction, one-half (1/2) of the fees, costs, and expenses of the
Parts Inventory, and one-half (1/2) of the fees, costs, and expenses of the
Fixed Assets appraisal.

 

(iii) Provided, however, notwithstanding anything to the contrary set forth in
this Agreement (including, without limitation, in Section 8.1), in the event
that this Agreement is terminated by the Purchaser pursuant to Section 8.1(d) or
8.1(f) or is terminated by the Seller pursuant to Section 8.1(c), then, in any
such case, the Purchaser shall pay to the Seller, as reimbursement, an amount
equal to one-half (1/2) of all costs, expenses and fees incurred by the Seller
in connection with (A) the Audited Financial Statements (but not to exceed
$75,000.00), (B) the Parts Inventory and (C) the Fixed Assets appraisal (the
“Reimbursement Amount”), and, upon written demand from the Seller, the Escrow
Agent shall, without undue delay, disburse to the Seller a portion of the
Deposit equal to the Reimbursement Amount.

 

(iv) The Purchaser shall pay (or reimburse the Seller, as the case may be) for
all costs, expenses and fees related to its due diligence and financing.

 



41

 



 

7.8 Pre-Closing Access. The Seller shall afford to the Purchaser and its
employees and subcontractors, on reasonable prior notice, reasonable access
before Closing to the Dealership Premises for the purpose of installing
communications lines (“ New Communications Lines”) which in the Purchaser’s
reasonable judgment are necessary to allow the Purchaser, immediately after
Closing, to connect those premises and the computer systems, telephone systems,
networks and data bases in them to the Purchaser’s computer systems, telephone
systems, networks and data bases; provided, however, that the Purchaser shall
not use the New Communications Lines before the Closing, other than for testing
purposes, without the Seller’s consent. If this Agreement is terminated for any
reason, the Purchaser shall undertake to promptly, but in no event later than 30
days after such termination, remove the New Communications Lines. The
Purchaser’s installation and, if applicable, removal of the New Communications
Lines shall be done in a manner that does not unreasonably interfere with the
Seller’s operation of the Business and that does not damage the Dealership
Premises. At least 1 week before the anticipated Closing Date, the Seller shall
provide the Purchaser with digital access to the Seller’s vehicle inventory. The
Purchaser may also arrange for the Seller’s employees to attend DMS and other
training prior to Closing so long as such training does not materially interfere
with such employee’s work duties to the Seller.

 

7.9 Records. The Seller agrees to deliver to the Purchaser on the Closing Date
the Records in a format that meets the Purchaser’s reasonable requests. To the
extent the Records are in a digital form, the Purchaser and the Seller
acknowledge and understand that the transfer of a copy of a digital form of the
Records involves a joint and collaborative effort of the Parties along with the
Seller’s DMS vendor and requires the cooperation of the Parties and the vendor.
The Seller agrees to contact its DMS vendor and arrange for the transfer of a
copy of its Records that are in digital form on its DMS to the Purchaser on or
before the Closing, either through the creation of a separate sign-on and
creation of a mirror store on the Seller’s DMS or transfer of a copy of the
Records to a location of the Purchaser’s choice, it being contemplated that the
Purchaser shall have all necessary access to these Records immediately after the
Closing. Should the Purchaser obtain access to the Records prior to the Closing,
the Purchaser shall hold the Records subject to Section 7.6. In the event the
Transaction does not close, any Records in the Purchaser’s possession or control
shall be destroyed and the Purchaser shall be enjoined from using the Records
for its or any of its affiliates’ benefit. The Parties agree to equally share in
the expense of creating a mirror store and separate sign-on on the Seller’s DMS.

 

7.10 No Negotiations or Discussions. Until the earlier of (i) termination of
this Agreement by Purchaser or Seller pursuant to the terms of this Agreement,
or (ii) the Closing Date, the Seller and the Shareholder shall deal exclusively
with the Purchaser regarding the sale of the Dealership Assets. In order to
avoid any possible interference with or frustration of this Transaction, neither
the Seller nor the Shareholder shall, directly or indirectly (including any
agent or designee, or use of the services of a third party), at any time on or
prior to the Closing Date, pursue, initiate, encourage or engage in any
negotiations or discussions with, or provide any information to, any person or
entity (other than the Purchaser and its representatives and affiliates)
regarding the sale or possible sale to any such person or entity of all or any
of the Dealership Assets, Dealership Premises or stock of the Seller or any
merger, consolidation, joint venture, management agreement, or any other
transaction of any nature with the Seller or the Shareholder, which would hinder
or frustrate the Purchaser from closing in accordance with the terms of this
Agreement (a “Prohibited Discussion”). If any person or entity other than the
Purchaser makes inquiry of the Seller or the Shareholder of any matter which
could involve a Prohibited Discussion, then the Seller or the Shareholder (as
the case may be) shall inform the Purchaser in writing and inform such person or
entity of the existence of this Agreement, and that any Prohibited Discussion
would constitute a violation of this Agreement.

 



42

 



 

7.11 Tax Certificate; Withheld Amount; Clearance In the event the Tax
Certificate is not delivered to the Purchaser prior to the Closing Date, an
amount equal to 1½ times the average aggregate amount of the Seller’s sales tax
obligations and liabilities paid each month during the 6 month period prior to
the Closing Date, shall be withheld from the Asset Purchase Price and shall
remain in escrow with the Escrow Agent (the “Withheld Tax Amount”), to be held
in accordance with the Tax Escrow Agreement for the purpose of assuring the
Purchaser that the aggregate of the Seller’s unpaid sales tax obligations to the
WVSTD (as contemplated under West Virginia Code) and any related amounts, will
be paid.

 

7.12 Unemployment Rate Factor; Worker’s Compensation Experience Factor.

 

(a) The Purchaser, at its election, may utilize the Seller’s State of West
Virginia unemployment rate factor to the extent allowed under law. The Seller
agrees to assist and cooperate with the Purchaser in such efforts.

 

(b) The Purchaser, at its election, may utilize the Seller’s worker’s
compensation experience factor to the extent allowed under West Virginia law.
The Seller agrees to assist and cooperate with the Purchaser in such efforts.

 

8. TERMINATION AND ABANDONMENT

 

8.1 Termination and Abandonment. This Agreement may be terminated at any time
prior to the Closing:

 

(a) by mutual agreement of the Seller and the Purchaser; or

 

(b) by the Purchaser by Notice to the Seller, if the conditions set forth in
Section 4.2 have not been satisfied or the deliveries required by Section 4.4
shall not have been complied with and performed, and any such noncompliance or
nonperformance shall not have been cured or eliminated (or by its nature cannot
be cured or eliminated) on or before the Cut-Off Date unless such failure shall
be due to the failure of the Purchaser to comply with any of its obligations to
be performed or complied with by it prior to the Closing; or

 

(c) by the Seller by Notice to the Purchaser, if the conditions set forth in
Section 4.3 have not been satisfied or the deliveries required by Section 4.5
have not been complied with and performed and such noncompliance or
nonperformance shall not have been cured or eliminated (or by its nature cannot
be cured or eliminated) on or before the Cut-Off Date, unless such failure shall
be due to the failure of the Seller to comply with any of its obligations to be
performed or complied with by it prior to the Closing; or

 

(d) by the Purchaser if the Closing has not occurred on or before the Cut-Off
Date, or such later date as the Parties may agree upon, unless the Purchaser is
in material breach of or default under this Agreement; or

 

(e) by the Seller if the Closing has not occurred on or before the Cut-Off Date,
or such later date as the Parties may agree upon, unless the Seller or the
Shareholder is in material breach of or default under this Agreement; or

 

(f) by the Purchaser, within 2 Business Days after the expiration of the Due
Diligence Period, as extended, if the Purchaser is dissatisfied with its due
diligence inspections; or

 

(g) by either Party, after the expiration of the OA Prep Period, if the form of
the Operating Agreement, the MEG Lease Agreement, or the E & W Lease Agreement
has not been substantially agreed upon, with the substantial form thereof being
appended to this Agreement through Amendment to this Agreement, with such
Operating Agreement to be executed by the Parties at Closing; or

 



43

 



 



(h) by either Party, if there shall be a final non-appealable order of a court
of competent jurisdiction in effect preventing the Closing; or

 

(i) by either Party, if a Manufacturer shall exercise, or purport to exercise,
any right of first refusal to purchase all or any material portion of the
Dealership Assets.

 

8.2 Rights and Obligations on Termination.

 

(a) Except as otherwise provided in Section 8.2(b) below, if this Agreement is
terminated as provided in Section 8.1, this Agreement shall forthwith become
void, the Escrow Agent shall return the Deposit to Purchaser, and there shall be
no liability or obligation on the part of any Party or their respective
officers, directors, partners, members, shareholders, principals, agents or
representatives.

 

(b) Notwithstanding the provisions of Section 8.2(a) above:

 

(i) if this Agreement is terminated and abandoned pursuant to Section 8.1(c),
due to a material breach or material default by the Purchaser under any of its
express or implied covenants and obligations hereunder, then the Seller shall be
entitled to the Deposit, which will constitute payment in full payment of
liquidated damages of the Seller, and which shall be the Seller’s sole and
exclusive remedy.

 

(ii) if this Agreement is terminated and abandoned pursuant to Section 8.1(b)
due to a material breach or material default by the Seller under any of its
express covenants and obligations hereunder, then the Purchaser, at its sole
discretion, may seek specific performance or reimbursement by the Seller of its
reasonable out of pocket costs not to exceed $250,000.00. The Seller agrees that
it is estopped from subsequently asserting in any action to enforce the
provisions of the covenants contained herein that the Purchaser has an adequate
remedy at law and therefore is not entitled to specific performance or
injunctive relief.

 

(c) The Parties acknowledge and agree that the rights and obligations set forth
in this Section 8.2 shall not in any way affect or limit the respective rights
and obligations of the Parties that arise out of, and survive, the Closing of
the Transaction, including the provisions of Section 6 above.

 

9. MISCELLANEOUS

 

9.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and permitted
assigns.

 

9.2 No Waiver. The waiver by any Party of a breach of any covenant, agreement or
undertaking contained herein shall be made only by an instrument in writing
signed by the Party giving such waiver, and no such waiver shall operate or be
construed as a waiver of any prior or subsequent breach of the same covenant,
agreement or undertaking. Except as otherwise specifically provided herein, the
exercise of any remedy provided by law or otherwise, and the provisions of this
Agreement for any remedy, shall not exclude any other remedy.

 

9.3 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, in whole or in part, the validity, legality and
enforceability of the remaining part of such provision, and the validity,
legality and enforceability of the other provisions hereof shall not be affected
thereby. Any provision of this Agreement that is held invalid, illegal or
unenforceable in any jurisdiction shall not be deemed invalid, illegal or
unenforceable in any other jurisdiction.

 



44

 

 



9.4 Entire Agreement; Amendment. This Agreement, together with all exhibits and
Schedules hereto constitutes the entire agreement among the Parties pertaining
to the Transaction, and supersedes all prior agreements, understandings,
negotiations, and discussions, whether oral or written, of the Parties. Except
as otherwise provided herein, no supplement to, or modification of, this
Agreement shall be binding unless executed in writing by each of the Parties.

 

9.5 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of West Virginia without
regard to any principles of conflict of laws.

 

9.6 Submission to Jurisdiction; Jury Trial Waiver. Each of the Parties (a)
consents to submit itself to the exclusive personal jurisdiction of any state or
federal court sitting in the State of West Virginia, Raleigh County, in any
Proceeding for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, (b)
agrees that all claims in respect of such action or proceeding may be heard and
determined only in any such court, and (c) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court. Each of the Parties waives any defense of inconvenient
forum to the maintenance of any proceeding so brought and waives any bond,
surety or other security that might be required of any other Party with respect
thereto. Any Party may make service on the other Party by sending or delivering
a copy of the process to the Person to be served at the address and in the
manner provided for the giving of Notices in Section 9.9. Nothing in this
Section 9.6, however, shall affect the right of any Party to serve legal process
in any other manner permitted by law. EACH PARTY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY SUCH
PROCEEDING, AND WAIVES INCIDENTAL, CONSEQUENTIAL, AND PUNITIVE DAMAGES.

 

9.7 Assignability. Subject to the terms and conditions of this Section 9.7, the
Purchaser may assign its rights under this Agreement, in whole or in part, to
any Affiliate of the Purchaser. Except as expressly provided in this Section
9.7, neither this Agreement, nor any of the rights and obligations arising
hereunder, may be assigned by either Party without the prior written consent of
the other Party.

 

9.8 Notices. All notices, demands and other communications (each, a “Notice”)
required or permitted hereunder shall be in writing (including facsimile), and
shall be (a) sent by registered or certified mail, First Class postage attached,
(b) sent by hand or overnight delivery, or (c) sent by electronic mail or
facsimile, in each case addressed to the respective Parties at the addresses
first set forth above, or to such other address and to the attention of such
other Persons as a Party hereto may specify from time to time by Notice to the
other Parties. Each Notice shall be deemed given and be effective only upon
actual receipt (or refusal of receipt). Copies of any Notices shall be provided
as below:

 

If to the Purchaser, then to its Counsel (which copy shall not constitute
notice) to:

 

Bass Sox Mercer

Attention: Robert A. Bass, Esq.

2822 Remington Green Circle

Tallahassee, Florida 32308

Telephone: (850) 878-6404

Email: bassra@dealerlawyer.com

 



45

 



 

If to the Seller or to Shareholder, then to their Counsel (which copy shall not
constitute notice) to:

 

Underwood & Roberts, PLLC

Attention: Jeff Roberts



3110 Edwards Mill Road, Suite 100

Raleigh, North Carolina 27612



Email: jgroberts@rlulaw.com

 

and

 

Jones & Associates

Attention: E. Forrest Jones

13 Kanawha Boulevard West

Charleston, West Virginia 25387

Email: efjones@efjones.com

 

9.9 Counterparts; Effective Date; Facsimile Copies. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which shall be deemed to be a single instrument, and shall
be effective as of the date when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties. A facsimile copy of this
Agreement and any signatures on any counterpart hereof shall be considered for
all purposes as originals.

 

9.10 Time of Essence; Computation of Time. Time is of the essence with respect
to all dates and time periods set forth or referred to in this Agreement and
each of its provisions. Whenever this Agreement requires that something be done
within a period of days, such period shall: (a) not include the day from which
such period commences; (b) include the day upon which such period expires; (c)
expire at 8:00 p.m. (ET) on the date by which such thing is to be done; or (d)
be extended by 2 Business Days if the final day of such period falls on a
Saturday, Sunday, or bank holiday in the state where such thing is to be done.

 

9.11 Agreement Not Recordable. No Party shall have the right or the authority to
file this Agreement or any notice thereof of record in any public office unless
the same is necessary in order to assert, vindicate, enforce or defend the
Party’s rights under this Agreement.

 

9.12 Attorneys’ Fees. Should any Party institute any suit, action or Proceeding
in court or otherwise to enforce or interpret this Agreement by reason of or
with respect to an alleged breach of any provision hereof, the prevailing Party
shall be entitled to receive from the non-prevailing Party such amount as the
court may judge to be reasonable attorneys’ and paralegals’ fees for the
services rendered to the prevailing Party in such action or Proceeding, plus the
prevailing Party’s costs and expenses therein, regardless of whether such suit,
action or Proceeding is prosecuted to judgment.

 

9.13 Interpretation. The Parties acknowledge and agree that: (a) each Party and
its counsel reviewed and negotiated the terms and provisions of this Agreement
and the Other Agreements and have contributed to their revision; and (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
the Other Agreements. The words “include,” “includes,” “included,” “including,”
and “such as” do not limit the preceding words or terms and shall be deemed to
be followed by the words “without limitation”. All pronouns and any variations
thereof refer to the masculine, feminine or neuter, singular or plural, as the
context may require. All terms defined in this Agreement in their singular or
plural forms, have correlative meanings when used herein in their plural or
singular forms, respectively. The section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
Parties and shall not in any way affect the meaning or interpretation of this
Agreement.

 

*****

 

[signatures on following page]

 



46

 



 



IN WITNESS WHEREOF, the Parties have duly executed this Asset Purchase and
Contribution Agreement on the day and year noted below.

 

PURCHASER:       LMP AUTOMOTIVE HOLDINGS, INC.,   a Delaware corporation        
By: /s/ Sam Tawfik     Sam Tawfik, CEO         Dated: August 28, 2020        
SELLER:         BECKLEY BUICK-GMC AUTO MALL, INC.,
a West Virginia corporation       By: /s/ Ernest B. Davis, Jr.     Ernest B.
Davis, Jr., President         Dated: August 28, 2020         KING COAL CHEVROLET
CO.,   a West Virginia corporation         By: /s/ Ernest B. Davis, Jr.    
Ernest B. Davis, Jr., President         Dated: August 28, 2020         HOMETOWN
PREOWNED VEHICLES, INC.,
a West Virginia corporation         By: /s/ Ernest B. Davis, Jr.     Ernest B.
Davis, Jr., President         Dated: 

August 28, 2020



 

 



47

 

 

JOINDERS

 

The undersigned joins in this Agreement solely for the purposes of agreeing to:
(a) negotiate the MEG Lease Agreement, as described in the Eighth Recital; (b)
execute the MEG Lease Agreement at the Closing; and (c) terminate the Existing
Leases at the Closing, as provided for in Section 4.4(q).

 

THE MEG RENTAL CORPORATION,     a West Virginia corporation         By:  /s/
Ernest B. Davis, Jr.   Dated: August 28, 2020 Ernest B. Davis, Jr., President  
 

 

The undersigned joins in this Agreement solely for the purposes of agreeing to:
(a) negotiate the E & W Lease Agreement, as described in the Ninth Recital; (b)
execute the E & W Lease Agreement at the Closing; and (c) terminate the Existing
Leases at the Closing, as provided for in Section 4.4(q).

 

E & W, LLC,

    a West Virginia limited liability company         By:  /s/ Ernest B. Davis,
Jr.   Dated: August 28, 2020 Ernest B. Davis, Jr., Member    



 

By:  /s/ Tracy W. Hylton, II   Dated: August 28, 2020 Tracy W. Hylton, II,
Member    



 

The undersigned join in this Agreement solely for the purposes of agreeing to:
(a) negotiate the Operating Agreement (as defined in the Agreement) and execute
the Operating Agreement at the Closing; (b) negotiate the Non-Competition
Agreement (as defined in the Agreement) and execute the Non-Competition
Agreement at the Closing; (c) make the representations and warranties of the
Shareholder set forth in Section 5.3 of the Agreement; and (d) perform the
indemnification obligations of such undersigned under Section 6.3 of the
Agreement.

 



ERNEST B. DAVIS, JR.

 

LORI A. DAVIS

      /s/ Ernest B. Davis, Jr.   /s/ Lori A. Davis   Dated: August 28, 2020  
Dated: August 28, 2020

 



48

 



 

The undersigned joins in this Agreement solely for the purposes of agreeing to:
(a) negotiate the Non-Competition Agreement (as defined in the Agreement) and
execute the Non-Competition Agreement at the Closing; (b) make the
representations and warranties of the Shareholder set forth in Section 5.3 of
the Agreement; and (c) perform the indemnification obligations of such
undersigned under Section 6.3 of the Agreement.

 



TRACY W. HYLTON, II

          /s/ Tracy W. Hylton, II         Dated: August 28, 2020    

 



49

 



 

ACKNOWLEDGMENT BY ESCROW AGENT

 

The undersigned, on behalf of Bass Sox Mercer, joins in the execution of this
Agreement for the purpose of agreeing to act as the Escrow Agent hereunder.

 

Dated: August 28, 2020

 

  BASS SOX MERCER       By: /s/ Robert A. Bass     Robert A. Bass, Esq.    
Shareholder

 

The undersigned Escrow Agent acknowledges receipt of the $500,000.00 earnest
money deposit referred to in Section 3.6 of the foregoing Asset Purchase
Agreement, and agrees to hold and disburse said funds and all accrued interest
thereon in accordance with the terms of said Agreement.

 

Dated: August ___, 2020

 

  BASS SOX MERCER       By:       Robert A. Bass, Esq.     Shareholder

 

50

 

 

INDEX TO EXHIBITS AND SCHEDULES

 

Exhibit Letter   Description of Exhibit       A   Franchised Dealerships B  
Ancillary Businesses C   Dealership Premises D   Allocation E   Bill of Sale and
Assignment F   IP Assignment Agreement G   8594 Agreement H   Non-Competition
Agreement I   Tax Escrow Agreement J   Princeton Premises Lease K   Summersville
Premises Lease L   Beaver Premises Lease M   Indemnification Escrow Agreement  
    Schedule Number   Description of Schedule       2.1(a)   Fixed Assets
2.1(e)(i)   Firm Assumed Contracts 2.1(e)(ii)   Proposed Assumed Contracts
2.1(j)   Email Addresses, PO Boxes, Telephone and Facsimile numbers 2.2(n)  
Excluded Assets 2.2(r)   Additional Excluded Assets 5.1(b)   Purchaser’s Brokers
5.2(b)   Title 5.2(d)   Exceptions to Assumed Contracts 5.2(e)   Employees and
Employment Matters 5.2(f)   Exceptions to Financial Statements 5.2(g)   Absence
of Undisclosed Liabilities 5.2(h)   Condition of the Dealership Assets and Real
Estate 5.2(i)   Litigation 5.2(j)   Compliance of Applicable Laws 5.2(k)  
Seller’s Brokers 5.2(l)   Environmental 5.2(m)   Manufacturer Communications
5.2(n)   Manufacturer Audits 5.2(o)   Dealership Marketing Plans 5.2(p)  
Tradenames; Domain Names; URLs 5.2(r)   GLB Act Compliance 5.2(u)   Licenses
7.1(d)   Negative Covenants

 

51

 

 

EXHIBIT A

FRANCHISED DEALERSHIPS

 

Entity Name   Brands   D/B/A   Location Beckley Buick-GMC- Auto Mall, Inc.  
Buick and GMC   Beckley Buick GMC Auto Mall   3934 Robert C. Byrd Drive,
Beckley, West Virginia 25801               King Coal Chevrolet Co.   Chevrolet  
King Coal Chevrolet   1508 East Main Street, Oak Hill, West Virginia 25901      
        Hometown Preowned Vehicles, Inc.   Hyundai   Hyundai of Beckley   3921
Robert C. Byrd Drive, Beckley, West Virginia 25801               Hometown
Preowned Vehicles, Inc.   Kia   Hometown Kia   111 Midtown Avenue, Mt. Hope,
West Virginia 25880               Hometown Preowned Vehicles, Inc.   Subaru  
Hometown Subaru   117 Midtown Avenue, Mt. Hope, West Virginia 25880

 





 

 

EXHIBIT B

ANCILLARY DEALERSHIPS

 

Entity Name   Operations   Location Beckley Buick-GMC- Auto Mall, Inc.   Used
Car Dealership   199 Rogers Street, Princeton, West Virginia 24740          
Beckley Buick-GMC- Auto Mall, Inc.   Used Car Dealership   368 Seneca Trail,
Lewisburg, West Virginia 24901           King Coal Chevrolet Co.   Used Car
Dealership   874 Broad Street, Summersville, West Virginia 26651          
Hometown Preowned Vehicles, Inc.   Used Car Dealership   762 Ritter Drive,
Beaver, West Virginia 25813           Hometown Preowned Vehicles, Inc.   Used
Car Dealership   111 Pacwood Drive, Oak Hill, West Virginia 25901

 

*The RV Business of Hometown Preowned Vehicles, Inc. is specifically excluded.

 



 

 

EXHIBIT C

DEALERSHIP PREMISES

 

Address   Owner   Method of Transfer 3934 Robert C. Byrd Drive, Beckley, West
Virginia 25801
(the “Beckley BG Premises”)   MEG   Purchase 1508 East Main Street, Oak Hill,
West Virginia 25901
(the “Oak Hill Chevrolet Premises”)   E & W   Purchase 3921 Robert C. Byrd
Drive, Beckley, West Virginia 25801
(the “Beckley Hyundai Premises”)   MEG   Lease 111 Midtown Avenue, Mt. Hope,
West Virginia 25880
(the “Mt. Hope Kia Premises”)   MEG   Lease 117 Midtown Avenue, Mt. Hope, West
Virginia 25880
(the “Mt. Hope Subaru Premises”)   MEG   Lease 199 Rogers Street, Princeton,
West Virginia 24740
(the “Princeton Premises”)   Princeton Landlord   Assignment 368 Seneca Trail,
Lewisburg, West Virginia 24901
(the “Lewisburg Premises”)   MEG   Lease 874 Broad Street, Summersville, West
Virginia 26651
(the “Summersville Premises”)   Summersville Landlord   Assignment 762 Ritter
Drive, Beaver, West Virginia 25813
(the “Beaver Premises”)   Beaver Landlord   Assignment 111 Pacwood Drive, Oak
Hill, West Virginia 25901
(the “Oak Hill Used Premises”)   E & W   Lease

 



 

 

EXHIBIT D

ALLOCATION

 

                    New                         Fixed   Manufacturer   Misc.  
Vehicles &   Used       Customer         Goodwill   Assets   Parts   Inventory  
Demos   Vehicles   WIP   Deposits   We-Owes Buick and GMC   TBD during the Due
Diligence Period   TBD at the Closing   TBD at the Closing   TBD at the Closing
  TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at the
Closing   TBD at the Closing Chevrolet     TBD during the Due Diligence Period  
TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at the
Closing   TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at
the Closing Hyundai     TBD during the Due Diligence Period   TBD at the Closing
  TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at the
Closing   TBD at the Closing   TBD at the Closing   TBD at the Closing Kia    
TBD during the Due Diligence Period   TBD at the Closing   TBD at the Closing  
TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at the
Closing   TBD at the Closing   TBD at the Closing Subaru     TBD during the Due
Diligence Period   TBD at the Closing   TBD at the Closing   TBD at the Closing
  TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at the
Closing   TBD at the Closing Princeton Used   TBD during the Due Diligence
Period   TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at
the Closing   TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD
at the Closing Lewisburg Used   TBD during the Due Diligence Period   TBD at the
Closing   TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at
the Closing   TBD at the Closing   TBD at the Closing   TBD at the Closing
Summersville Used   TBD during the Due Diligence Period   TBD at the Closing  
TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at the
Closing   TBD at the Closing   TBD at the Closing   TBD at the Closing Beaver
Used     TBD during the Due Diligence Period   TBD at the Closing   TBD at the
Closing   TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at
the Closing   TBD at the Closing   TBD at the Closing Oak Hill     TBD during
the Due Diligence Period   TBD at the Closing   TBD at the Closing   TBD at the
Closing   TBD at the Closing   TBD at the Closing   TBD at the Closing   TBD at
the Closing   TBD at the Closing

 





 

 

EXHIBIT E

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

(see attached)

 



 

 

Exhibit E

 

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
executed as of the ____ day of ________, 2020 (the “Closing Date”), by and
between BECKLEY BUICK-GMC AUTO MALL, INC., a West Virginia corporation, KING
COAL CHEVROLET CO., a West Virginia corporation, and HOMETOWN PREOWNED VEHICLES,
INC., a West Virginia corporation (collectively, the “Seller”), in favor of LMP
AUTOMOTIVE HOLDINGS, INC., a Delaware corporation (the “Purchaser,” and together
with the Seller, the “Parties”).

 

This Agreement is executed and delivered pursuant to that certain Asset Purchase
Agreement dated August ____, 2020, by and among the Seller, the Purchaser, and
others (the “Purchase Agreement”), relating to the Seller’s Buick, GMC,
Chevrolet, Hyundai, Kia, Subaru and used motor vehicle dealerships
(collectively, the “Business”) located at the Dealership Premises.

 

Capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Purchase Agreement.

 

KNOW ALL MEN BY THESE PRESENTS:

 

1.  CONVEYANCE. Pursuant to the Purchase Agreement and in consideration of the
receipt of Ten Dollars ($10.00) in hand paid by the Purchaser to the Seller, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Seller hereby sells, transfers, sets over and
assigns to the Purchaser all of the Seller’s right, title and interest in and to
each of the assets described in Exhibit A attached hereto and made a part hereof
(collectively, the “Dealership Assets”), to have and to hold the same unto the
Purchaser forever, free and clear of all Encumbrances (except Permitted
Encumbrances and the Assumed Liabilities). The Seller shall, however, retain and
not sell to the Purchaser, the assets not included in the enumeration of the
Dealership Assets, including, without limitation, the items described in Exhibit
B attached hereto and made a part hereof (collectively, the “Excluded Assets”).

 

2.  WARRANTY OF TITLE. The Seller warrants that the representation as to
warranty of title given by Seller in the Purchase Agreement is true and correct
as of the Closing Date, and Seller covenants and agrees to defend the title
vested in the Purchaser under this Bill of Sale as required by the Purchase
Agreement.

 

3.  FURTHER ASSURANCES. The Seller agrees that, at any time and from time to
time after the Closing Date, it will upon request of the Purchaser and at the
Purchaser’s sole cost, duly execute, acknowledge and deliver, or will cause to
be done, executed, acknowledged and delivered, all such further acts, bills of
sale, assignments, transfers, or assurances as may be reasonably required to
assign, transfer, convey and confirm to the Purchaser the Purchased Asset
Interest.

 

4.  ASSIGNMENT AND ASSUMPTION. The Seller does hereby sell, transfer, set over
and assign unto the Purchaser all of the Seller’s rights and privileges in and
to the liabilities and obligations described in Exhibit C attached hereto
(collectively, the “Assumed Liabilities”).

 

The Purchaser hereby accepts the foregoing assignment of the Assumed Liabilities
as defined in the Purchase and Contribution Agreement and assumes, covenants and
agrees to fully and faithfully perform and discharge each and every covenant,
duty, obligation, liability and term on the part of the Seller to be performed
in connection with the Assumed Liabilities relating to periods from and after
the Closing Date, to the extent, and only to the extent, such obligations first
accrue and are required to be performed subsequent to the Closing Date (provided
that such obligations did not arise as a result of a breach by the Seller of any
contract on or prior to the Closing Date or a breach of the Seller’s covenants
and agreements under the Purchase Agreement).

 



 

 

Exhibit E

 

Except for the Assumed Liabilities expressly set forth in Exhibit C, the
Purchaser shall not assume, or in any way be responsible or liable for, any
Retained Liabilities. “Retained Liabilities” shall having the meaning for such
defined term as is set forth in the Purchase Agreement.

 

Without limitation of the foregoing, it is specifically understood and agreed
between the Parties that the Purchaser shall not be responsible for any express
or implied warranties given by the Seller to customers prior to the Closing
Date. Further, should any customer make a claim upon any warranty given by the
Seller or for defective vehicle repair by the Seller prior to the Closing, then,
in that event, the Purchaser at its option may adjust any such minor item as it
so desires, at the Seller’s expense, and on any major item shall notify the
Seller and, upon the Seller’s approval, shall repair said item at the Seller’s
expense. Any major item shall be defined as any item at cost to the Purchaser in
excess of $250.00. The Parties further agree that any breach of this Agreement
will be subject to and governed by Article 6 of the Purchase Agreement.

 

5.  BINDING EFFECT. The terms, covenants and agreements herein contained shall
be binding upon, and inure to the benefit of, the Parties and their respective
successors and assigns.

 

6.  GOVERNING LAW. This Agreement shall be construed in accordance with and
shall be governed by the laws of the State of West Virginia. The Parties agree
that the state or federal courts in and for Raleigh County, West Virginia are
the proper venue and exclusive jurisdiction for any disputes hereunder. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY
JURY.

 

7.  COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which shall be
deemed to be a single instrument. Facsimile and/or electronic copies of this
Agreement and any signatures on any counterpart hereof shall be considered for
all purposes as originals.

 

8.  INCONSISTENCIES. If there is any conflict or inconsistency between the terms
of this Bill of Sale and the Purchase Agreement, the terms of the Purchase
Agreement shall govern and control.

 

9.  AMENDMENTS. This Agreement may be amended only by a written agreement
executed by the Parties. No waiver granted shall be deemed effective unless in
writing and executed by the party against whom enforcement of the waiver is
sought.

 

10. CLOSING DATE. This Agreement shall be effective as of the Closing Date.

 

[signatures on following page]

 



 

 

Exhibit E

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed and
sealed by their respective duly authorized representatives on the date first set
forth above.

 

  SELLER:       BECKLEY BUICK-GMC AUTO MALL, INC.,   a West Virginia corporation
      By:       Ernest B. Davis, Jr., President         KING COAL CHEVROLET CO.,
  a West Virginia corporation         By:       Ernest B. Davis, Jr., President
        HOMETOWN PREOWNED VEHICLES, INC.,
a West Virginia corporation         By:       Ernest B. Davis, Jr., President  
      PURCHASER:       LMP AUTOMOTIVE HOLDINGS, INC.,   a Delaware corporation  
      By:       Sam Tawfik, CEO

 

Signature Page to Bill of Sale and Assignment and Assumption Agreement

 



 

 

Exhibit E

 

EXHIBIT A

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Dealership Assets

 

●All of the Seller’s furniture, fixtures, signs, product marketing displays,
office equipment and computers, machinery and shop equipment, parts equipment,
special tools, lifts, hybrid charging stations and related equipment, removable
compressors, shop tools, company vehicles, and other items of tangible personal
property owned and used by the Seller in the operation of the Business,
including those items listed on the Seller’s depreciation schedules and on
Schedule 1 attached hereto (the “Fixed Assets”);

 

●The Seller’s New Vehicles and Demos listed on Schedule 2 attached hereto;

 

●The Seller’s Used Vehicles listed on Schedule 3 attached hereto;

 

●The Seller’s assignable rights and privileges under the Contracts identified on
Schedule 4 attached hereto (the “Assumed Contracts”);

 

●The Seller’s Parts, all as summarized on Schedule 5 attached hereto;

 

●The Seller’s WIP, as listed on Schedule 6 attached hereto (“WIP”);

 

●The Seller’s return privileges, if any, concerning the Manufacturer Parts;

 

●The Seller’s assignable rights to its email addresses, PO Boxes, telephone and
facsimile numbers (local and toll-free), as listed on Schedule 7 attached
hereto;

 

●To the extent transferable, all Licenses;

 

●All assignable rights of the Seller relating to deposits and prepaid expenses,
claims for refunds and rights to offset in respect thereof;

 

●The Seller’s offices supplies, janitorial supplies, and similar items;

 

●Any assignable rights relating to or arising out of or under any express or
implied warranties from suppliers with respect to the Dealership Assets;

 

●All assignable rights of the Seller arising under any non-compete or
restrictive covenant agreements between the Seller and any former member(s), or
between the Seller and its current or former employees;

 

●Any insurance proceeds for claims or damages to the Dealership Assets, except
such proceeds which have been used prior to the Closing Date for repair or
restoration; and

 

●All of the Seller’s perpetual inventory records, sales records, customer lists,
customer service records and all other customer data, deal jackets, supply and
manufacturer lists, technical data, and sales and marketing literature,
advertising materials, promotional materials, including merchandising literature
from the Manufacturers, whether in hard or digital copies, and all of the
Seller’s intangible property rights and goodwill associated with the Business,
including all assignable franchise rights under the Manufacturers’ dealer sales
and service agreements, and any and all of the Seller’s rights to content and
access (including usernames and passwords, or other access means) related to
GooglePlusLocal, GooglePlusBusiness, yelp, LinkedIn®, Facebook®, MySpace®,
foursquare, Twitter®, Dealer Rater, Edmunds, and Cars.com, and other
intellectual property owned by the Seller and used or useable in the Business,
and all other intangible assets, rights and properties of the Seller whatsoever,
except the Excluded Assets.

 



 

 

Exhibit E

 

EXHIBIT B

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Excluded Assets

 

●Cash and cash equivalents on hand and in banks, certificates of deposit,
commercial paper, stocks, bonds and other liquid investments;

 

●Accounts receivable of the Seller (including any “contracts in transit,”
rebates receivable, holdbacks, discounts receivable, credit life commissions
receivable, A & H commissions and finance Seller receivables, both current and
deferred);

 

●Any prepaid expense, insurance, interest, utilities, or rent and any deposits
related thereto, which accrue to the benefit of the Seller as of the day prior
to the Closing Date;

 

●The minute book, corporate, accounting, and Tax records, and corporate seal of
the Seller;

 

●Any correspondence or records of the Seller that constitutes attorney-client
privileged communications;

 

●The consideration for the Purchased Asset Interest to be delivered by the
Purchaser to the Seller under the Purchase Agreement;

 

●The consideration (membership interest) for the Contributed Asset Interest;

 

●The Seller’s right to enforce the Purchase Agreement;

 

●Vehicle parts and accessories that do not constitute Manufacturer Parts
Inventory or Miscellaneous Inventories;

 

●Vehicles not purchased by the Purchaser;

 

●The Seller’s contracts or policies of insurance and any refunds of taxes or tax
loss carry forwards of the Seller;

 

●Any assets leased by the Seller that would otherwise constitute Fixed Assets if
not so leased (unless the Purchaser assumes such lease obligations);

 

●All rights under any Licenses and Contracts, except for the Assumed Contracts
and assigned Licenses;

 

●Real estate owned by the Seller;

 

●Those items of personal property owned by the Shareholder, as listed on
Schedule 8 attached hereto; and

 

●All of the Seller’s Employee Benefit Plans.

 



 

 

Exhibit E

 

EXHIBIT C

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Assumed Liabilities

 

●All of the Seller’s Liabilities under the Assumed Contracts, as listed on
Schedule 4 attached hereto, arising on or after the Closing Date (other than any
Liabilities arising out of any breach or default that occurred prior to the
Closing Date);

 

●All of the Seller’s Liabilities to customers under the conditions of the
Seller’s vehicle order forms or special parts order forms, as listed on Schedule
9 attached hereto (“Customer Deposits”);

 

●All of Seller’s obligations to complete WIP, as listed on Schedule 6 attached
hereto; and

 

●All of the Seller’s We-Owes, as listed on Schedule 10 attached hereto
(“We-Owes”), the value of which shall be subtracted from the Asset Interest
Price.

 



 

 

EXHIBIT F

ASSIGNMENT OF INTANGIBLE PROPERTY

 

(see attached)

 



 

 

Exhibit F

 

ASSIGNMENT OF INTANGIBLE PROPERTY

 

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (the “Assignment”) is made as of the
_____ day of ________________, 2020 (the “Effective Date”), by and between
BECKLEY BUICK-GMC AUTO MALL, INC., a West Virginia corporation, KING COAL
CHEVROLET CO., a West Virginia corporation, and HOMETOWN PREOWNED VEHICLES,
INC., a West Virginia corporation (collectively, “Assignor”), and LMP AUTOMOTIVE
HOLDINGS, INC., a Delaware corporation (“Assignee”).

 

WITNESSETH:

 

WHEREAS, this Assignment is executed and delivered pursuant to that certain
Asset Purchase Agreement dated August _____, 2020 (the “Purchase Agreement”), by
and among Assignor, Assignee, and others, concerning the assets of Assignor’s
Buick, GMC, Chevrolet, Hyundai, Kia, Subaru and used motor vehicle dealerships
located in Beckley, Oak Hill, Mt. Hope, Princeton, Lewisburg, Summersville and
Beaver, West Virginia (collectively, the “Business”); and

 

WHEREAS, Assignor owns or has an interest in the Intangible Property and desires
to transfer such Intangible Property to Assignee.

 

NOW, THEREFORE, it is agreed that:

 

1.  Recitals and Capitalized Terms. The above recitals are true and correct and
are incorporated herein by reference. Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.

 

2.  Transfer and Assignment. Assignor hereby transfers and assigns to Assignee,
effective as of the Effective Date, all of Assignor’s right, title, benefit and
interest in and to the following assets regarding the Business, subject to the
terms and conditions contained in the Purchase Agreement:

 

All of Assignor’s tradenames and URLs owned or controlled by the Seller and
utilized by the Business, as listed on Schedule 1 attached hereto (collectively,
the “Intangible Property”).

 

3. Acceptance of Assignment. Assignee hereby accepts the Assignment set forth in
Section 2 above.

 

4.  Representation and Warranty. Assignor represents and warrants that all
corporate action to authorize this Assignment has been completed.

 

5.  Cooperation. Assignor and Assignee agree to promptly do all things necessary
or appropriate to accomplish the transfer to Assignee of the Intangible
Property.

 

6.  Binding Effect. The terms, covenants, and agreements herein contained shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.

 

7.  Governing Law. This Assignment shall be construed in accordance with and
shall be governed by the laws of the State of West Virginia.

 

8.  Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which shall be
deemed to be a single instrument. Facsimile and/or electronic copies of this
Assignment and any signatures on any counterpart hereof shall be considered for
all purposes as originals.

 

9.  Inconsistencies. If there is any conflict or inconsistency between the terms
of this Assignment and the Purchase Agreement, the terms of the Purchase
Agreement shall govern.

 

[signatures on following page]

 

1

 

 

Exhibit F

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.

 

  ASSIGNOR:       BECKLEY BUICK-GMC AUTO MALL, INC.,   a West Virginia
corporation         By:       Ernest B. Davis, Jr., President         KING COAL
CHEVROLET CO.,   a West Virginia corporation         By:       Ernest B. Davis,
Jr., President       HOMETOWN PREOWNED VEHICLES, INC.,
a West Virginia corporation         By:       Ernest B. Davis, Jr., President  
      ASSIGNEE:       LMP AUTOMOTIVE HOLDINGS, INC.,   a Delaware corporation  
      By:       Sam Tawfik, CEO

 

Signature Page to Assignment of Intangible Property

(sale-purchase)

 

2

 

 

EXHIBIT G

AGREEMENT REGARDING IRS FORM 8594

 

(see attached)

 



 

 

Exhibit G

 

AGREEMENT REGARDING IRS FORM 8594

 

THIS AGREEMENT REGARDING IRS FORM 8594 (this “Agreement”) is made as of the
_____ day of _____, 2020 by and among BECKLEY BUICK-GMC AUTO MALL, INC., a West
Virginia corporation, KING COAL CHEVROLET CO., a West Virginia corporation, and
HOMETOWN PREOWNED VEHICLES, INC., a West Virginia corporation (collectively,
“Seller”), and LMP AUTOMOTIVE HOLDINGS, INC., a Delaware corporation
(“Purchaser”).

 

RECITALS

 

WHEREAS, Seller, Purchaser, and others, entered into that certain Asset Purchase
Agreement dated August _____, 2020 (the “Purchase Agreement”), concerning the
assets of Seller’s Buick, GMC, Chevrolet, Hyundai, Kia, Subaru and used motor
vehicle dealerships described therein (the “Dealership Assets”), on the terms
and conditions set forth therein; and

 

WHEREAS, the parties desire to agree upon the fair market values and the
allocation of the asset interest price for the Dealership Assets among the
various classes of assets as will be set forth on Form 8594 which will be
attached to the respective Federal Income Tax Returns of Purchaser and Seller so
that the form which is submitted to the Internal Revenue Service by each of them
will be identical as to such fair market values and allocation.

 

NOW, THEREFORE, in consideration of the promises and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.  Fair Market Values/Allocation of Asset Interest Price. The parties agree
that the aggregate fair market values and the aggregate allocation of the asset
interest price of the Dealership Assets among the various classes of assets as
provided for on Form 8594 shall be as set forth in Part II of the Form 8594
attached hereto as Exhibit A and made a part hereof. Each party agrees to
complete and attach a Form 8594, completed identically to Exhibit A attached
hereto, to its Federal Income Tax Return for the year in which the closing of
the purchase and sale of the Dealership Assets under the Purchase Agreement
takes place.

 

2.  Taxes and Expenses. Each of the parties shall be solely responsible for the
preparation and timely filing of its respective Federal Income Tax Return and
Form 8594 and the payment of all taxes, interest and/or penalties, if any,
associated therewith.

 

3.  Governing Law. This Agreement shall be construed in accordance with and
shall be governed by the laws of the State of West Virginia.

 

4.  Attorneys’ Fees and Costs, Etc. In the event a dispute arises between the
parties under this Agreement and suit is instituted, the prevailing party shall
be entitled to recover its costs and reasonable attorneys’ fees from the
non-prevailing party. As used herein, costs and reasonable attorneys’ fees
include any costs and reasonable attorneys’ fees in any appellate proceeding.

 

5.  No Third-Party Beneficiary. This Agreement is solely between the parties
hereto and no person not a party to this Agreement shall have any rights
hereunder, either as a third-party beneficiary or otherwise.

 

6.  Complete Agreement. This Agreement and the Purchase Agreement constitute the
complete agreement between the parties hereto and incorporates all prior
discussions, agreements and representations made in regard to the matters set
forth herein. This Agreement may not be amended, modified or changed except by a
writing signed by the party to be charged by said amendment, change or
modification. To the extent there is any conflict between the terms of this
Agreement and the Purchase Agreement, the terms of the Purchase Agreement shall
govern and control.

 

[signatures on following page]

 

1

 

 

Exhibit G

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

BECKLEY BUICK-GMC AUTO MALL, INC.,
a West Virginia corporation   LMP AUTOMOTIVE HOLDINGS, INC.,
a Delaware corporation           By:     By:     Ernest B. Davis, Jr., President
    Sam Tawfik, CEO           KING COAL CHEVROLET CO.,
a West Virginia corporation                 By:         Ernest B. Davis, Jr.,
President                 HOMETOWN PREOWNED VEHICLES, INC.,
a West Virginia corporation               By:           Ernest B. Davis, Jr.,
President      

 

Signature Page to Agreement Regarding IRS Form 8594

 

2

 

 

EXHIBIT A

FORM 8594

 

(see attached)

 

3

 

 

EXHIBIT H

NON-COMPETITION AGREEMENT AND NON-SOLICITATION AGREEMENT

 

(see attached)

 



 

 

Exhibit H

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is made
and entered into as of the ____ day of ___, 2020 (the “Effective Date”), by and
among LMP AUTOMOTIVE HOLDINGS, INC., a Delaware corporation (“Purchaser”);
BECKLEY BUICK-GMC AUTO MALL, INC., a West Virginia corporation, KING COAL
CHEVROLET CO., a West Virginia corporation, and HOMETOWN PREOWNED VEHICLES,
INC., a West Virginia corporation (collectively, “Seller”); and ERNEST B. DAVIS,
JR., an individual resident of West Virginia, LORI A. DAVIS, an individual
resident of West Virginia, and TRACY WARREN HYLTON, II, an individual resident
of West Virginia (collectively, “Shareholder,” and together with Seller, the
“Restricted Parties,” and each, a “Restricted Party”).

 

RECITALS

 

WHEREAS, Seller owned and operated franchised Buick, GMC, Chevrolet, Hyundai,
Kia, and Subaru motor vehicle sales and service dealerships and five used car
dealerships (collectively, the “Dealership”) located at certain properties in
Beckley, Oak Hill, Mt. Hope, Princeton, Lewisburg, Summersville and Beaver, West
Virginia (collectively, the “Dealership Premises”); and

 

WHEREAS, Seller’s operation of the Dealership has resulted in Seller developing
a significant reputation in its market and the surrounding regions in connection
with the sales, lease, repair and service of Buick, GMC, Chevrolet, Hyundai,
Kia, and Subaru new motor vehicles, the sales lease, repair and service of used
vehicles, and the general operation of the Dealership; and

 

WHEREAS, Shareholder has been actively involved in the management, development,
and strategic direction of the Dealership and has acquired considerable
experience/skill and has contributed to the goodwill of the Dealership; and

 

WHEREAS, Purchaser, Seller and Shareholder entered into that certain Asset
Purchase and Contribution Agreement dated August ___, 2020, regarding the
Dealership (the “Purchase Agreement”); and

 

WHEREAS, if any of the Restricted Parties were to resume the business activities
of a motor vehicle dealership, including but not limited to selling vehicles
and/or vehicle parts, clothing or accessories, in the area of the Dealership
after the Effective Date, such activities could have a material impact on the
Protected Business (defined below). Accordingly, the execution of and compliance
with the terms of this Agreement by the Restricted Parties are essential to the
business acquired pursuant to the Purchase Agreement; and

 

WHEREAS, in order to protect the future business operations of Purchaser from
such competition, the Restricted Parties have agreed, for the Term, not to
compete with Purchaser and to refrain from soliciting or hiring any of
Purchaser’s employees following the Effective Date.

 

NOW, THEREFORE, in order to induce Purchaser to close the transactions pursuant
to the Purchase Agreement, the transfer of financial consideration under the
Purchase Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1. Recitals. The Recitals above are herein incorporated by reference.

 

1

 

 

Exhibit H

 

2. Definitions. As used in this Agreement the following terms shall have the
following meanings:

 

(a)  “Affiliate” or “Affiliates” of a Person shall mean a Person that, directly
or indirectly, controls, is controlled by or is under common control with the
first Person.

 

(b)  “Clients” includes any customer or other party who engages or has engaged
in business with Purchaser or with any other Protected Party as a customer. The
term “Clients” includes any party whose business is actively solicited by any
Protected Party at any time during the term of this Agreement.

 

(c)  “Competition” means any activity that is, directly or indirectly,
competitive with the Dealership. Competition includes working within the
Restricted Area and making any offer or sale of, or marketing, any product or
service competitive with the activities of Protected Business as conducted by
the Dealership on the Effective Date, even though the business of producing,
processing, shipping, or marketing such product or service may be located
outside the Restricted Area. Competition also includes the sale, rental, or
service of new or used vehicles originally distributed by, or financed or
otherwise regulated by other vehicle manufacturers. For purposes of this
Agreement, direct or indirect competition will include but not be limited to
competition as a sole proprietor, partner, corporate officer, director, manager,
member, employee, lender, consultant, agent, independent contractor, trustee,
guarantor, advisor (including as an advisor to a family member), or in any other
capacity whatsoever pursuant to which the Restricted Party holds any beneficial
interest in a competitor, derives any income or other benefit from a competitor,
or provides any service, advice, support (financial or otherwise), or assistance
of any type whatsoever to a competitor. Notwithstanding the foregoing, the mere
ownership and leasing of real estate in the Restricted Area (without more) by
Shareholder (or by an entity owned by Shareholder) to a Person whose business
may compete with Purchaser shall not constitute an act by Shareholder if
competing with Seller. Notwithstanding the foregoing, the sale of parts and/or
vehicles in Seller’s possession on the Effective Date that are not purchased by
Purchaser shall not be deemed competing with Purchaser.

 

(d)  “Confidential Information” shall mean any business information relating to
the Restricted Parties’ operation of the Business, and regarding any of the
operations, services, employee compensation, pricing procedures, organization,
finances, marketing, or sales and service customer lists of the Business,
including, but not limited to, all Records (as defined in the Purchase
Agreement) purchased by Purchaser. Confidential Information also includes
without limitation, all procedures, concepts, methods, and other matters and
information, specifically including but not limited to information such as price
lists, publicity, marketing strategies, Client, distributor, contractor,
supplier and vendor identities and lists, revenues, key contact personnel,
financial relationships, methods of soliciting business, documents, financial
data, and marketing programs. The term “Confidential Information” is intended to
be interpreted very broadly to encompass all items described in this paragraph
regardless of whether each item satisfies the legal concept of a trade secret.
Confidential Information shall not include any information that is or becomes
available to the general public through no fault of the Restricted Parties.

 

(e)  “Motor Vehicle Dealership Business” shall mean the operation of a motor
vehicle dealership sales and/or service business, including but not limited to
the sales and service of new or used motor vehicles, internet sales, and the
sale of motor vehicle parts and accessories. Notwithstanding the foregoing,
Motor Vehicle Dealership Business shall not include the operation of Seller’s
ongoing recreational vehicle dealership sales and/or service business (“RV
Dealership Business”).

 

2

 

 

Exhibit H

 

(f)  “Person” shall mean an individual, a partnership, an association, a
corporation, a limited liability company, a trust, an unincorporated
organization, or any other business entity or enterprise.

 

(g)  “Protected Business” means the Dealership, as acquired and operated by
Purchaser, including, but not limited to, the operation of the motor vehicle
dealership and the sale, rental, and/or service of (i) new and used products
originally distributed by, or financed or otherwise regulated by General Motors
LLC, Kia Motors America, Inc., Subaru of America, Inc. or Hyundai Motor America,
LLC (collectively, “Manufacturer”); (ii) other used motor vehicles; and (iii)
retail distribution of new motor vehicle parts and accessories.

 

(h)  “Protected Party” and “Protected Parties” include Purchaser, its
shareholders, directors, officers, and their respective successors and assigns.

 

(i)  “Restricted Area” means from a location within a 75-mile radius of the
Dealership Premises from which the Dealership sold Buick, GMC, Chevrolet,
Hyundai, Kia or Subaru new vehicles as of the Effective Date.

 

Any capitalized terms used herein which are not otherwise defined herein shall
have the meaning ascribed to them in the Purchase Agreement.

 

3.  Non-Competition. After the Effective Date and through the end of a 36-month
period after Seller (or Shareholder) no longer is a limited liability company
member of Purchaser or any of its Affiliate(s) (the “Term”), each of the
Restricted Parties agrees, during the Term, not to be involved directly or
indirectly, either as an employee, officer, director, agent, lender,
stockholder, partner, member, self-employed individual, contractor, or
consultant with a Person, or as manager, owner or operator with any Person
engaged in a Motor Vehicle Dealership Business within the Restricted Area.
Further, during the Term, each of the Restricted Parties agrees not to engage in
Competition with any Protected Party within the Restricted Area. Competition
within the Restricted Area includes activities outside the Restricted Area to
the extent that such activities include contacting Clients within the Restricted
Area or otherwise involve buying, selling, repairing or otherwise dealing in or
with competitive goods or services within the Restricted Area; provided,
however, that general advertising or marketing (but not direct marketing to
Clients, such as direct mail, email, or telephone solicitation) that may be
published in the Restricted Area will not violate the foregoing restriction so
long as such products do not promote the sale or service of products of
Manufacturer or its Affiliates or any other vehicle manufacturer or contain
their trademarks. The provisions of this Section 3 will not, however, prevent
any Restricted Party from owning less than 1% of the outstanding stock of any
publicly traded corporation engaged in competition, so long as no Restricted
Party engages in such corporation’s business or otherwise engages in Competition
with any Protected Party. Notwithstanding anything herein to the contrary,
neither (i) the operation by Seller or Shareholder of the RV Dealership Business
in the Restricted Area, nor (ii) the future incidental sale of a vehicle or
vehicle parts in the Restricted Area by any Person in or with respect to which a
Restricted Party owns an interest or manages as of the Effective Date, shall be
a breach of this Section 3.

 

4.  Non-Solicitation and Hiring. During the Term, without the prior express
written consent of Purchaser, which such consent may be withheld in Purchaser’s
absolute discretion, the Restricted Parties will not (and will not attempt to,
permit or cause any of its Affiliates, subsidiaries, contractors or
representatives or their respective owners, directors, officers, employees,
contractors, agents, representatives or third parties to) for any reason: (a)
hire or solicit to hire any employee under the control of the Dealership, which
has had a business relationship with the Dealership (and after the Effective
Date, Purchaser) at any time during the period of time from 6 months prior to
the Effective Date through the Term (each, a “Restricted Person”), or (b)
directly or indirectly recruit, induce, encourage or solicit any Restricted
Person to do any of the following (or engage in any discussion, the topic,
intent, goal or result of which is, to cause or encourage any such person or
entity to): (i) terminate or alter his, her or its employment, contract or
relationship with the Dealership (and after the Effective Date, Purchaser), (ii)
act in such a manner that his, her or its employment contract or relationship
with the Dealership (and after the Effective Date, Purchaser) is terminated or
altered, or (iii) become associated with, provide services to or become an
employee, agent or representative of any other Person. Notwithstanding anything
herein to the contrary, the hiring by a Restricted Party (or Person in or with
respect to which a Restricted Party owns an interest or manages) of a Restricted
Person that responds to a general publication or advertisement made by a
Restricted Party (or any such Person in or with respect to which a Restricted
Party owns an interest or manages) for the purpose of obtaining applicants for
employment shall not be a breach of this Section 4.

 

3

 

 

Exhibit H

 

5.  No use of Confidential Information. The Restricted Parties will not (and
will not attempt to, permit or cause any of its Affiliates, subsidiaries,
contractors or representatives or their respective owners, directors, officers,
employees, contractors, agents, representatives or third parties to attempt),
for any reason, directly or indirectly, disclose to any Person, or use or
otherwise exploit for the Restricted Parties’ own benefit or for the benefit of
any other Person, any Confidential Information, including but not limited to the
solicitation of prior customers of Seller’s Business.

 

6.  Reasonableness of Restrictions. Each of the Restricted Parties agrees that
the restrictions contained herein have been carefully negotiated with a view
toward avoiding unreasonable interference with the ability of each of the
Restricted Parties to engage in gainful employment or other advantageous
economic activities. In particular, the scope of the Protected Business, the
Restricted Area, and the duration of the Restricted Period have been carefully
defined to provide necessary protection to the Protected Parties without
unreasonably limiting the ability of the Restricted Parties to engage in
productive and profitable activities. Each Restricted Party represents that said
party (a) is familiar with the covenants set forth in this Agreement; (b) is
fully aware of the obligations imposed on the Restricted Parties hereunder,
including, without limitation, the length of time, scope and geographic coverage
of these covenants; (c) has received specific, bargained for consideration for
the covenants contained in this Agreement; and (d) the performance of such
Restricted Party’s obligations under this Agreement will not conflict with, or
result in a violation or breach of, any other agreement to which such Restricted
Party is a part or any judgment, order or decree to which such Restricted Party
is subject.

 

7. Enforcement.

 

(a)  Injunctive Relief; Individual Restricted Party Liability. The parties
hereto recognize that because of the role of Restricted Parties in the
management, operation and ownership of the Dealership and because of the
knowledge of the Dealership’s customers, business plans and financial strengths
and weaknesses, irreparable damage will result to Purchaser in the event of a
breach of the terms of this Agreement by a Restricted Party. Each Restricted
party shall be liable to Purchaser for a breach of this Agreement by such
Restricted Party. A Restricted Party that has not committed a breach of this
Agreement shall not be liable in any manner whatsoever to Purchaser with respect
to a breach of this Agreement by another Restricted Party. The Restricted
Parties agree that in such event Purchaser shall be entitled, in addition to any
other remedies and damages available, to an injunction to restrain and enjoin
each Restricted Party that has breached this Agreement from violating the
restrictive covenants in Paragraphs 3, 4, or 5 above (collectively, the
“Restrictive Covenants”) without the necessity of posting any bond or proving
special damages or irreparable injury. Moreover, it is agreed that the
Restricted Party which has breached this Agreement shall be responsible for any
and all expenses incurred by Purchaser, including reasonable and necessary legal
fees of Purchaser in any litigation between Purchaser and such Restricted Party
involving such breach of this Agreement in which Purchaser prevails. It is
understood and agreed between the parties to this Agreement that in the event
there is a suit in equity by Purchaser against a Restricted Party to enforce
this Agreement, and the Court shall refuse for any reason to enforce this
Agreement by injunction, such suit in equity shall not be a bar to a later suit
to recover damages.

 

4

 

 

Exhibit H

 

(b)  Interpretation; Severability. The parties hereto expressly agree and
acknowledge that it is not their intention that the Restrictive Covenants in
this Agreement violate any public policy or statutory or common law. If a court
of competent jurisdiction renders a ruling (sustained on appeal, if any) holding
that any one or more of the provisions of this Agreement, including the stated
term and/or geographic coverage of the Restrictive Covenants, constitute an
unreasonable restriction, then the parties specifically agree that the
Restrictive Covenants shall not be rendered void but shall apply to such extent
and as to such time period and geographic areas as the court may determine
constitutes a reasonable restriction under the circumstances.

 

(c)  Term Extended. Notwithstanding anything herein to the contrary, and
provided Purchaser furnishes written notice to the Restricted Parties of its
objection to a breach of this Agreement, the Term shall be automatically
extended with respect to a particular Restricted Party by a period of time equal
to any and all times during which such particular Restricted Party is found to
be in breach of this Agreement.

 

8.  Jury Waiver. THE PARTIES EACH HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTERS IN ANY WAY ARISING OUT
OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR THE MATTERS CONTEMPLATED
HEREIN.

 

9.  Advice of Legal Counsel. Each Restricted Party acknowledges and represents
that, in executing this Agreement, he or it has consulted with legal counsel (or
has affirmatively chosen not to do so) and is fully aware of his or its rights
and obligations under this Agreement. This Agreement shall not be construed
against any party by reason of its drafting or preparation.

 

10.  Governing Law. This Agreement shall be governed in all respects by the laws
of the State of West Virginia (without regard to the conflict of laws principles
thereof).

 

11.  Severability. If any provision of this Agreement shall be held invalid,
illegal, or unenforceable, in whole or in part, the validity, legality and
enforceability of the remaining part of such provision, and the validity,
legality and enforceability of the other provisions hereof shall not be affected
thereby.

 

12.  Assignment; Incorporation by Reference. Purchaser may freely assign its
rights and duties under this Agreement by providing Seller written notice.
Purchaser and Seller each hereby covenants and agrees that Article 9 of the
Purchase Agreement is incorporated herein by reference and shall be a part of
this Agreement, mutatis mutandis, and otherwise modified as necessary to apply
to this Agreement as if herein stated.

 

[signatures on following page]

 

5

 

 

Exhibit H

 

IN WITNESS WHEREOF the parties hereto have executed this Non-Competition
Agreement under seal or caused this Non-Competition Agreement to be executed
under seal as of the day and year first written above.

 

WITNESSES:   PARTIES:     BECKLEY BUICK-GMC AUTO MALL, INC.,       a West
Virginia corporation             By:   Print Name:       Ernest B. Davis, Jr.,
President                 KING COAL CHEVROLET CO.,       a West Virginia
corporation             By:   Print Name:       Ernest B. Davis, Jr., President
                HOMETOWN PREOWNED VEHICLES, INC.,       a West Virginia
corporation                       By:           Print Name:       Ernest B.
Davis, Jr., President                 Print Name:     ERNEST B. DAVIS, JR.      
        Print Name:     LORI A. DAVIS               Print Name:     TRACY WARREN
HYLTON, II               LMP AUTOMOTIVE HOLDINGS, INC.,       a Delaware
corporation             By:   Print Name:       Sam Tawfik, CEO

 



6

 

 

EXHIBIT I

TAX ESCROW AGREEMENT

 

(see attached)

 



 

 

Exhibit I

 

TAX ESCROW AGREEMENT

 

THIS TAX ESCROW AGREEMENT (the “Agreement”), dated as of ___ ____, 2020 (the
“Effective Date”), is by and among BECKLEY BUICK- GMC AUTO MALL, INC., a West
Virginia corporation, KING COAL CHEVROLET CO., a West Virginia corporation, and
HOMETOWN PREOWNED VEHICLES, INC., a West Virginia corporation (collectively,
“Seller”), LMP AUTOMOTIVE HOLDINGS, INC., a Delaware corporation (“Purchaser”),
and BASS SOX MERCER (“Tax Escrow Agent”).

 

This Agreement is executed and delivered pursuant to that certain Asset Purchase
Agreement by and among Seller, Purchaser, and others, dated August ____, 2020
(the “Purchase Agreement”), regarding the assets of Seller’s Buick, GMC,
Chevrolet, Hyundai, Kia, Subaru and used motor vehicle dealership operations
(the “Dealership”) located in Beckley, Oak Hill, Mt. Hope, Princeton, Lewisburg,
Summersville and Beaver, West Virginia. Capitalized terms not otherwise defined
herein shall have the meaning ascribed thereto in the Purchase Agreement.

 

Under Section 7.11 of the Purchase Agreement, the parties agreed to withhold the
Withheld Tax Amount from the Asset Interest Price paid at Closing for the
purpose of assuring Purchaser that the aggregate of Seller’s unpaid sales tax
obligations to the WVSTD (as contemplated under West Virginia Code) and any
related amounts, including any interest and penalties (collectively, the
“Taxes”), will be paid.

 

AGREEMENT

 

The parties, intending to be legally bound, hereby agree as follows:

 

1. Establishment of Escrow

 

(a) Purchaser is depositing with Tax Escrow Agent the sum of $______ in
immediately available funds (the “Withheld Tax Amount”) (as reduced by any
disbursements, the “Escrow Fund”). Wiring instructions for Tax Escrow Agent are
attached hereto as Exhibit A. Tax Escrow Agent acknowledges receipt of the
Escrow Fund. Seller acknowledges and agrees that the establishment of the Escrow
Fund does not limit its obligations and liabilities under the Asset Purchase
Agreement.

 

(b)  Tax Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof.

 

2. Claims to be Paid. The Escrow Fund shall be held by the Tax Escrow Agent for
the purpose of, and to be applied to, payment of the following:

 

(a) Any and all amounts claimed by the applicable State of West Virginia
authorities, or any other applicable governmental authority(ies) having
jurisdiction over the Taxes (collectively, the “Department”) to be owed by
Seller, in connection with the Taxes (defined above), or any other claim, lien
or assessment issued in connection therewith if not paid by Seller upon final
adjudication.

 

(b) Seller reserves the right to contest the validity of any such claim, lien or
assessment.

 

1

 

 

Exhibit I

 

3. Distribution. The Tax Escrow Agent shall distribute the Escrow Fund as
follows:

 

(a)  At such time as Seller delivers to Tax Escrow Agent a copy of a filed Sales
Tax Return regarding Seller’s liability to the Department, which shall include
all taxes, penalties and interest, and proof of payment of Sales Tax Due, then,
at Seller’s direction, (i) the Tax Escrow Agent shall pay to the Department from
the Escrow Fund the balance of such tax liability determined to be due such
Department, or (ii) the Tax Escrow Agent shall hold a portion of the Escrow Fund
sufficient to pay the amount of any such contested tax liability determination,
including a sufficient reserve for interest and penalty, until Seller’s appeal
is finally determined by the Department or court with jurisdiction to hear such
appeal.

 

(b)  At the time the Tax Escrow Agent receives full payment confirmation
reasonably acceptable to counsel for Seller and Purchaser, the Tax Escrow Agent
shall promptly pay the balance of the Escrow Fund to Seller.

 

(c)  The Tax Escrow Agent may also make such partial payments from the Escrow
Fund as Seller and Purchaser may jointly authorize and direct from time to time
due to partial releases of Seller’s obligations under the subject matter of this
Agreement. It is the express intention of the parties that the Tax Escrow Agent
shall make payments from the Escrow Fund concurrent with receipt from Seller of
a clearance certificate or a notice of sales tax liability.

 

4. Duties of Tax Escrow Agent

 

(a)  Tax Escrow Agent shall not be under any duty to give the Escrow Fund held
by it hereunder any greater degree of care than it gives its own similar
property and shall not be required to invest any funds held hereunder except as
directed in this Agreement. Uninvested funds held hereunder shall not earn or
accrue interest.

 

(b)  Tax Escrow Agent shall not be liable, except for its own gross negligence
or willful misconduct and, except with respect to claims based upon such gross
negligence or willful misconduct that are successfully asserted against Tax
Escrow Agent, the other parties hereto shall jointly and severally indemnify and
hold harmless Tax Escrow Agent (and any successor Tax Escrow Agent) from and
against any and all losses, liabilities, claims, actions, damages and expenses,
including reasonable attorneys’ fees and disbursements, arising out of and in
connection with this Agreement. Without limiting the foregoing, Tax Escrow Agent
shall in no event be liable in connection with its investment or reinvestment of
any cash held by it hereunder in good faith, in accordance with the terms
hereof, including, without limitation, any liability for any delays (not
resulting from its gross negligence or willful misconduct) in the investment or
reinvestment of the Escrow Fund, or any loss of interest incident to any such
delays. This Section 4(b) shall survive notwithstanding any termination of this
Agreement or the resignation of Tax Escrow Agent.

 

(c)  Tax Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. Tax Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so. Tax
Escrow Agent may conclusively presume that the undersigned representative of any
party hereto which is an entity other than a natural person has full power and
authority to instruct Tax Escrow Agent on behalf of that party unless written
notice to the contrary is delivered to Tax Escrow Agent.

 

(d)  Tax Escrow Agent may act pursuant to the advice of counsel with respect to
any matter relating to this Agreement and shall not be liable for any action
taken or omitted by it in good faith in accordance with such advice.

 

2

 

 

Exhibit I

 

(e)  Tax Escrow Agent does not have any interest in the Escrow Fund deposited
hereunder but is serving as escrow holder only and having only possession
thereof.

 

(f)  Tax Escrow Agent makes no representation as to the validity, value,
genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

 

(g)  Tax Escrow Agent (and any successor Tax Escrow Agent) may at any time
resign as such by delivering the Escrow Fund to any successor Tax Escrow Agent
jointly designated by the other parties hereto in writing, or to any court of
competent jurisdiction, whereupon Tax Escrow Agent shall be discharged of and
from any and all future obligations arising in connection with this Agreement.
The resignation of Tax Escrow Agent will take effect on the earlier of (a) the
appointment of a successor (including a court of competent jurisdiction) or (b)
the day which is 30 days after the date of delivery of its written notice of
resignation to the other parties hereto. If at that time Tax Escrow Agent has
not received a designation of a successor Tax Escrow Agent, Tax Escrow Agent’s
sole responsibility after that time shall be to retain and safeguard the Escrow
Fund until receipt of a designation of successor Tax Escrow Agent or a joint
written disposition instruction by the other parties hereto or a final binding
decision of an arbitration panel, as provided herein. Purchaser and Seller shall
have the right to replace Tax Escrow Agent at any time by joint written Notice
to Tax Escrow Agent and joint written designation of a successor Tax Escrow
Agent. In such event, Tax Escrow Agent shall promptly resign, and the preceding
provisions of this Section 4(g) pertinent to Tax Escrow Agent’s resignation
shall become applicable.

 

(h)  In the event of any disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrow Fund or in
the event that Tax Escrow Agent is in doubt as to what action it should take
hereunder, Tax Escrow Agent shall be entitled to retain the Escrow Fund until
Tax Escrow Agent shall have received (i) a final binding decision of an
arbitration panel, as provided herein, or (ii) a written agreement executed by
the other parties hereto directing delivery of the Escrow Fund, in which event
Tax Escrow Agent shall disburse the Escrow Fund in accordance with such order or
agreement. Any arbitration decision shall be accompanied by a legal opinion by
counsel for the presenting party satisfactory to Tax Escrow Agent to the effect
that the decision is final and binding. Tax Escrow Agent shall act on such
decision and legal opinion without further question.

 

(i)  No printed or other matter in any language (including, without limitation,
prospectuses, notices, reports and promotional material) that mentions Tax
Escrow Agent’s name or the rights, powers, or duties of Tax Escrow Agent shall
be issued by the other parties hereto or on such parties’ behalf unless Tax
Escrow Agent shall first have given its specific written consent thereto.

 

(j)  The other parties hereto authorize Tax Escrow Agent, for any securities
held hereunder, to use the services of any United States central securities
depository it reasonably deems appropriate, including, without limitation, the
Depositary Trust Company and the Federal Reserve Book Entry system.

 

5.  Limited Responsibility. This Agreement expressly sets forth all the duties
of Tax Escrow Agent with respect to any and all matters pertinent hereto. No
implied duties or obligations shall be read into this Agreement against Tax
Escrow Agent. Tax Escrow Agent shall not be bound by the provisions of any
agreement among the other parties hereto except this Agreement.

 

3

 

 

Exhibit I

 

6.  Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered to the appropriate address by hand or by a nationally recognized
overnight courier service (costs prepaid); (b) sent by email (with confirmation
by the transmitting equipment); or (c) received by the addressee, if sent by
certified mail, return receipt requested, in each case to the following
addresses and facsimile numbers and marked to the attention of the person (by
name or title) designated below (or to such other address, facsimile number or
person as a party may designate by notice to the other parties):

 

If to Seller:

 

Beckley Buick-GMC Auto Mall, Inc.,

King Coal Chevrolet Co., and

Hometown Preowned Vehicles, Inc.

Attn: Lori A. Davis

334 Old Grandview Road

Beaver, WV 25813

Email: ldavis@beckleyautomall.com

 

with a copy to:

 

Jones & Associates

Attention: E. Forrest Jones

13 Kanawha Blvd West, Suite 200

Charleston, WV 25387 

Email: efjones@efjones.com

 

If to Purchaser:

 

LMP Automotive Holdings, Inc.

Attn: Sam Tawfik

601 North State Road 7

Plantation, Florida 33317

Email: sam@lmpmotors.com

 

with a copy to:

 

Bass Sox Mercer

Attn: Robert A. Bass, Esq.

2822 Remington Green Circle

Tallahassee, Florida 32308

Email: bassra@dealerlawyer.com

 

If to Tax Escrow Agent:

 

Bass Sox Mercer

Attn: Robert A. Bass, Esq.

2822 Remington Green Circle

Tallahassee, Florida 32308 

Email: bassra@dealerlawyer.com

 

7.  Jurisdiction. Any Proceeding arising out of or relating to this Agreement
shall be brought in the courts of the State of West Virginia, County of Raleigh,
or, if it has or can acquire jurisdiction, in the United States District Court
for the Southern District of West Virginia, and each of the parties irrevocably
submits to the exclusive jurisdiction of each such court in any such Proceeding
and waives any objection it may now or hereafter have to venue or to convenience
of forum, agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement in any other court. Process in any
Proceeding referred to in the preceding sentence may be served on any party
anywhere in the world. Upon depositing such monies with the court, the Tax
Escrow Agent shall be released from any further liability under this Agreement.
Reasonable charges for the Tax Escrow Agent’s attorneys’ fees and court costs
may be deducted from the Escrow Account.

 

4

 

 

Exhibit I

 

8.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

9.  Section Headings. The headings of sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation.

 

10.  Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

11.  Exclusive Agreement and Modification. This Agreement supersedes all prior
agreements among the parties with respect to its subject matter and constitutes
(along with the documents referred to in this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by Purchaser, Seller and the Tax Escrow Agent.

 

12.  Governing Law. This Agreement shall be governed by the laws of the State of
West Virginia without regard to conflicts of law principles.

 

[signature page follows]

 

5

 

 

Exhibit I

 

IN WITNESS WHEREOF, the parties have executed and delivered this Tax Escrow
Agreement as of the date first written above.

 

WITNESSES:   SELLER:           BECKLEY BUICK-GMC AUTO MALL, INC.,       a West
Virginia corporation             By:   Print Name:       Ernest B. Davis, Jr.,
President                 KING COAL CHEVROLET CO.,       a West Virginia
corporation             By:   Print Name:       Ernest B. Davis, Jr., President
                HOMETOWN PREOWNED VEHICLES, INC.,       a West Virginia
corporation             By:   Print Name:             Ernest B. Davis, Jr.,
President                 PURCHASER:               LMP AUTOMOTIVE HOLDINGS,
INC.,       a Delaware corporation             By:   Print Name:       Sam
Tawfik, CEO                 TAX ESCROW AGENT:               BASS SOX MERCER    
        By:      Print Name:       Robert A. Bass, Esq.         Shareholder

 



6

 

 

EXHIBIT J

PRINCETON PREMISES LEASE

 

(see attached)

 



 



 

[ex10-1_pg89.jpg]





 

 

[ex10-1_pg90.jpg]





 



[ex10-1_pg91.jpg]





 

 [ex10-1_pg92.jpg]





 



 

EXHIBIT K

SUMMERSVILLE PREMISES LEASE

(see attached)

 





 



[ex10-1_pg94.jpg]





 



[ex10-1_pg95.jpg]





 



[ex10-1_pg96.jpg]





 



[ex10-1_pg97.jpg]





 



[ex10-1_pg98.jpg]





 



[ex10-1_pg99.jpg]





 

[ex10-1_pg100.jpg]





 



[ex10-1_pg101.jpg]





 



[ex10-1_pg102.jpg]





 



[ex10-1_pg103.jpg]





 

 [ex10-1_pg104.jpg]





 



 

EXHIBIT L

BEAVER PREMISES LEASE

 

(see attached)

 





 



[ex10-1_pg106.jpg]





 



[ex10-1_pg107.jpg]





 



[ex10-1_pg108.jpg]





 



[ex10-1_pg109.jpg]





 



[ex10-1_pg110.jpg]





 



[ex10-1_pg111.jpg]





 



[ex10-1_pg112.jpg]





 



[ex10-1_pg113.jpg]





 



[ex10-1_pg114.jpg]





 

 

EXHIBIT M

INDEMNIFICATION ESCROW AGREEMENT

 

(see attached)

 



 

 

Exhibit M

 

INDEMNIFICATION ESCROW AGREEMENT

 

THIS INDEMNIFICATION ESCROW AGREEMENT (this “Agreement”) is made and entered
into as of ___________ _____, 2020 (the “Effective Date”), by and among LMP
AUTOMOTIVE HOLDINGS, INC., a Delaware co rporation (“Purchaser”); LEY BUICK-GMC
AUTO MALL, INC., a West Virginia corporation, KING COAL CHEVROLET CO., a West
Virginia corporation, and HOMETOWN PREOWNED VEHICLES, INC., a West Virginia
corporation (collectively, “Seller”); and BASS SOX MERCER (the “Indemnification
Escrow Agent”)

 

RECITALS

 

A. Seller, Purchaser, and others entered into that certain Asset Purchase and
Contribution Agreement dated August ___, 2020 (the “Purchase Agreement”), with
respect to Seller’s Buick, GMC, Chevrolet, Hyundai, Kia, Subaru and used motor
vehicle dealerships located in Beckley, Oak Hill, Mt. Hope, Princeton,
Lewisburg, Summersville and Beaver, West Virginia.

 

B. As set forth in Section 6.2(d) of the Purchase Agreement, the parties agreed
to withhold from the Asset Interest Price $[**] (the “Original Escrow Amount”)
(as reduced by any disbursements or amounts withdrawn under Section 3 hereof,
the “Escrow Fund”) for the purpose of securing the performance of Seller’s
obligation to indemnify Purchaser against claims arising under the Purchase
Agreement. [Note: Amount to be inserted when APA is finalized.]

 

C. Capitalized terms used in this agreement without definition shall have the
respective meanings given to them in the Asset Purchase Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, hereby agree as follows:

 

1. ESTABLISHMENT OF ESCROW

 

(a) Purchaser, as a delivery of the Purchase Price under the Purchase Agreement,
is depositing with the Indemnification Escrow Agent in immediately available
funds the Original Escrow Amount. Wiring instructions for the Indemnification
Escrow Agent are attached hereto as Exhibit A. The Indemnification Escrow Agent
acknowledges receipt thereof.

 

(b) The Indemnification Escrow Agent hereby agrees to act as escrow agent and to
hold, safeguard and disburse the Escrow Fund pursuant to the terms and
conditions hereof.

 

2. ACCOUNT

 

The Indemnification Escrow Agent shall deposit the Escrow Fund into non-interest
bearing attorney IOLTA accounts in any number of different accounts with any
number of different FDIC-insured institutions as the Indemnification Escrow
Agent chooses.

 

3. CLAIMS

 

(a) From time to time on or before the 24th month after the Effective Date, an
Authorized Representative (as defined below) of Purchaser may give notice (a
“Notice”) to Seller and the Indemnification Escrow Agent specifying in
reasonable detail the nature and dollar amount of any claim (a “Claim”) it may
have under Section 6.2 of the Purchase Agreement; such Authorized Representative
may make more than one claim with respect to any underlying state of facts. If
an Authorized Representative of Seller gives notice to Purchaser and the
Indemnification Escrow Agent disputing any Claim (a “Counter Notice”) within 30
days following receipt by the Indemnification Escrow Agent of the Notice
regarding such Claim, such Claim shall be resolved as provided in Section 3(b).
If no Counter Notice is received by the Indemnification Escrow Agent within such
30-day period, then the dollar amount of damages claimed by Purchaser as set
forth in its Notice shall be deemed established for purposes of this Agreement
and the Purchase Agreement and, at the end of such 30-day period, the
Indemnification Escrow Agent shall pay to Purchaser the dollar amount claimed in
the Notice from (and only to the extent of) the Escrow Fund. The Indemnification
Escrow Agent shall not inquire into or consider whether a Claim complies with
the requirements of the Purchase Agreement.

 



1

 

 

Exhibit M

 

(b) If a Counter Notice is given by an Authorized Representative with respect to
a Claim, the Indemnification Escrow Agent shall reserve from the Escrow Fund a
portion thereof equal to the Claim amount (a “Reserved Amount”) and thereafter
shall disburse such Reserved Amount only in accordance with (i) joint written
instructions of each Authorized Representative of Purchaser and Seller or (ii) a
final, non-appealable order of a court of competent jurisdiction. Any court
order shall be accompanied by a legal opinion by counsel for the presenting
party satisfactory to the Indemnification Escrow Agent to the effect that the
order is final and non-appealable. The Indemnification Escrow Agent shall act on
such court order and legal opinion without further question.

 

4. PARTIAL RELEASE AND TERMINATION OF ESCROW

 

At the end of the 12th month after the Effective Date, $[**] (50% of the
Original Escrow Amount) of the Escrow Fund, less (i) the amount of all offsets
and reductions previously made in accordance with this Agreement less (ii) any
Reserved Amount for any Claims that are then pending in an amount equal to the
aggregate dollar amount shown in the Notice(s) of such Claim(s), shall be
released to Seller. At the end of the 24th month after the Closing Date and
provided that all claims by Purchaser under Section 6.2 of the Purchase
Agreement, if any, have been finally resolved and further provided that no
Claims are then pending, the remaining amount of the Escrow Fund shall be
released to Seller. All disbursements provided for in this Section 4 hereof
require joint written instructions of Purchaser and Seller or a final,
non-appealable order of a court of competent jurisdiction as contemplated by
Section 3(b) hereof. [Note: Amount to be inserted when APA is finalized.]

 

5. DUTIES OF INDEMNIFICATION ESCROW AGENT

 

(a) The Indemnification Escrow Agent agrees to hold and distribute the Escrow
Funds under the terms and conditions of this Agreement and to perform the acts
and duties expressly set forth in this Agreement, which shall be deemed purely
ministerial in nature, in good faith and in a commercially-reasonable manner.
This Agreement expressly sets forth all the duties of the Indemnification Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Indemnification Escrow
Agent. Unless the Indemnification Escrow Agent is a party thereto, the
Indemnification Escrow Agent shall not be bound by the provisions of any
agreement among the other parties hereto except this Agreement.

 

(b) The Indemnification Escrow Agent shall be entitled to rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The Indemnification Escrow Agent may act in reliance upon any
instrument or signature reasonably believed by it to be genuine and to have been
signed by an Authorized Representative, as applicable. The Indemnification
Escrow Agent may conclusively presume that the undersigned Authorized
Representative of any party hereto has full power and authority to instruct the
Indemnification Escrow Agent on behalf of that party unless written notice to
the contrary is delivered to the Indemnification Escrow Agent.

 



2

 

 

Exhibit M

 

(c) Except in the case of fraud, willful misconduct or gross negligence, the
Indemnification Escrow Agent shall not be liable for any action taken or omitted
to be taken by it (or any action suffered by it to be taken or omitted to be
taken) in good faith and reasonably believed by it to be authorized or within
the rights or powers conferred upon it by this Agreement.

 

(d) The Indemnification Escrow Agent may resign and thus be discharged from its
duties or obligations hereunder by giving 5 days’ notice in writing of such
resignation to each of the other parties to this Agreement, specifying a date
when such resignation shall take effect, which shall not be less than 10 days or
more than 30 days after the date of such resignation notice. A successor escrow
agent shall be appointed in writing by the mutual written agreement of the other
parties or, failing such, by a court of competent jurisdiction. A successor
escrow agent shall execute a copy of this Agreement agreeing to be bound by the
terms of this Agreement.

 

(e) Purchaser and Seller shall each be severally responsible for 1/2 of the
commercially-reasonable expenses, disbursements and advances, including, without
limitation, reasonable attorneys’ fees and costs, incurred or paid by the
Indemnification Escrow Agent in connection with carrying out its duties under
this Agreement; provided, however, that no attorneys’ fees and costs shall be
paid by the Indemnification Escrow Agent to the Indemnification Escrow Agent’s
law firm. No other compensation will be due or payable to the Indemnification
Escrow Agent for its services under this Agreement.

 

(f) Each of Purchaser, on the one hand, and Seller, on the other hand, agree to
indemnify the Indemnification Escrow Agent for, and to hold it harmless against,
1/2 of any loss, damage, cost, liability or expense (including, without
limitation, reasonable attorneys’ fees and costs, and costs of defending itself
against any claim or liability) incurred or sustained (including, without
limitation, any third-party claims) without gross negligence, bad faith or
willful misconduct on the part of the Indemnification Escrow Agent, by reason of
its compliance in good faith with the terms of this Agreement. To avoid any
doubt, this Section 5 shall survive for the maximum time period permitted under
applicable law.

 

6. LIMITED RESPONSIBILITY

 

This Agreement expressly sets forth all the duties of the Indemnification Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Indemnification Escrow
Agent. The Indemnification Escrow Agent shall not be bound by the provisions of
any agreement among the other parties hereto except this Agreement.

 

7. OWNERSHIP FOR TAX PURPOSES

 

Seller agrees that, for purposes of federal and other taxes based on income,
Seller will be treated as the owner of the Escrow Fund and that Seller will
report all income, if any, that is earned on, or derived from, the Escrow Fund
as its income in the taxable year or years in which such income is properly
includible and pay any taxes attributable thereto.

 

8. AUTHORIZED REPRESENTATIVES

 

The parties acknowledge and agree that the following individuals shall serve as
the authorized representatives of such party (the “Authorized Representatives”):
(a)(i) Lori A. Davis has been appointed as Seller’s Authorized Representative,
(ii) any instructions to be given or actions to be taken hereunder may be given
or taken by Sellers’ Authorized Representative on behalf of Seller, and (iii) as
between Sellers, Purchaser and the Indemnification Escrow Agent, all actions
taken or consented to by Seller’s Authorized Representative hereunder shall be
final, irrevocable and binding upon each of the Seller; and (b) (i) [**] has
been appointed as Purchaser’s Authorized Representative, (ii) any instructions
to be given or actions to be taken hereunder may be given or taken by
Purchaser’s Authorized Representative on behalf of Purchaser, and (iii) as
between Seller, Purchaser and the Indemnification Escrow Agent, all actions
taken or consented to by Purchaser’s Authorized Representative hereunder shall
be final, irrevocable and binding upon Purchaser.

 



3

 

 

Exhibit M

 

9. NOTICES

 

All notices, Consents, waivers and other communications required or permitted
under this Agreement shall be in writing and shall be deemed given to a party
when (a) delivered to the appropriate address by hand or by a nationally
recognized overnight courier service (costs prepaid); (b) sent by email (with
confirmation by the transmitting equipment); or (c) received by the addressee,
if sent by certified mail, return receipt requested, in each case to the
following addresses and facsimile numbers and marked to the attention of the
person (by name or title) designated below (or to such other address, facsimile
number or person as a party may designate by notice to the other parties):

 

If to Seller:

 

Beckley Buick-GMC Auto Mall, Inc.,

King Coal Chevrolet Co., and

Hometown Preowned Vehicles, Inc.

Attn: Lori A. Davis

334 Old Grandview Road

Beaver, West Virginia 25813

Email: ldavis@beckleyautomall.com

 

with a copy to:

 

Jones & Associates

Attention: E. Forrest Jones

13 Kanawha Blvd West, Suite 200

Charleston, WV 25387

Email: efjones@efjones.com

 

If to Purchaser:

 

LMP Automotive Holdings, Inc.

Attn: Sam Tawfik

601 North State Road 7

Plantation, Florida 33317

Email: sam@lmpmotors.com

 

with a copy to:

 

Bass Sox Mercer

2822 Remington Green Circle

Tallahassee, Florida 32308

Attention: Robert A. Bass

Email: bassra@dealerlawyer.com

 

4

 

 

Exhibit M

 

If to Indemnification Escrow Agent:

 

Bass Sox Mercer

2822 Remington Green Circle

Tallahassee, Florida 32308

Attention: Robert A. Bass

Email: bassra@dealerlawyer.com

 

10. INDEMNIFICATION ESCROW AGENT AS COUNSEL

 

The parties acknowledge that the Indemnification Escrow Agent acts as counsel on
behalf of Purchaser. The parties acknowledge that the Indemnification Escrow
Agent has accepted appointment as escrow agent under this Agreement only at the
specific request of Purchaser and Seller. Further, Seller acknowledges that it
is represented by independent counsel. Seller hereby waives any and all real or
perceived conflicts of interest between Purchaser and the Indemnification Escrow
Agent resulting from the existing representation of Purchaser so long as the
Indemnification Escrow Agent acts in accordance with the terms of this
Agreement. The Indemnification Escrow Agent’s service hereunder shall not affect
the Indemnification Escrow Agent’s ability to represent Purchaser in connection
with any matters arising from or in connection with the Purchase Agreement, with
the exception of any matters which may involve this Agreement, so long as the
Indemnification Escrow Agent has resigned from its position as escrow agent.

 

11. JURISDICTION; SERVICE OF PROCESS

 

Any Proceeding arising out of or relating to this Agreement may be brought in
the courts of the State of West Virginia, County of Raleigh, or, if it has or
can acquire jurisdiction, in the United States District Court for the Southern
District of West Virginia, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding and waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement in any other court. Process in any
Proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

 

12. EXECUTION OF AGREEMENT

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for any purposes whatsoever.

 

13. SECTION HEADINGS, CONSTRUCTION

 

The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.

 



5

 

 

Exhibit M

 

14. WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable law, (a) no claim or right arising out of this Agreement or the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.

 

15. ENTIRE AGREEMENT AND MODIFICATION

 

This Agreement supersedes all prior agreements among the parties with respect to
its subject matter and constitutes (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by Purchaser, Seller and the
Indemnification Escrow Agent.

 

16. GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of West Virginia
without regard to conflicts of law principles that would require the application
of any other Law.

 

[Signatures to begin on following page]

 

6

 

 

Exhibit M

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 



  SELLER:      

BECKLEY BUICK-GMC AUTO MALL, INC.,

a West Virginia corporation

        By:     Ernest B. Davis, Jr., President      

KING COAL CHEVROLET CO.,

a West Virginia corporation

      By:       Ernest B. Davis, Jr., President        

HOMETOWN PREOWNED VEHICLES, INC.,

a West Virginia corporation

      By:       Ernest B. Davis, Jr., President         PURCHASER:        

LMP AUTOMOTIVE HOLDINGS, INC.,

a Delaware corporation

        By:       Sam Tawfik, CEO        

INDEMNIFICATION ESCROW AGENT:

 

BASS SOX MERCER

      By:      

Robert A. Bass, Esq.

Shareholder



 

 

7



 



